          Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 1 of 13




                             NATURE AND OBJECT OF ACTION

       The object of the above action is to foreclose a Mortgage held by the Plaintiff and
recorded in the County of Tompkins, State of New York as more particularly described in the
Complaint herein

          TO THE DEFENDANTS, the plaintiff makes no personal claim against you in this
action.

        TO THE DEFENDANTS IF, AND ONLY IF, you have received or will receive a
Bankruptcy Discharge Order which includes this debt, the plaintiff is solely attempting to
enforce its mortgage lien rights in the subject real property and makes no personal claim against
you. In that event, nothing contained in these or any papers served or filed or to be served or
filed in this action will be an attempt to collect from you or to find you personally liable for the
discharged debt.


YOU ARE HEREBY PUT ON NOTICE THAT WE ARE ATTEMPTING TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
      Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 2 of 13



UNITED STATES DISTRICT COURT                        CASE NO.       3:19-CV-161 [TJM/DEP]
NORTHERN DISTRICT OF NEW YORK
United States of America Acting Through the
Rural Housing Service or successor Agency
United States Department of Agriculture

                              Plaintiff,

           -against-                                                COMPLAINT

                                                                ACTION TO FORECLOSE
                                                                    A MORTGAGE

Thomas H. Personius, as Voluntary Administrator of the
Estate of Susan M. Kennedy aka Susan Marie Kennedy, deceased;
Amy Carl; Geanne Kilts aka Jeannie Kilts;
Brian Leslee Dennis; Unknown Heirs of the Estate of
Susan M. Kennedy aka Susan Marie Kennedy, deceased;
New York State Department of Taxation and Finance;
New York State Affordable Housing Corporation;
“JOHN DOE #1-5” and “JANE DOE #1-5”, said names
being fictitious, it being the intention of plaintiff to
designate any and all occupants, tenants, persons or
corporations, if any, having or claiming an interest in
or lien upon the premises being foreclosed herein,

                           Defendants


       The plaintiff herein, by its attorney MANFREDI LAW GROUP, PLLC, complains of the

defendants above named, for its cause of action, and alleges:

1. This court has jurisdiction under the provisions of Title 28, United States Code, Section

   1345.

2. The plaintiff, UNITED STATES DEPARTMENT OF JUSTICE, NORTHERN DISTRICT

   OF NEW YORK, having an address of 441 SOUTH SALINA STREET, ROOM 356,

   SYRACUSE NY 13202-2455 is authorized to issue loans to borrowers by and through the

   Department of Agriculture.

                                THE NOTE AND MORTGAGE
      Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 3 of 13



3. That on or about April 21, 1999 Susan M. Kennedy for monies loaned and for the purpose of

   securing to lender/plaintiff or its predecessor, its successor and assigns, a sum of money, duly

   executed and acknowledged a Promissory Note in the amount of $50,161.00 at an interest at

   the rate of 6.3750% and agreed to repay said sums in monthly principal and interest

   payments each and every month.

4. A copy of the Promissory Note is attached as Exhibit A.

5. That as security for the payment of said indebtedness, a Mortgage was executed

   acknowledged and delivered to the stated lender/mortgagee/plaintiff its successor and assigns

   under certain conditions with rights, duties and privileges between the parties as described

   therein.

6. A copy of the Mortgage is attached as Exhibit B.

7. The Mortgage was recorded on April 21st, 1999 at Liber 1290 page 306 in the Tompkins

   County Clerk’s Office.

8. The “Mortgaged Premises” is 40 Valley View Road, Spencer, NY 14883 Section: 17 Block:

   1 Lot: 27 and Valley View Road, Spencer, NY 14883 Section: 17 Block: 1 Lot: 59 described

   herein annexed as “Schedule A”.

9. Upon information and belief, the subject Mortgaged Premises is abandoned.

10. The plaintiff is the owner and holder of the subject mortgage and note, or has been delegated

   the authority to institute a mortgage foreclosure action by the owner and holder of the subject

   mortgage and note.

11. That on January 16th, 2018 the loan was accelerated at which time the defendant was 118

   days behind scheduled payment or approximately 4 months behind scheduled payment.

   Exhibit F; ¶ “DEFAULT” Exhibit A, ¶ 22 Exhibit B.
      Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 4 of 13



12. On January 16, 2018, the plaintiff duly notified defendant of the default, and provided the

   information necessary to cure, sent in accordance with the terms of the mortgage, to the

   address on file for the defendant at the time the notice was sent but defendant failed to timely

   cure resulting in the necessity of the commencement of the present foreclosure action.

   Exhibit F.

13. This loan has not been reamortized.

14. That plaintiff has complied with all applicable provisions of the NY RPAPL, Section 1304

   and Banking Law, and specifically with Banking Law §§ 595-a and 6-l and 6-m if applicable,

   in securing the aforementioned indebtedness and at all times thereafter. In accordance with

   RPAPL Section 1304, a 90 day notice was not required.        The property which is the subject

   of this foreclosure action does not meet the definition of a "home loan" pursuant to New

   York RPAPL §§ 1304 and 1306, because the Mortgaged Premises is abandoned and is not

   the borrower’s principal residence.

15. The plaintiff is exempt from complying with the 90 day notice provisions of RPAPL §§ 1304

   and 1306 because the mortgaged premises is not the borrower’s residence. The borrower is

   deceased. Exhibit D.

16. Upon information and belief, the Mortgaged Premises is vacant / abandoned.

17. Notwithstanding, the Notices of Intention to Foreclose is set forth as Exhibit G was issued on

   5/21/2019 by certified mail and regular mail.

18. There is currently due the following sums:

   Principal (Note)                                         $ 33,436.33

   Interest (Note) at 6.3750% per annum
   from September 21, 2017
   through February 5, 2019                                 $2,931.68
      Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 5 of 13



   Principal (Advances - Taxes/Ins/Maint)                       $2,235.95

   Interest (Advances - Taxes/Ins/Maint)                        $59.77

   Escrow/Impound (Advances paid, but                           $1,535.31
   not yet posted to account’s Advance
   Principal)

   Late charges                                                 $8.94

   Interest Credit (Subsidy) Granted                            $16,267.40
   $30,891.27 (Subsidy Calculated for Recapture)

   Total Due through 2/5/2019:                                  $56,475.38

19. Attached as Exhibit C are Rural Housing Service Payment Subsidy Agreements. Pursuant to

   the Mortgage and said Subsidy Agreements, the Plaintiff is entitled to recapture said subsidy

   amounts.

20. That in order to protect its security, the plaintiff may be compelled to pay during the

   pendency of this action, local taxes, assessments, water rates, insurance premiums and other

   charges assessed to the Mortgaged Premises, and hereby requests that any sums paid by it for

   said purposes, with interest thereon, be added to the sum otherwise due, be deemed secured

   by the mortgage and be adjudged a valid lien on the Mortgaged Premises.

21. Tompkins County Surrogate File No. 2018-72 reveals that the borrower Susan M. Kennedy

   aka Susan Marie Kennedy died on 11/28/2017 leaving surviving her children.

22. A copy of the death certificate is attached as Exhibit D.

23. The Affidavit in Relation to Settlement of Estate pursuant to Article 13 SCPA filed by

   Thomas H. Personius on 3/6/2018 is attached as Exhibit E.

24. That a search has been made against the premises described in Schedule “A” to the date

   hereof, and title to said premises is vested of record in The Estate of Susan M. Kennedy aka

   Susan Marie Kennedy, deceased.
      Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 6 of 13



25. Thomas H. Personius, as Voluntary Administrator of the Estate of Susan M. Kennedy aka

   Susan Marie Kennedy, deceased, of 64 Burns Road, Brooktondale, NY 14817 is included as

   a Defendant in this lawsuit as Record Owner and original obligor under the Bond secured by

   the Mortgage recorded on 4/21/1999 in Liber 1290 at Page 306, as Voluntary Administrator

   of the Estate of Susan M. Kennedy aka Susan Marie Kennedy, deceased.

26. Amy Carl is included in this lawsuit as a Defendant as Heir-at-Law to the Estate of Susan M.

   Kennedy aka Susan Marie Kennedy, deceased.

27. Geanne Kilts aka Jeannie Kilts is included in this lawsuit as a Defendant as Heir-at-Law to

   the Estate of Susan M. Kennedy aka Susan Marie Kennedy, deceased.

28. Brian Leslee Dennis is included in this lawsuit as a Defendant as Heir-at-Law to the Estate of

   Susan M. Kennedy aka Susan Marie Kennedy, deceased.

29. Any and all unknown Heirs-at-Law to the Estate of Susan M. Kennedy aka Susan Marie

   Kennedy, deceased are included in this lawsuit as Defendants.

30. The New York State Department of Taxation and Finance is included in this lawsuit as a

   Defendant as possible Subordinate Lienor by virtue of unpaid New York State Estate Taxes

   against the Estate of Susan M. Kennedy aka Susan Marie Kennedy, deceased, if any.

31. New York State Affordable Housing Corporation is included in this lawsuit as a Defendant

   as Subordinate Mortgagee by virtue of mortgage recorded on 9/8/2011 in Instrument No.

   580336-002.

32. The true names of the defendants “JOHN DOE #1-5” and “JANE DOE #1-5” are unknown

   to the United States, those names being fictitious, but intending to designate tenants,

   occupants or other persons, if any, having or claiming any estate or interest in possession

   upon the premises or any portion thereof.
       Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 7 of 13



33. The plaintiff shall not be deemed to have waived, altered, released or changed its election

   herein by reason of any payment after the commencement of this action of any or all of the

   defaults mentioned herein and such election shall continue to be effective.

34. No other action or proceeding has been brought at law or otherwise for the recovery of said

   sums secured by the Promissory Note and Mortgage or any part thereof.

35. That the Certificate of Merit pursuant to CPLR 3012-b is annexed hereto and made a part

   hereof.

36. The plaintiff is not seeking a deficiency judgment in this lawsuit.

37. The plaintiff is not seeking attorneys’ fees in this lawsuit.

38. The plaintiff seeks a judgment of foreclosure and sale only.

       WHEREFORE, Plaintiff demands judgment:

   (a) That the defendants, or either or any of them, subsequent to the filing of the Notice of

       Pendency of this action, and every person whose conveyance or encumbarance is

       subsequent or subsequently recorded, be forever barred and foreclosed of all right, claim,

       lien, interest or equity of redemption in the mortgaged premises;

   (b) of foreclosure and sale the mortgaged premises 40 Valley View Road, Spencer, NY

       14883 Section: 17 Block: 1 Lot: 27 and Valley View Road, Spencer, NY 14883 Section:

       17 Block: 1 Lot: 59 described herein annexed as “Schedule A” may be decreed to be sold

       according to law

   (c) That the priority of liens against the real property be determined by the Court, and the

       proceeds of the sale of said property, after proper court costs, be distributed among the

       owners and holders of liens against said property in the order of priority thereof as

       determined by the Court; and
      Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 8 of 13



   (d) That the total amount due to the Plaintiff on the NOTE and MORTGAGE as described

       herein be adjudged;

   (e) That the Plaintiff may be paid the amount adjudged to be due to the Plaintiff with interest

       thereon to the time of such payment, together with the costs and expenses of this action

       and the expenses of the sale, so far as the amount of such money properly applicable

       thereto will pay the same; and

   (f) That the Plaintiff may have such other and further relief which as to this Court may seem

       just, reasonable and proper.

Dated: February 8, 2019
                                                    /s/ John Manfredi
                                                    John Manfredi, Esq.
                                                    Manfredi Law Group, PLLC,
                                                    Attorney for Plaintiff,
                                                    302 East 19th Street, Suite 2A
                                                    New York, New York 10003
                                                    Telephone No. (347) 614-7006
      Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 9 of 13



UNITED STATES DISTRICT COURT                          CASE NO.
NORTHERN DISTRICT OF NEW YORK
United States of America Acting Through the
Rural Housing Service or successor Agency
United States Department of Agriculture

                              Plaintiff,

           -against-                                  Mortgaged Premises:
                                                      40 Valley View Road, Spencer, NY 14883


Thomas H. Personius, as Voluntary Administrator of the
Estate of Susan M. Kennedy aka Susan Marie Kennedy, deceased;
Amy Carl; Geanne Kilts aka Jeannie Kilts;
Brian Leslee Dennis; Unknown Heirs of the Estate of
Susan M. Kennedy aka Susan Marie Kennedy, deceased;
New York State Department of Taxation and Finance;
New York State Affordable Housing Corporation;
“JOHN DOE #1-5” and “JANE DOE #1-5”, said names
being fictitious, it being the intention of plaintiff to
designate any and all occupants, tenants, persons or
corporations, if any, having or claiming an interest in
or lien upon the premises being foreclosed herein,

                           Defendants



                  CERTIFICATE OF MERIT PURSUANT TO CPLR 3012-B

John Manfredi, Esq., pursuant to CPLR § 2106 and under the penalties of perjury, affirms as

follows:

       1. I am the attorney of record for plaintiff in the above-captioned mortgage foreclosure

           action. As such, I am fully aware of the underlying action, as well as the proceedings

           had herein.

       2. I have reviewed the facts of this case and communicated with Jennifer Jackson, a

           representative of plaintiff concerning the subject of this action.
     Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 10 of 13



       3. Based upon my communication with the plaintiff and my review of the pertinent

          documents, including the mortgage, security agreement and note or bond underlying

          the mortgage executed by the defendants and all instruments of assignment, if any,

          and any other instrument of indebtedness including any modification, extension,

          and/or consolidation, and to the best of my knowledge, information and belief, there

          is a reasonable basis for the commencement of this action and that Plaintiff is

          currently the creditor entitled to enforce rights under such documents.

       4. I further certify that to the best of my knowledge, information and belief, formed after

          reasonable inquiry regarding the present action, the presentation of the pleadings or

          the contentions contained herein is true and correct.

Dated: February 8, 2019

                                                    /s/ John Manfredi
                                                    John Manfredi, Esq.
                                                    Manfredi Law Group, PLLC,
                                                    Attorney for Plaintiff,
                                                    302 East 19th Street, Suite 2A
                                                    New York, New York 10003
                                                    Telephone No. (347) 614-7006
Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 11 of 13
Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 12 of 13
              Case 3:19-cv-00161-TJM-DEP Document 1 Filed 02/08/19 Page 13 of 13
                 WebTitle File No.: WTA-18-022907                                      Client File No.:

                                       SCHEDULE A
                           DESCRIPTION OF MORTGAGED PREMISES


ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Danby, County of Tompkins, State of New York,
being the northeast section of Township 7 of Watkins and Flint's Purchase, bounded and described as follows:

BEGINNING at a point in the center line of Valley View Road northwesterly 927.8 more or less feet from its intersection
with the center line of Tupper Avenue,

THENCE North 89° 42’ 20” East (passing through an iron stake at 25.17 feet) 162.71 feet to an iron stake;

THENCE North 7° 00” east 123 feet to an iron stake;

THENCE North 78° 53’ 40” West (passing through an iron stake at 176.09 feet) 201.40 feet to a point in the center line of
Valley View Road;

THENCE South 07° 01’ 30” East 163 feet along the center line of Valley View Road to the point or place of beginning.


Premises:               40 Valley View Road, Spencer, NY 14883
Tax Parcel ID No.:      Section: 17 Block: 1 Lot: 27
Premises:               Valley View Road, Spencer, NY 14883
Tax Parcel ID No.:      Section: 17 Block: 1 Lot: 59




v1.0                                                                                                        Page 3 of 10
Case 3:19-cv-00161-TJM-DEP Document 1-1 Filed 02/08/19 Page 1 of 4




                          Exhibit A
                  Case 3:19-cv-00161-TJM-DEP Document 1-1 Filed 02/08/19 Page 2 of 4
     USDA,RHS
     Forrn FmHA 1940-.l6
     (Re,r. 10-96)




                                                             PROMISSORY NOTE


     Type of Loan SECTION 502
                                                                                                  Loan No, OO!7L2A479
     Date: ApriL zr               , ].ggg

                                                             40 ValI       iew      Road
                                                                 (Proporty Address)


                                    --Qeqbv                      Tompkins                    , New York
                                         (City   or lown)                (Countyl                    (State)



 BoRHowEB's PRoMlsE To PAY" ln return for a loan that I have received, promise
                                                                             I         to pay to the order of the United
 states of America, acting through the Burar Housing service (and its successors)(,,Government,,)
 (thisamountiscalled.'principal''},plusinterest.                                                   $ 50, r-81.00
INTEREST' lnterest will be charged on the unpaid principal until the full
                                                                          amount of the principal has been paid" I will
pay interest at a yearly rate of 5.3?5 Yo"The inierest rate required
                                                                       by this section is the rate I will pay both before
and after any default described below.

PAYMENTS. I agree to pay principal and interest using one of two alternatives
                                                                              indicated below:
 [_l r. Principal and interest payments shatl be temporarily deferred. The interest accrued to
shall be added to the principal' The new principal and tater accrued interest
amortized installments on the date indicated in the box betow. I authorize
                                                                                 rhrli;;;;[*;-'*srl*
                                                                           the Gover#";;i;;;,;;Ge amount of
such new principal here: $                         I and the amount of such regular installments in rhe t"- i"i"* *n",
such amounts have ueen deieffiEilI"qree to [ay principal and interest in
                                                                             initartments as indicated in the box below"
 I   x I ll. Payments   sh all   not be deferred" ,rnr.u to pay principal and interest
the box below.
                                                                                               in lg-g-installments        as indicated in

 lwillpayprincipalandinterestbymakingapaymentev",ym
 lwill make my monthly payment on the 2lstday of each month.beginning on Mav.2r.
                                                      everv month until r [ave puiJ
                                                                                                     , tsgg.and continuing
 ::l**;*3illl,         LI,,J,.^|.:
 other charges described     below lL::",o:v1ne1ts
                                                                                     or  the principat and interest and any
                                    that I may owe under this note. My monthly"rrpayments wi1 be .rri,Lo"io
 before principal. lf on---.1Pr:LL ?r                                                                               ffi;:i
                                           ,2-032 , lstill owe amounts under this noie, lwill pay those amounts in full on
 that date, which is called the  ,'maturity
                                                    dato."
 My monthly payment will be $               303.75                .lwill make my monthly payment at rhe posr offiee
                                                                                      or a different place     it   rffi
PBINCIPAL ADVANcES. lf the entire principal amount of the loan is not advanced
                                                                                  at the time of loan ctosing, the
unadvanced balance of the loan will be advanced at my request provided the Government
                                                                                      agrees to the advance. The
Government must make the advance provided the advance is requested for
                                                                             an authorized purpose, Interest shall
accrue on the amount of each advance beginning on the date of the advance as
                                                                                shown
below' I authorize the Government to enter the amount and date of such advance on the in the Record of Advances
                                                                                      Record of Advances.
HoUSING AcT oF 1949. This promissory note is made pursuant to title
                                                                           V of the Housing A,ct of 1949. lt is for the
type of loan indicated in the "Type of Lo-an" block at the top of this note. This
                                                                                    note shall be subjeet to the present
regulations of the Government and to its future regulations not inconsistent with
                                                                                  the express provisions of this note.
                Case 3:19-cv-00161-TJM-DEP Document 1-1 Filed 02/08/19 Page 3 of 4
  'LATE i:HARGES' lf the Government h/ ot received the
                                                                 full amounr of any mon' payment by
   davs after the dateit is due, lwill pay
                                           u tut.'.n.r-g;."il;amount of the charge                   the end of rs
   overdue pavment of principal and interest.                                         wi, be 2.ooo                 of mv
                                                I will lav this charge promptty, bu1 onry
                                                                                          on"" onGiinTtulili;'J;;t
  BoHRowEB's RIGHT To PBEPAY' I have the
                                         right to make..payments of principar at
                                                                                 any time before they are due. A
                                     "p"piv,un,.;;wn"n rmarce Jr,#ur*ent,
  liLffiT:l,'j[".Iil,li'lJ:":[il:"i,"                                               rwi, te, the Government in
       I may make a full prepayment or partial prepayment
  use all  of my prepayments to reduce the amornt oi without'principaipaying any prepayment
                                                                        tnui t owe
                                                                                   -under charge, The Government wi,
  prepayment' there will be no changes in                                                this Noie, rf r make a partiar
                                          the due date or in the amount of mv monthry payment
  agre'S in writing to those changes' Prepayments                                                unress the Government
                                                      will be applied to my roan in accordance with the
  regulations and accounting procedures in effect                                                         Government,s
                                                  on the date of receipt of the payment.
  ASSIGNMENT oF    NorE' I understand and agree that the Government may at
 consent' lf the Government assigns the note I will                          any time assign this note without rny
                                                    make my payments to the assignee of the note
 the term "Government" will mean the assignee.                                                   and in such case

 cREDlr ELSEWHERE cERT|FlcATloN' I certify to
                                                      the Government that I am unabre to obtain sufficient
 other sources at reasonable rates and terms for
                                                 the purposes for which the Government is giving            credit from
                                                                                                 me this loan.
                                                        that the runds ram borrowins rrom the Government
 Y.',:,",tltlil.l?),r#:TlrrliJ[,:"",.H:nnt                                                               wi, onry be
 LEASE   oB SALE oF PRoPERTY' lf the property constructed, improved, purchas.d,
                                                                                          or refinanced
 leased or rented with an option    to purchase, (2) leased or rented withoui option to purchase for with this roan is (1I
 (3) is sold or title is otherwise conveyed,                                                            3 years or longer, or
                                               voluntarily or involuntariry, the bor.rnr"nt may
                            balance of the loan immediaiery due and payabte. tf
                                                                                                   at its option decrare the
                                                                                   this n.oou".l'' *t,i'i*. to immediatety
 ;:xffi[j'Jl?fl"i::i:
REoUIREMENT To REFINANCE wlrH PRIVATE
                                                      cREDlr' I agree to periodicatty provide the Government with
information the Government requests about my financial
                                                           situation" lf th" dorurnment determines that I can get
from a responsible cooperative or private credit source,                                                             a loan
                                                          such as a bank or a credit union. at reasonable rates
for similar purposes as this loan, at the Go.vernment's                                                          and terms
                                                        i.qrurt, r wiil appry for and accept a roan in a sufficient amount
to pay this note in full' This requirement does not apply io
                                                                  cosigner who signed this note pursuant to section
of the Housing Act of 1g4g to compensate for my lack of repayment
                                                              "ny                                                      bo2
                                                                        abirity.
SUBSIDY REPAYMENT AGREEMENT, I agree to the
                                               repayment (recapture) of subsidy granted in the
assistance under the Government,s regulations.                                                 form of payment

CREDlr SALE To NoNPRoGRAM BofiRowEH' The provisions
certification" and "Bequirement to Befinance with Private
                                                                    of the paragraphs entitred ,,credit Elsewhere
nonprogram loan pursuant to section 502 0f the Housing      9l1dl!' do not apply it this loan is ctassified as a
                                                       Act of 1g4g,
 DEFAULT' lf I do not pay the full amount of each monthly payment
                                                                       on the date it is due, I wilr be in default" rf I am in
default the Government may send me a written notice tetiing
                                                               me that if I do not pay the overdue amount by a
date' the Government may require me to immediately pay                                                                 certain
                                                           tn"e full amount of the unpaid principal, all the
owe' and any late charges' Interest will continue to accrue                                                    interest that I
                                                             on past due principal and interest. Even if, at a time
I am in default' the Government does not require me to pay      immediut"iy ur'describe in the preceding sentence,
                                                                                                                         when
Government will still have the right to do so if I am in                                                                   the
                                                         default at a rater date. lf the Government has required
immediately pay in full as described above, the Government                                                              me to
                                                                will have the right to be paid back by me for all of its
costs and expenses in enforcing this promissory note to the
                                                              extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorney,s fees.




                                                                                              Account # 0017128479
                  Case 3:19-cv-00161-TJM-DEP Document 1-1 Filed 02/08/19 Page 4 of 4
 'NoT'l;is. Untess .                      (
                              law requil' ' a differen: meth;d,
  be given by;;il;r:'o'jcable                                   any norice   that   mui         given ro m0 under rrrrs
          iiig                                                                            ,:e                           n0rc wr,
  :13'::'      "';Iill;^il"I':'l:J:i'J fi?il:,;:            .nlll *ilffi:1.;H                      ;'J:l",#l;,L1i,ilil:li
                                                                                                                                   t

 oBLlGATloNs     oF PEHS'NS uNDER THls NorE'
 personally obligated                                tf more ,l1r-":u person sisnl
                      to keep all of the promises maoe                                   note, each person is fury
 Any person who is                                      inlr,islot:, inciuding tnJprori..
                                                                                    11s                            and
                                                                                          to pay the fu, amounr owed.
 may enrorc" i,"  ,innljXllT,?l;..11,1y;il,Xli:::T;:,9:***W
::l^T"ilt,,,::rX.lru ,o^:r':::f' to pav-itt or the #;;;;'oweo unoe, tnf*U:J[il:,fiT:
                                                                     ,r.,i.
                                                                                              I.?,i,*;;:T:l
                                                                            rhe term ,iBo,,o*u,,,
                                                                                "r,..                             sha, rerer to


il$l"T: l:::"xH"liH*:llJ,hi:: ?jffi:iffi under this note waive the rishts or presenrment and norice or
dishonor" means the risht to
                             require   ir,""'corurn;";i;; n-,r""llT""Jij""f;Jil1"r"1rrT:l
paid,
                                                                                                  :i:lL_,U1i;; 1iltill
wARNING: Failure to futly disclose
                                   accurate and truthfut financiar information
                                                                               in
HL,:,""1';x":T",il;,Hi?,rffiffiLiry;Hn#:;uli;;[:/:"'fl"ffii]J yj*J":J,il,T,t:::;

                                                   Seal
                  Bor
   SUSAN M. KENN EDY                                                                                                    Seal
                                                                                     Borrower
                                                   Seal
                       Borrower
                                                                                                                        Seal
                                                                                     Borrower




                                                RECORD    Or anv.LNcrs
        50, I6 I .00       4/2t/9e




                                                                             Account, #: Ool-7lz}479
Case 3:19-cv-00161-TJM-DEP Document 1-2 Filed 02/08/19 Page 1 of 8




                        Exhibit B
Case 3:19-cv-00161-TJM-DEP Document 1-2 Filed 02/08/19 Page 2 of 8
Case 3:19-cv-00161-TJM-DEP Document 1-2 Filed 02/08/19 Page 3 of 8
Case 3:19-cv-00161-TJM-DEP Document 1-2 Filed 02/08/19 Page 4 of 8
Case 3:19-cv-00161-TJM-DEP Document 1-2 Filed 02/08/19 Page 5 of 8
Case 3:19-cv-00161-TJM-DEP Document 1-2 Filed 02/08/19 Page 6 of 8
Case 3:19-cv-00161-TJM-DEP Document 1-2 Filed 02/08/19 Page 7 of 8
Case 3:19-cv-00161-TJM-DEP Document 1-2 Filed 02/08/19 Page 8 of 8
Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 1 of 28




                        Exhibit C
                    Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 2 of 28
Fofln BD   G$zt                                       RURAL HOUSING SERVICE                                                .   vtoooortoot. L!ot   roo2
Revised 03FS

                                                                                                                                                          d^,il
                 SUSAN M. KENNEDY
                                                                                 F:l l:l          i
                                                                                                                                      o2N?JO1

                                                                                                                                      @171A479
                                                                                                                                                          a'v
                                                                                                                                                           G
                 40VALLEYVIEW HOAD
                 SPENCER                NY 14883
                                                                                                                                                            --
           Pleass provide the following intormation in ink.lF ANY REOIJESTED INFORMATION lS NOT PHOVIDED,                                                    --:
           YOUR PAYTTIETT 8UBSIDY REOUEST CANNOT BE PROCESSEDI                                                                                               -G
           The information I have provUed is complete and true to the best of nry knowledge. I understand that the in{ormatbn                                  -
           below b being collected to determlns if I am eligible to receive payment subsidies and that tailurs lo povide
                                                                                                                                                               -r-t
                                                                                                                                                                 E:E
                                                                                                                                                                 -,
                     ard accurate inl,ormation can resuh in criminal and civil penaltiss.                                                                     -:
                                                                                                                                                              a


                                                                                 Borrower Slgnat.tre                                      Date
                                                                                                                                                            -4q
                                                                                                                                                             -
                                                                                                               AHEA CODE
       Home Phone                                                         Ahernate Phone or Work No:            {     )
                                                                   rtH (N(:,.t'A COFI] EY MAIU D0 NOT FAX!

   OSi 1. SIGN AND RETURN THE ATTACHED 'AUTHOHIZATION TO RELEASE INFORIIATION'                                            FO BM    9550.1.

           2. PLEASE FILLOUTTHE FOLLOWING CHART COMPLETELY:
             HOUSEFIOLD MEMBEE'S               HEI.ATONSHIP                    AGE       SOCIALSECURTTY               FULL TIME        DEAtsLED
             FULL NAI\IE; BEGIN                TO THE HEAD                                 NUMBER                     STUOENT            YES[{O
             WTH YOURSELF                                                                                                 YESNO
                        c*ryedv'            iELF                                                                          P6              Ve-j
                        ettu<S              Sott                                                                          Va<             Dn
                         9e?922u<           llovtuaa                                                                      ila              l)a)




           3.   Yes-      ruolC DH anyone living in your household fib Federal                  lrrcome Tax last year?
   0s,.....-...-.-...-..-..-...YOU lrUST TNCLUDE A COPY OF         t
                                                               9T YEAR1S IRS FOHM(S) rO'l{', lO4OEZ, 10494 Pl-ANlLt-A DE
                               COilTn|BUCION, OR TELEFILE TA)( RECORDS FOR ALL ADULTS YY}IO RLE.
                                                    DO NOT SENDW"2FORMS!!!
           & Yes-         No..,[b anyone     livirrg in your hous€hold self-employed?
   !S.--.*      .--,..... -.{F YES YOU UUgT INCLUDE A COPY OF I-A3T YEAR'S FEDEML INCOT'ETA)(
                                  -
                        SCHEDULE FOR C OR F.
                                Amunt of      Real Estata Taxee due each year.                             lam exemgfrom paylng.             D
           6.                   Amount of PropeQ lrsurance paid each               year.                   I   do not have lnsurarce.        fl
    BF 7. ATTAclt-tt{E Twe (2} Motir               RECENT pAy STUBS FoE aLL JoBs tN y.ouR HousEHoLp

             HOUSEHOLD          ; AMoUNToF ;                  EMPLOYER                   EMPLOYERADDBESS                   I
                                                                                                                           ,
             MEMBER'S           ' YEABLY '                      NAME




                                 Ittl
       rtl
                * * * COMPLETE THE BACK OF THIS FORM * * *

                 ffilxr$rffi irr$ffi m[[mnilffi        ffi   fl[ruililm ffi il'ffi filfififfi   !lt[ $fi
             Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 3 of 28
form RDS66C2r
Revised 03,88                                 RURAL HOUSING SERVICE


-p
                                                                                                                      'ltAOOCJtaOlr L!Ot      rOO,
                                     PAYI' ENT SUBS I DY RENEWAL C ERTI FICA
                 SUSAN M. KENNEDY
                                                                               ffitVro                                            12lO2to2

                 40 VALLEY VIEVI' ROAD
                 SPENCER           NY 14S83
                                                                                    JAN 0   I 20030/                             oa17128/79

                                                                                                 Unit                                                =
                                                                                                                                                     r
                                                                            Front End Processing
                                                                                                                                                     t!=
          iff '..Xi?#:,["Jil*,nlg11,xi:I
          YOUR PAYMEiIT SUBSIDY REOUEST             j*,Ig15^1*^.ffio-"MArlo*rsNorpRovrDED,
                                        CANNOT BE PROCESSEDI                                                                                         E
                                                                                                                                                     *
          rhe jnformation I have provided is complete                                                                                                E
                                                                                                                                                     EI
                                                      and rue   to the best ol my   knowledge. I undersrand that the information
          fffj"f;Xr"::,,:.:;;*:*::n:l|11:lgtf!:,=y".ryy#",utroi"s
                                            i".r*ii"rliJiifri"*i*l'
          comdete and accurare information can
                                               resuh
                                                                                               and rrarairure to provide                             =-
                                                                                                                                                     r-rr|
                                                                                                                                                     E
       Borrowgr
                                                                       Borrower SlgnaUre
                          AREACOO€
       Hom
                                                                Atternare phone
                                      RETURN THIS FORM (NOT A COPY) BY
                                                                                    orwor* *o,        It^ti"
                                                                                    MA,L    DO NOT       Fo,(I           -           .
  OE   1. SIGN AND RETURN THE ATTACHED
                                       'AUTHOEIZATION TO BELEASE TNFORMATION" FORM
                                                                                   355G1.
       2. PLF.ASE F|LL OUT THE FOLLqW|NG CHART
                                               COMpLETELy:
          HOUSEFT]LD MEMBER'g               RELqTENSHIP             AGE       SOCNLS€CUBITY                FULL TIME             DISABLED
          FULL NAIUE; BEG,N                 TO THE HEAO                         NUMBER                     STUDENT                YESiNO
          WITH YOURSELF
                                                                                                             CIy'NU
                       E;;dt
                                                                                                            .la   <                l)^




      a' Yes_. *"4.-tj-lly9y rvirrs in your household                                                                        ,
                                                       fite Federat trrcome Tot hst year?
 89-'--'-'--"""""- You uusr lNcLUoe I copv oF l-Asr yEAR,s       -onm61
                                                                        rns              r @ro,   1   o4oEa r o,cg4                      DE
                    COI{TRIBUCION, OR TELEFILE TAX RECORDS F.iFI AI
                                              tr hBlgtrtp.ipg5t3,f             *I abLus
                                                                                  ^rtr,t
                                                                                         ?^ IUUA
                                                                                            iivxo EI'
                                                                                                  rre"F                  '.ANTLLA
     4. Yes_ Noj_!
*0e*--.""*-'-""'tF          lnyone lMng in your household seil-emptoyed?
                     YEs - You ttlusr NLLUDE A copy oF
                                                           l.AsryEAnls   FEoERAL rNcoME To,(
                                             F.           s,rat{nl.i -
                                                                      --
                    SCHEDULE FOR c oR
     5.      s   'f a4,1,6 enwurf    ol Fteal Estate To<eg due each year.
                                                                                             lam exempt lrom paying.              e
     6.                     Amount ol Property lnsur:ance paU each year.
                                                                                             ldo not harre lnsurance.             tr
5S   7.


                            ;] AMoUNToF ; -EMPLOYEB
                                YEARLY I NAME
                            I    ,ar^^.ro      I




          * * * COMPLETE
                         THE EACK OF THIS FORM * * *
            Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 4 of 28

Form RD3sS(}?r
Revised 03p
                                                     RURAL HOUSING SERVICE                                                            r0loosattoa.      tlo! !oct
                                              PAYMENT SUBSIDY RENEWAL CERIHCAT]ON
               SUSAN M. KENNEDY                                                                                                                 o2l19lo3
                                                                                                      nEeErvEo
               /O VALLEY VIEW ROAD                                                                                                             oo17128479
                                                                                                        t'lAR 0     3    2003
               SPENCER         NY 14883                                                                                                                                      G

                                                                                                 Front-End Procesing Unit                                                    :r
        Please provktu fre followirg inlormation in ink.lF ANY BEouEsTED lNFoRl,lATtoN                                                                                       !lt!t
                                                                                                                          ls NoT pRovloED,
        YOUR PAYIiIE}IT SUESIDY REOUEST CANNOT BE PROCESSEDI                                                                                                                 E

            information I have trovided b oompleie and true b the bestol my knowtede.
        fh9                                                                                 I understand thatth,e informat'ron                                               @
                                                                                                                                                                             E
        below is beiry collected to determine if I am eligible to receiw paymenl subsidies                                                                                   5
                                                                                           and that hilure to pro-vide
        complete ard accurate information can resull in criminal and civil penalties.                                                                                        E
                                                                                                                                                                             E

                                                                                                                                                                             -g
                                                                                            Borrower Slgnature                                       Date                    E

       Home pho                                                                   Atternae Phone orwork            *o'   f* To'
                                                                      FORTI (NOT A COPY} BY                        DO NOT FAXI
                                                                                                        'iIAIL
  US   1. SIGN AND RETURNTHE ATTACHED'AUTHOR,IZATION TO RELEASE
                                                                TNFORIIIiATION' FORM                                                        355$I.
       2. PLEASE FILL OUT THE FOLLOWING CHART COMPLETELY:
         HOUSEI{OLD MEMBEB'S       REI.ATONSHP      AGE                                           SOCIALSECUBITY                FULLNME        DISABLED
        FULL |{AME:BEGIN           TO THE HEAD                                                        NUMBER                    STUOENT          YESNO
                      LF
                                                                                                                                  ES/tIO
                            cour"Jv                                                                                                  Ll/r        y'e<
                           O.,,r,{      <
                                                                                                                                  V..   g       )-ra,
                            ezsatttu                                                                                              t-/r't       Yes                  Pra/i,aa lSr
                                                                                                                                                                           €*s<


      & Yes_                 anyo?le living in your ho*ehold file Federal lncome To( hsr year?
 !4..-.----*---- --]9}-_?O
                 Yot llusr lNcLuDE A coPy oF trsr yEARrs tRs FoRM(s) to4o, ro4oEe io.lo4                                                    pLAMLLA DE
                 cot'lrBlBuooN, oF TEL!:HLE TA[REcoRDs FoR Alr ADULTS wHo F|LE
                                          DO NOT SENO W-2 FORMS!!!
      ,1. Yes_ tto!-S anyone livirp in your household self-emptoyed?
 0s-""--..-".'- IF YES - YOU i'UST INCLUDE A COPY OF I.AST YEAR'S FEDERAL INCOUE TA)(
                     SCHEDULE FOF C OR                  F.                                                t   t ,rnn
                                    mount or
                                    rncrunr of   Beal E'lare
                                                 n€ar Esate Taxes           year. ,? P"t
                                                                   due each yoar.
                                                             raxes ou€
                                                                                                              * *:"I anr exempt
                                                                                                                                          fI
                                                                                                                                  from payrm.
       6.                       Arpwt         ot property lnsurarrca pairJ each year.?              lclt bl     60/)td9
                                                                                                                          nor haw *r,u*", n
 lf    7.
               -
        HOUSEHOLD
        MEMBER'S
                                i nuoururor EMpLoyEBl
                                I YEARLY I; NAIVIE                                              EMPLOYEBADORESS                   : EMPLOEB
                                                                                        ;
                                -           lNn^rrtr          '                         I




            * * * COMPLETE THE BACK
                                    OF THIS FORM * * *

             ffi ruroffi   rlxffi ffi   iltmflilffi    ffi   l[fl   ffi ffi Ilfffiffi ffi ufl ilfl $fi ilillilmn
             Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 5 of 28
Form flD 3Cso.Zr
Revised 03F8                                                                  RURAL HOUSING SERVICE                                                                                      .2toooot:ao2r        l'   I   toot
                                                                       PAYMENT SUBSI DY RENEWAL CEHTI                                                        FI     CATION

   1               susAN M. KENNEDY                                                                                    RECEIVED                                                                    08/22103


                   40 VALLEY VIEW ROAD                                                                                  sEp 0 5                      lt;l}o.fr                                    0017128479
                   SPENCER         NY 14883
                                                                                                                   lmaging Procsgsing                         t   r*                                                          E

                                                                                                                                                                                                                              !l
         Please provide the following information in ink.lF ANY REouEsTED
                                                                          tNFonMATtON tS NOT pROVtDED,
         YOUR PAYMEI.IT SUBSIDY REQUEST CANNOT BE PROCESSEOI                                                                                                                                                                  tt

         The information I have provided is complete and true to the best ol my krowledge.
                                                                                             I understand that the inlormation
         below is being collected to determine if lam eligible to receive puy*"nt subsidies                                                                                                                                   E
                                                                                            and that failure to provide
                   and accurale inlormarion can result in criminal and civil penalties.                                                                                                                                       3

                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              E
        Borrower                                                                                                                 Borrower Slgnature                                                      Date
                                                                                                                                                                       AFIEA COOE
        Horne Plrorr                                                                                               Alternate Phone or Work No:                          (      )
                                                                                                        ORM (NOT A COPY) BY                           MAIL DO NOT FAXI
   BE   1. SIGN ANO                  RffURN THE ATTACHED 'AUTHOR'ZATION TO NELEASE INFOAMAION' FOBM 3550.1                                                                                               .


        2. PLEASE FIU OUT THE FOLLOWING CHABT COMPLETELY:
          HOUSEHOLD MEMBER'S       REI.4TIONSHIP    AGE                                                                                        SOCIAL SECUBTIY                FULL TIME           DISABLED
          FULL NAfi{E; BEGIN       TO THE HEAD                                                                                                   NUMEER                       STUDENT              YESINO
         WITH YOUBSELF
                                                                                                                                                                               YES/NO
                                                                                                                                                                                   t,J   d               *<
                                                                                                                                                                                   r/e   <




     3. Yes-          No X Did anyone living in your household file Federal lncorne Tax last year?
  B9 '- - - ..- -' 'YOU MUST INCLUDE A COPY OF l-A9T YEAF€ tRS FORM(S) l(XO, lO4OEZ,                                                                                                1O4OA p13N1114                 gg
                               coNrRtBUctoN, oR TEL!:FL.E IAI(REGORDS FOR ALL ADULTS rffHO RLE
                                                   DONOT SENDW.2FORMSI!!
        6' Yes-                      No       d      ls aIryone living in your househoU self-employed?
  SS                                - YOU TUUST INCLUOE A COPY OF I-AST YEAE'S FEDERAL INCOME TA)(
                               IF YES
                                SCHEDULE FOR C OR F.
        5.        $                                                                                                                          Pa*kd' b'/
                                                     Amount of Beel Estate Taxes due each year.                                                         , .- 6v6FF
                                                                                                                                              etLp4o.-* I am exempl lrom PaYrng                          -
        6.         E-                               Arnount of Property lmurance paid each                                        y"rr.        d          /w         l do not have       lnsurarrce.     :l
  [8    7.
             IIIA:CH            THE TWO (2) MOST                                  BECEIr pAv STUFS FOR ALL JOBS lN YOUR                                                FTOUSEFTOLO

         HOUSEHOLD
         MEMBEB'S
                                                     ieuouffi
                                                     I YEAFILY                                         NAME
                                                                                                                                              EMPLOYEFI ADDRESS
                                                                                                                                                                                     I

                                                                                            '                                                                                        I
                                                                                                                                                                                     I
                                                                                                                                                                                             PHONE
                                                                                                                                                                                             NUMBER




             * * * COMPLETE THE BACK
                                     OF THIS FORM * * *

              I   ffi fl tfl I fl]   ffi$   illl   ffi   lllfl   ffi   il   m] ilffi ff I tilt tf,   il[ u] fl uil ffi fr
                                                                                                              il            fi   tff fl   til tffi lt t$t tfr tfi
                  Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 6 of 28
Form BI)   sr'l'}?t                    RURAL HOUS!NG
Revbed OOl98                                                                      SERVICE                                    .rtoooo2taorr t totlool
                                          PAYtr/IENT SU BSI DY       R EN       EWAL CERTIFICATI ON

 ft                SUSAN M. KENNEDY

                   40 VALLEY VIEW ROAD
                                                                                                                                      osf2ztos

                                                                                                                                      0017128479
                   SPENCER         NY lttsgit
                                                                                            SEP   Uz    Z1ts
                                                                                                                                                       l!t!!!!=t

                                                               rl m.rv REouEsrEo rNFoRilrATroN rs Nor pRovrDED,
           fxf::ly,:ll*lpy:9.:gllt_"1     Jrj{.
           YOUR PAYMET.TT SUBSIDY REOUEST CANNOT AE PNOCCSSCOI
           The infofmation I have provided is complete and true to the
                                                                        best ol my knowledge. I understand that the inlormation
                                                il lam.elisible to receive payr*ni"ruuiul"s and rhar faiture to provide
                    and accurate inhrmatbn can rosull in criminal and civil penahies.
           =::,::"T:1t-,^,^,::1]:$.lmine                                                                                                               €
                                                                                  Eorrower Slgnature                                     Date
                                                                                                        AREA COOE
          l{ome Ph                                                         ernate phone or work   No:   (      )               -
                                                                    (NOT A COPY) BY        MAIL DO NOT FAXI
   0s l' slGN AND RETURN THE ATTACHED                    'AUTHOR|ZATION TO RELEASE |T.JFORMAnON. FORM 3ssG1.
                                                                       I
          E.PLEASE FILL OUT THE FOLLOWING CHART COMPLETELY;
           HOUSEHOLD MEMBEBE
           FULL NAIE: BEGIN




            Yes-                           in your household file Federat lncome Tax tast year?
                                                                                                                   .....-J



  *8S ""''""'- """' ""YOLTMUST
                      ..1*.39_y9I!]ivanS
                               INCLUOE A COPY OF LIST YEAR'S tRs FoRtr(s) io4o,
                                                                                         !o4oEz, .to4{,A,                          pt-ANtLti    DE
                        COI{THIBUCION, OR TEE:F!.E^I4IIB!:COHOS FOR ALL
                                                                                 ADULTS WHO FILE.
                                                  DONOISEVD W-2 FORMST!!
            Yes-
  ^0e- 't--'''- ""1F YE9-You
                        _ f-CL*
                                 arryone living in your household sAtf-emptoyad?
                                  MUsrlNcLUoEA copyoF r-AsrldAR,s FEoERALTNcoMETel(
                         scHEouLEFoRcoR F.                    gnrd lhnorrlh rl- iiroor.,
                                                      1 it tt
          :i. s                    Amountor Rear Estate Taxes due gagh year.
                                                                                      I           _ l am exempr from paying.            f]
          li. $_-_                 Amount of property lnsurance paid each year                     Ido not have lnsurance.              tr
  ET

           HOUSEHOLD                  AI'OUNT OF            EMPLOYER
                                                     I                                EMPLOYEH ADDRESS
           MEMBER'S                    YEARLY        I       NAME
                                                                                                                      ,
                                                     I                                                                I       PHONE
                                                     I                                                                I
     I                                               I
     I
                                                     I
     I                                               I
     L-
     I
     I                                                                      l
     I                                                                 ,I
                                                                            trl
     -,,,
     l.rl                                            'trl


               * * * COMPLETE THE
                                  BACK OF THIS FORY * * *
               *   0 0 5 5 00 0   t7 L284 7 9 1 0 5 1 02 1NY3 *
                 Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 7 of 28
Fom RD       Gm"?l                    RURAL
Revised 03198                                                           HOUSING SERVICE                                 .cooooo!rrot. L rot toot
                                                 PAYII/IENT SUBSIDY HENEWAL CERTI FICATI ON
                                                                                                                                 o2l17lw



                                                                                                                                                   E


         Flease povlde the                       inlormation ln inlc tF ANy                                   NOT PROVIDED,
                                                                                                                                                   -
                                                                                                                                                   €
         YOUR PAYMEITIT                           REOUEST CANNOT BE PROCESSEDT                                                                     E-
                                                                                                                                                   E=EE
         The information          I       provided is complete and true to ote best of my knowledge.
                                                                                                      I understand that the intormatbn
         bebw b being                     d todetermine il I am eligibb to receive payment subsidies and ihat failure provide
                                                                                                                     to                            -
                                          inlormation can rssult in criminal ard civil penahies.
                                                                                                                                                   :
                                                                                                                                                   latr

        Borower                                                                     Borrower Slgnature                              Dale
                                                                                                          AREA@OE
                                                                            Alternate Phone or Work No:   t     )         -
                                                                          NOT A COpy) By     MA|L Do NOT FAX|
  IEF 1' 8lGN AllD           RETURN THE ATTACHEO 'AUTHORIZATION                     To RELEAsE tNFOfiMATtON.        FORM g5so-1.

        2. PLEASE FILL                  THE FOLLOWING CHART COMPLETELY:
                                                 REI-ATONSHIP
                                                 TO THE HEAD




        3. Yes     f ...YOU                             your household fih Federat tncome Tar last year?
  0s.                   ..f_l_.tl_?ly?1"]!irsin
                                           INCLUDE A coPY oF l-AsT YEAH'S lRs FoRir(s) to4o, to4oE to4o& pLANtLr-A
                                                                                                                   DE
                           coinlrBuctoN, oB rElEFtlil4[nEgglgq
                                                               I9E.4LL ebi.lr-rs irvxo rrr-a

  rEF'*-      "-   -   -':ff:[,n?*:r,lNcELuDEAcopyoFlssrrdaR's                                FEDEBALTNcoME      rll!-          *1 *cxm
                           SCHEOULE FOR COR F.                                                                         ro'n oy
                                                                                                                 'ff6 fa,id,
        s.8                           t--
                                      I Arnour:t of Real Estate Taxes   due each year.               I am exempt from paying. I
        6.         $_J                Amount of property lnsuranco paid each year.                   ldo nothave lnsurance. tr
  !s    7.
                   -Tvgvtl,sgl.

                                                                IPLOYER         I
                                                                                         EMPLOYERADDRESS            I
                                                                 I.IAME         I
                                                                                                                    I


        tutav t,aete
         lleu




             ***co                      PLETE THE BACK OF THIS FORM * * *

               *   00ss 0001           7 L28A7 9    1   0604 2 0NY3*
              Case
Form HD giio.21                  3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 8 of 28
(0$06 )                                                   RURAL HOUSING SERVICE                                                                  FORM APPROVED
                                                                                                                                                 oMB NO. os7$0172

                                                                     REcEtvED(
                                                                                                                                        031211o8
                                                                                             "
                                                                      ann     [p zoou                                                  001 71 28479


                                                                 Front-End Processing Unit
                                                                                                                                                                            -
                                                                                                                                                                            G
                                                                                                                                                                            @r
                                                                                                                                                                            :-
    The information I (we) have povided is complete
    inlormation bebw is being colleaed b det€rmine
                                                    and Eue to the best ot nry (our) knowledge. I (we)
                                                                                                       unders'nd that the                                                    -
                                                    if lam (we ur"r rrigibhii receive payment subsidies
    providg complete and accurate inlormation                                                            and that fairure to
                                              can
                                                                                                                                                                            -
                                                                                                                                                                        Ere
   Borrourer
                                                                          Borrower Signature

                                                                    AfternarephoneorWorrN
                                                              FM (NOT A COPY) BY MAIL DO NOT FN.,
   1.ALL ADULT HOUSEHOLO MEMEERS MUST SIGN AN
                                              'AUTHORIZATION TO RELEASE INFOHMATION' FOBM 355$1
   A PLEASE FILLOUTTHE FOLLOWNG SECTTON COMPLETELY:
     HOUSEIOLD MEI,IBERS    RELATPNSHIP
                                                TO THE HEAD



                                                                                                                                                                      ico.epjfle
                                                                                                                                                                      e


                                                                                                                            ,rtl
   s'   Yes
              X..                        arryone living in your household fite Federat lncome Tax
                       -.L1=-        ?id                                                           lasr year?

              *:  Ly.ls::l":::3:y:Jg:IIll:?,lsloRyls)
              FOR ALLADULT
                                                         .D6-fi;7;L;;'6A'ffi,i,           1040, 1o4oE2, lo4oA oR TELEFTLE                  rA)( RECoRDS
                           }IOUSEHOLD MEMBEES WHO Nr.EO.
   4. Yes                             anyone livirg in your household sell-employed?
                       _   Ifb
              -        IF YES    -   YOU MI.'ST INCLUDE A COPY OF I.AS?YEARs FEOERAL
                                                                                     INCOME TAX SCHEDULE FOR C OR F.

   5.   $-                            Arnouri of Beal Estate To<es due each
                                                                              r""r.                I   am exemF from paylrg.
        S                                                                         Q-
   6.                                 Amourt ol propery lnsurance paid each    yesr. ML
                                                                      ldo not haye insurance.
   7.
        II1C!]!I  TWO (2) iIOST RECENT AI{O CONSECUTIVE PAY STUBS
        COMPLETE THE FOLLOWIilC FC,iI EACH JOB:
                                                                  FOR ALL JOBS IN VbUN XOUSEHOLD AND

        HOUSEHOLD MEMBER'S                             AMOUNT OF              EMPLOYER NAMEAND
                                                                                         .t    ADORESS                             EMPLOYER PHONE NO.
             FULL NAME                               YEABLY INCOME



     .1.   ,.n         flo$,         /enp*J,
                  ^'                        r
                                                                                                                                   (        )


                                                                                                                                   (        )
                                          * * * COMPLETE                                                            *
                                                         2ND PAGE OF THIS FORM * *
@aol d)/rtu bl th# itlo'tt'd,b. d,d.iut is N7fr;72      rtr *r* ,Vuti ti {^lJlni      ,**rrrai* m*tin *   ,ailJu,   ,y,,rrg, o         mituta.   pt   n"sprw, ittrudiaghe

              *0055000 t7t284't                  9   108052 1NY3*
                                                                                                                    .   trcoao2aroar ! tct tool
                             Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 9 of 28
    Form RD 3550-2t
    (0$06)                                                    RURAL HOUSING SERVICE                                                           FOBM APPROVED
                                                     PAYI,IENT SUBSIDY RENEWAL CERNHCATTON                                                    oMB NO. 05/$0172


Iq
    A
         SUSANMKENNEDY
                                                                                           RECffi                                   09/O3/O8
I \      qo vALLEyvtEw RoAD
I        spetcen                           Nyr4ssg                                         ocT 0 3 ?0rl8gl                          oo17t?a479
                                                         FEnt€nd Plootnrr                                                                                           :
         Phaseprovideltre{ollowinginfomationinink.lFANYREoUEsTEDlNFoffi
                                                                                                                          DED,
         YOUR PAYIIIETT SUBSIDY REOUEST CANNOT BE PROCE3SEDI
                                                                                                                                                                    l--

         The inlormation I (we) have povided is complete and true to the best ol nry (our)                                                                          :
                                                                                           knowledgs. I (we) understand thatthe
         inlormation below is being colbcted to &termina if lam (we are) eligible
                                                                                  to receive payment srkiip" and that failure to
                  comolete andXlcurate                 result in criminaland civil penalties.
                                                     $fornation€an
                                                                     b,
                                                                                  Borrower Signature                               Date                             -
                                                                Alternate Phone or Work No
                                    YOU MUST RETURN THIS FORM (NOT A COpy) By MA'L DO NOT FA)(

        1,   ALL AOULT HOUSEHOI.D MEMBERS i'UST SIGN                      AT.I   'AUTHOREANON TO RELEASE INFORNNATION' FORM 355G1
        2" PLEASE FILL OUT THE FOLLOUNG SECTIOT.I COMPLETELY:
             HOUSEI.OLD MEMBEB'S                       REISTIONSHIP              AGE     SOCAL SECURTTY                       FULL TIME
             FULL NAiIE - BEGIN WITH                   TO THE HEAD                         NUMBER             EMPLOYED        STUDEiIT            DISABLEO
                                                                                                               YES/NO         YES / NO            YES/NO




             Yes     T          No-
                                 Did anyone living in your househord rile Federar rncorne Tax last year?
                      YOU MUST INCLUDE A COPY     Or LAST YEAR'S IRS FOHM(S) 1040, 1o4OU, 1ol4OA, OR TELEFTLE TAX RECOHOS
                      FOR ALT ADULT HOUSEHOLD MEMBERS WHO FILED. DO NOT SEND FORM 84591!!
        4. Yes                   No   t/ls Enyone living in your household self-employed?
                              IF YES   - YOU I'UST INCLUDE A COPY OF LAST YEAR1S FEDEBAL INCOI'E TA)( SCHEDUI.E FOR C OR F.
        5.                                   Amount ol Feal Estate Taxes due each year.                lam exemgfrom paying.
        6.   s TCQetr) .
                e                            Amountof property lnsurarre paiJeachyear.                 I   do not have insurance.
        7. ATTACH THE TWO (2) UOST RECFJTIT AND CONSECTMVE PAY STUBS FOB
                                                                         ALL JOBS IN YOUF HOUSEHOLD AND
           COiJIPLETE THE FOLLOWNG FOR EACH JOB:

             HOUSEHOLD MEMtsEB'S                             AMOUNTOF                  EMPLOYER NAME AND ADOBESS               EMPLOYEB PHONE NO.
                  FULL NAME                                YEARLY INCOME



             $tn,            l'1.   Krro"/,
                                                                                                                               (          )


                                                                                                                               (          )
                                                  * * * COMPLETE
                                                                 2ND PAGE OF THIS FORM * * *
                lo          P'r,Yd*
                               H of 1995. ,p o- u6t:s aro Bq)ied to terrltl to . d,a;lion d itfurn uhlesl it dis1ays , vd*l o*lB cdt ot ,,,ff7;m
                                      Beductioa
    'Ea'dittg        'l'p
    *m\mm,:Yfl-r:_"_yt,ni<rtaoGiaeht"ffir,,ra,to,r;*,il*i"Jffian-.eamint,o-
    unsrudvi*t;,tuan ia*,*s*iry,,isine aaa,or;,&i;;-;;;ffic';;;;;:';;;,;'ffi]1;:;Z;/;;{tr:"ffXrfrrfim.'                               ptrcsprn,,.,,o,lud*,e   t,E


                        *005 5 0001          7 L28 47 9   L08090 3NY2 *
                                                                                                                       .raoooort totr I tcl toct
                      Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 10 of 28
Form RD 3s50-21
(0&06                                                RUHAL HOUSING SERVICE                                                                              FORM APPROVEO
         )
                        )                    PAY1IENT SUBSIDY RENEWAL CERNFICATION                                                                      oMB NO.057*01?2

       SUSAN M KENNEDY                                                                                                                            04/O6pg
       40 VALLEY VIEW ROAD
       SPENCEB         NY l,lS8{t                                                             l.{AY   11 2OB9                                     @1712a475


       Please provide the                                                               FronLhd Processi                                                                      EI
                                 bllowirq inlormation    in ink.lF ANy
                                                                                                                                     PROVIDED,
       YOUR PAYUENT SUBSIDY REOUEST CANNOT BE PROCESSEDI

   The inlornration I (wB) hare povirled b complete and true to rhe
                                                                                                                                                                              --
                                                                    best of nry (our) knowledge. | (we) undemtand that ttre                                                   E!!!!-i
   inlormation betow is beirg collected to determire il lam (we
                                                                "r"1 "r',gini"
                                                                               ii receive paymerfr subidies ard thattuilure to                                                €

                                                                Date                     Borronrcr Signature                                     Date

                                                                                AttemarephoneorworkNo:                  (        )
                             YOU MUST RETUFN THIS FORttI (NOT A COPY} BY                            iTAIL    DO NOT FAXI
   r' ALL ADULT HOUSEHOLD MEMBERS MUST slcN AN 'AUTHoRlzATlortt To RELEASE tNFoRMATtoN.
                                                                                        FoRIH 35so-r
   2. PLEASE FILL OUT THE FOLLOWING SECTION COMPI.ETELY:
      HOUSEI{oLO MEMBER'S      BELATONSHIP      AGE     SOCIALSECUR]rY                                                                      FULLTIME
        FULL NAI'E . BEGIN WTH                   TO THE HEAD                                      NUMBER                        EMPLOYEO     STUDEI{T              DISABLED
                                                                                                                                  S / NO     YESIt'to              YES / NO



                                                                                                                                                               -f,2
                   _/
   3, Yes -v . No- Did snyone rMng in your househoH fire Federal tncome
                                                                        Tax rast year?
          You iiiusf IHCLUDE A coPY oF l-Asr ytAFls rRs Font (s) 1040, .ro4oEz,
                                                                                   roe64 oR                                              TELEFTLE TAl( REc€RDs
                  FOH ALL AOULT HOUSEHOLD I'EIUBERS WHO RLED. DO

   4. Yes                   Ndls      anyone lMng in your household sett-employed?
                                                                                                   'VOTSEilD-6AiiG,ii
         -              IF YES   -   YOU MUST INCLUDE A COPY OF I.AST YEARS FEDERAL
                                                                                    INCOIIE TA)( SCHEDULE FOR C OR F.

   S. tJ4_                            Armuntof Real Estate Taxes due each year.                                     I   am exemfl, from paytrqg.
   a,   S-JO!,.-f-g+-                 Arnount of propety lnsurance paid each year.                                      ldo not have imurance.
   7.    ATTACH THE TYYO (2) MOST NECENT AND CONSECUNVE PAY
                                                            STUBS FOR ALL JOBS IN YOUR HOUSEHOLD AND
         COiiPLETETIIE FoLLowING FOF EACH JOB;
         HOUSEHOLD MEMtsER'S                              AMOUNTOF                         E-II,PLOYER NAME ANo ADDRESS                                        PHONE NO-
             FULL NAME                                 YEARLY INCOME                               P < l'(' e r a tf, e u d*tz e             =MPLOYER
                                                                                          {;rfrg3
                                                                                                       t
                                                                                                                            4




                                                                                                                                             {)
                                         * * * COMPLETE
                                                        2ND PAGE OF THIS FORM * * *
&tdi't?           tE P'rEilork Reat@ x     a .l NS,   ro ganx   are   tr{l)id   to   te3ptd to a dbdb.t d   16ior           rron n *,
             'o
tinofotrw,*he i n'tkx-,e*c+iae cicinsdaa,,.;a;|i&a;;;';;;fr;#;;;:;X;.H;;;ffi;Xffifrffi7.ffi
Hl,lflffi#ffiffiA:tr#jf,.}g39,iid"1yigy!::;A;;.d;;;b.wr.sas)miftte,',t,,,1,-,-..tuhains?,p
                   * 00 55000 17 L28 47 9 I                                     r
                                                        09   0{ o6NY2
                                                                                                                                                        Lrcttoct
                     Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 11 of 28
Form RD sS5O-21
(03.05 )                                                    HURALHOUSING SERVICE                                                    FORM APFROVED
  ld                                           PAYIT'ENT SU BSIDY        R EN EVY                                                  OMB NO. osz$01?z

        SUSAN M KENNEDY
                                                                                           RECE]VM
                                                                                                                               0SrOOrOS
        40 VALLEY VIEW ROAD
        SPENCER         NY 14883                                                           AU6   II     2009
                                                                                                                               oo1718479
                                                                                                                                                        E

     Please provifu the foilowing inrormation in
                                                                                       Front.End Procesing Unit
                                                 ink. rF ANy REouEsrED
     YOUR PAYMEIVT SUBSIOY REOUEST CANNOT
                                                          BE PROCESSEDI                                                                                 E


     The information I (we) have provided is complere
                                                       and true b h€ besr of my {our} knowledge. (we)
     information below is being eollected to determine
                                                       if l.am (we                    receiw   payment
                                                                                                        I     understand trar the                       -
                                                                                                       subsidies and snt failure to



    /m"#M+q"#-# -
     ptwide comple,te and accurate inbmatbn can resuh                 "rq aJciu-il
                                                                          "r,gibbi;,penarties.
                                                             in
                                                                "ri,ninuf                                                                               -

                                                                                                                         od.


    1' ALL ADULT HousEHoLD MEMBERS
                                                         uusr
                                           stGN AN 'r\urHontzATloN To RELEASE
                                                                              tNFoRiltATtoN. Fo'trt 3s5'r
    2. PLEASE FILL OUT THE FOLLOMNG SECTION
                                              COMPLETELY:
       HoUSEI,OLD trteflgEn'S
       FULL NAIUIE - BEGIN WITH
                                RELATIONSHIP      ABE      soc!{LsscuEm                FULL-IME
                                TO THE HEAD                  NUMEEF
           YOUBSELF                                                        EMPLOYED    STUOENT      DISABLED
                                                                                                        YES/NO          YESINO                 YES/NO




   s' Yes       X- No- Did anyone livirg in your househoH lile Federal lncome Tax last year? l4g
     -         ISXI[TS?|Y:.:
               FoR              *3:,'::.T::J$:::'::13'I!ltitr:]ef_u
                   ALL Aoulr HousEHoLD    MEMBEns wxo irG;. ;;rt;;;L-;;;*,tr;L;r
                                                                                        ,(N{,A, oB TELEFTLE rn( BEc.RDS

   4.    Y€s              NoX        ls anyone living in your household setFr:mployed?
               -      IF YES     -    YOU TIUST INCLUDE A COPY OF I-ASTYEAR'S
                                                                                       FEOERAL TNCOUE TA)( SCHEDULE FOR
                                                                                                                        C OA F.
   5.    $                            Amourt ol Real Esbte Taxes due each year.
                                                                                                I am   exemfl from paying.
   6.                                  Amount ol property lnsurance paid errch year.
                                                                     ldo not harre insurance.
   7, ATTACH THE TWO (2) T'OST RECEI{T ANO
                                           CONSECUTIVE PAY STUBS FOR ALL.'OBS
      COUPLETE THE FOLLOWING FOR                                                 !N YOUP I{CUSEHCLD AND
                                                       EACH JOB:
         HOUSEHOLO MEMEER'S                             AMOUNTOF              EMPLoYER    NAME-ANEADDE                 EMPLOYER PHONE NO.
             FULL NAME                               YEARLY INCOME




                                                                                                                       ()
                                                                   2ND PAGE OF THIS FORM * * *
futdirrgtollo      paryfiyyod<nedlhcli(,l
                            lcl ol ,*,*_*
ttut*r*w,utar"ai-t,r"ntiro"rrJ,r,ei*;rniJ,F&rt''#'-.il:ff;'i}tn"n.,o-,nfr*,nr,,^sutdreviewilqtt,,"otlecti,,rotittotntdi,-.
               *005s0001               ?1   284 7 g 1090806Ny2 *
                                                                                                               .tooooorlaat.     ! to r toot
                           Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 12 of 28
 Form BO 3550-21
 (0$06      )
                                                                  RURAL HOUSING SERVICE                                                   FORM APPROVED
                                                     PAYN'ENT                                          FICATION                           oMB NO. os7+0r72



r        SUSAN M KENNEOY
         40VALLEYVIEW BOAD
         SPENCER       NY rceg3
                                                                            APR   23    20t0

                                                                      Front-En{-Procesing.
                                                                                              2Il
                                                                                                                                    o4l1E10

                                                                                                                                    @1718479
                                                                                                                                                               G

         Please provide the tollowing information in ink.
         YOUR PAYMEITIT SUBSIDY REOUES' CANNOT.BE
                                                                                                       i'oH-rs-,.r}   ,ril,oeo,
                                                          PROCESSEDT
                                                                                                                                                               e
         Ttre inlormation I (we) have provided is complete
                                                                 t r: to the best ol my (our) knowledge. I (we) undersrand                                     :
         inlorrnatbn bebw is being collected to determine :T,                                                                 thar rhe
                                                           it l.am (we arel erigiue            ;
                                                                                          receive payment subsidies and that failure
         wf       comfl ere u*           inrormarion can resu[ in c riminai          ai                                              to
                                          -*y, r"                                c ivir pa natties.
                                                                                                                                                               -
                      Signatur€                                                   Eorrower Signature
                                                                                                                                                               -
                      _t
                                                                               A COPY) BY     I'AIL   DO NOT FA)(t
     1
         ' ALL ADULT HousEHoLD MEMBERs MUsr srcN AN 'ArrrHonrzanon                                ro'Reu'eo"aixror*rion. F.HM 3sso.r
     aPLEASEFILLoUTTHEFoLLoUNGSECnoNCoIIPLETELY:                                                                                                          4e does
                           .^^-----                                                            SopAJ a- fo*ny sort 1esad"u,o lil
                                                                                                                                                            le21
                                                       REI.ATIONSHIP
                                                       TO THE HEAD
                                                                                                                                                            *fk
                                                                                                                                                            Wz
                                                                                                                                                            IJ
                                                                                                                                                            ,&,
                                                                                                                                                            rYg*1,
                                                                                                                                                            tt,Y.
    s'    Yes
                 rX-  No-                 Did arryone living in your househoh file Federal lncome
    '            ?ou uusr  lNcLuDE A coPf .FIASTJEAR:
                                                                                                  Tax last year?
                                                          FoR,tiiiooo, loooEz, ro4oA oR TELEFTLE To,( REcoFos
                  FoR ALL ADULT HousEHoLD MEMBERs wHo trs
                                                      FILED. oo     sErv o FIAM           ior                   a4ss!!t
    4. Yes _._!1)|ls                       anyorr livlrB   in your household seH-employed ?
                           IF Y'ES    .   YOU TIUST INCLUOE A COPY OF ISSTYEAR'S
                                                                                 FEOERAL INCOME TAX SCHEDULE FOR C OR
                                                                                                                      F.
                .- +.          ;'1'                 .',"''r"

    6.    g-!lf!-                          Amount ol property lnsuranoe paU each    year.
                                                                        I do not have insurance.
    7.    ATTACH T}IE TWO (2) MOST HECENT AND CONSECUTIVE
                                                          PAY STUBS FOB ALL JOBS IN YOUR HOUSEHOU)
          COUPLETE TXE FOLLOWIIG FOR EACH JOB:                                                     AND

                                                                                   EMPLOYEB NAME ANO AODBESS




                                               * * T COMPLETE
                                                              zND PAGE OF THIS FORM * * *
lcradhg lo tlr P!**o* R,dt-idt H d .t XS, m p.orc se tq)hd ,o t.rpad r ,
                                                                         *, bt"rr"",o,
**'**'**tt*r.*r-d,#J)ffi*-&ffi8fu.*a,",n*,arari,,,,,,red*,,ioe
-ttot*it"tldffnsd-nabtatl*1b'titotigiti-*ntiq*aoo,,.,p,,irlio                          -t";bi-J#iao..r-.g",trir,.tcepto,pto-,**nng,n
                                                                                                                             u,,catt*,,i,,dbto;ilfri,-.
                  *   0055000 t7 1284791 1004 I 2NY2r
                                                                                                                       .aaaoccrttct. ! tct root
                  Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 13 of 28
Form RO g5s0-2t
(olo8)                                                RURAL HOUSING SERVICE                 .                                            FOBM APPBOVED
                                      PAYTUENT SU BSIDY RENEVYAL
                                    :                            CERTIHCANON                                                             oMBNO.05/$0172

       SUSAN M XENNEDY
                                                                                    nffieo                          Y
       40 VALLFTUEW BOAD
       SPENCER             NY 1.t88at
                                                                                                                    V           osroilto

                                                                                                                               sl7128479
                                                                                                                                                          TIt
                                                                                                                                                          H
   Ptease profie ha bilowirry information ln                                                                                                              E-a
                                             ink.tFAl{yREOUE$E                                                                                            G
   YOUR PAYIIEiIT SUBSIDY REOUEST CErrNOr                                                                    PBOVIDED,
                                                   EE PROCESSEOI

   Ths irbrrnation I (nD) ha:€                                                                                                                            -
                                                                                                                                                          @



                                                          :y ry t
                                               compleu
                              T:'viled'b                              Ul" best or   rrlpuo r.o*l"cr. , ,-.,            ,*,*rd tu ti,g                     -_
                                                                                                                                                          E=l!l
   sffiHhi,X,:S
         ,rtu comfie' aN aciur*fr        S:::t,*l
                                  l,*o,rrouton    GFI;d;ij;
                                            on;,i Jri",r"r .#"Er p-i.lL.
                                                              ;"
                                                                         pyrnerr subs'i.s
                                                                                       recgive                          and   $til h*qre b                H



                                            !/llso,                                                                                                       E
                                                                                                                                                          r
                                                                      BonorerSiipatrra                                        DalB                        EEB
  HomePho                                               *orwo*                              N
                                              THrs FoRu (rtror A     copn Ey uArL oo xo,
  r"   Ati l'oiluf tEUsEHoLD        uEuBERs    uust ciar ln-:arinionzmdn ro nd,ease ilirohnenor,ii
                                                                                                   roau sss;r
                                            rc sEgnor coupierelx
       FULI NAIIE. BBGIN WIIH




  4.    Yes   _      No.14h anyons livirg   in ysur   horsehold selFempbyed ?
    +*u,*!i*ffi;L*tltJsrlttlcluDEAcoPYoFustrdnns FEDERALtNcffiTAxs*rEouLE FoRcofi                                                               F.
  * o|3l{-Jlgr* ArpuntofReatEsbbTaresdrneach}car. tamenmpfrrompayrrg.
  a.   f-filoa-              Arnourn of P{opety lnsurarrca    pld   aach   year.                 I   do nor have   irorr"r.".
                                                                                                                                            i


  7'   ATTACH THE Two (2) ilosr RECENT Altlo col{sEeunvE pAv
                                                                                sruBs
       COUPLETE T}IE FOIIOWT{C FOR EACH JO8:
                                                                                          F{oR   Art    .roBs rN voua         xourisxoto ero
       HOUSEHOLD MEIIBERS                       AT'OUNTOF               EMPITOYEB itAlrE AIrID nOOneSS                    EMPTOYER PHONE NO.
                  RJLTNAME                  YEARLYINCOME



   t,oqt l\oe,eteiup),t                        t//o                                                                                  )
                                                                           I


                                                                                                                          (          )


                                                                                                                          t          )
                           * * .. COMPLETE
                                           zND PAGE OF THIS FORM !S                                                *
A@dfi b ur P.'l/E* a?d,a? b d rrqP
qdnnrb            auirkmaLrcdpin    aaixh-{ti*-atu ;-afr-uitl*;;-;a,f,;ffio-rq',thrap..*,--.t*na,
                                                  e d;;; &,ii",-u. ra c,,,ffil rd ftb,r,l,e tb d*br d iral,oet
                  Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 14 of 28

(0106) ._ I
Fonn RO 355G21
(0106l                                             RURALHOUS|NGSERVICE
                                       pAyirENrt:jE;#                                                                      FOBU,.AFT{HOVED
                     t>,lap                                                                                               ffiB,rrlo,.057$0t72

     SUSAN M KENNEDY
                                                                                                                       a7ffino
     rc VAILFT V|EW ROAD
     SPENCER         NY 1€83
                                                                                   Nov 2 1    2011
                                                                                                                       @t7t2ar9                  E:-
                                                                                                                                                 =--
                                                                                                                                                 :c=
                                                                                                                                                 :r
    ;5ffi jl#:#j:i:L,H,::miTll*.f#l".or=.r.iffi.RirArroNrsNorpRovrDED,
    YOUR PAYMEi|T SUBS|DY REOUEST CANNOT
                                         BE pRoCESsEDt
                                                                                                                                                :E
                                                                                                                                                €
                                                                                                                                                -
    The inbrmation I (we) have provued is complete
                                                           tr,," to the best ol nry (our) knowledge. I (we) understarrt
    inbrmal'on below is being collected to detennine il:y
                                                        l.am (ure aret eiLlure-io receive payrnent subsidbs
                                                                                                                        lld ite
    pry,tb compl,te€rd accurate infrmation can resurt
                                                           in orrminaianicirir penarti.s,
                                                                                                              ard rEhfur.to                     -
                                                                                                                                                :
   Bonoger                                                        Borrower Signature                               h                            if-r
                                                            AnemaEphoneorworr xo:                                                               -il

                                                    FORI{ (NOT A COPY) BY    iiAIL   OO N
   1' ALLADULT HousEHol-D MEMBERs               Musr stcN AN .AurHoRtzATtoN 16          nelelse rr,rioauariox.           Fmxss*!
   2. PI.EASE RLL OUTTHE FOLLOWING SECTION
                                           COMPLETELY:
                                          BEI-ATIONSHIP
                                         TO THE HEAD




                                                                                                                                        o.c   hljs
                                                                                                                                        /oe
   c.   Yes   _     No.llb      ariyone livirg in your household self-employed?
                  IF YES   .   YOU iIUST INCLUOE A COPY OF TASTY'EAR'S
                                                                                FEDERAL INCOME TA)( SGHEDULE FOR C qF
                                                                                                                      E.
   5' s-                        Amoudof Real Estare Taxes dueeach
                                                                  veat.                   am exem6 hom payirg.
   6. 3_
                                                                        ff/r
                                                                           /ort,
                                Amount of propeo
                                               ,n=rT:.ry each year.                       rdo nor haw insurarpe.
   7'   ATTACH THE Tw-o {2)        Mgsr RECENT
                                                                    Z::;:
                                                   AND-coNs.EcunvE pav
                                                     irdasFoa                             At t. JoBs rN youn HorrsE}rq.DA}@
        Goi,PLETETHEFoLLowlttlGFoREActilbb:..:..-_:'-.-:..
                                                                    EMPLOYER NAME AND ADDRESS




                                         COMPLETE zND PAGE OF THIS FORM * * *
tu&ts b tto Pap,w* R?fi:!4. h d.,
tu*ot,,-e"tdthisi'ffiblqtt*,i,tau5/soii{ni,lnniq'friilil";;;;*,-,b";ibd;irll;iio-,..rypr*r&r-E.r*i
d'n a
      '*,.*t"e ,,& .d-r". *-rha,v .ngirl d..'G, ;t&"A'-affiEl;         ,ffi, .n @r,rnairrj od *,ie,otp oac*<b rri*rlraa. dninsta
             *0055000 t7 L284? 9l I 0070?NY2 *
                                                                                                       rllorcclatot.     ttat tcot
                     Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 15 of 28
       .,..
t.t Forh BD gsso-2t                                        RURAL HOUSTNG SERVICE
     1o+oo    1
                                                                                                                                                FONM APPBOVED
                                               PAYII/|IENT SUESI DY RENEWAL                                                                     oMB NO.0$r$0172

           SUSAI\I M KENNEOY                                                                                                           08x20/r0
           40 VALLEY VIEW ROAD

l3         SPENCER                 NY t'1880                                  sEP 1 4         2010
                                                                                                   AtJ
                                                                                                                                       001 7 t   2a479


           Please provide the following information in ink.       Front-End Procesing Unit
                                                            lF
           YOUR PAYIIEI{T SUBSIDY REOUEST CANT{OT
                                                               8E PROCESSEOT
                                                                                           IS NOTPROVIDED,                                                        :
           The information I (u'e) have provided is complete
                                                                   true to the best ol my (our) knowhdge. I (we) understand that
                                                                                                                                                                  -
                                                             3M
                                                   determine il I am 1we;re);'rs[le; receive pymenr subcidies
                                                                                                                                  he
           *Jff'::T,:::]:P'L:l!1l1to
        prwide co',pt1,5.td, accwar
                                  b rmatio n . n .", i i ; ilI
                                               i   n       u     J ;; lna [ies.
                                                                  r   i                   r
                                                                                                                   and rhat faiture ro
                                                               "


                                                           Date               Eorrourer Signature                                    Date
                                                           honeorworkNo:                                  (        )
                            YOU MUST RETURN THIS FOBM (NOT A COPY) BY                     MAIL       OO NOT FAXI
       l' ALL ADULT HousEHot-D             MEMBERS       uuir gcx         AN 'AurHoRtzATtoN To           niiEiaE rxroni,riircix. foni,r sss*l
       ?. PLEASE FILL OUT THEfoLLOWNG SECnON COMPLETELY:
          HOUSEIT]LD MEMBER'S     REI-ATIONSHIP         SOCIAL SECURTTY
                                                 AGE                                                                             FULL TIME
          FULL NAI,iE. BEGIN WffH TO THE HEAD             NUMBER        EMPLOYED                                                 STUDENT            DISABLED
        _ YOURSELF                                                                                                YES/NO             YES/ NO        YES / NO
           ;[\, tatt pl . ll.po]t,
                                                                                                                                            x


       3' Yes     rz No-           Did anyone living in your househob lile FEderal lncoye Tax hsr-year?
                                                                                                                                            coltres   9 g^e ff6,
                  YoU ilusT ll'lcLUDE A coPY oF tIsT-YEAH's IES FoRil(s) lol0ot          /ac, Hale 3
                  FoR ALL ADULT HOUSEHoLD MEMBERS wHO FILED. oa fuor IEND
                                                                                1us4to4oA    oR TELEF1T€ TAx REcoRDs                                       fqe
                                                                                  ro'Au eesriltt
       4,     Yes _     N1ES anyono lMrq inyour househoH se[-em@yed?
                      lF YEs   -   You ut sr INCLUDE A copy oF uAsryEAR's FEoEBAL rNcoME
                                                                                         TAx scHEIxrLE FoB c oR                                           F.
       s. t ,VOo Pq y                Amounl of Real Estiate Taxes due each      year.                    tam exem6 from payirq.
       e' chJLj-rLF                  Amount ol Property lnsurancE paid each      ye{rlc
                                                                                          tu   u          r   do not have insurance.

       '      ^Il#iHtf*Hrn",il$-3r",lJrTs*3x.,"#,.!.F:TrvE                        PAy srgFEIgR
                                                                                                          1!*    Jo.BS   tf youR HousEHoLD               ANo

              HOUSEHOLO MEMBER'S                         AMOUNTOF               EMPLOYER NAME AND ADDBESS                        EMFLOYER PHONE NO.
                  FULL NAME                            YEARLY INCOME



           Srsq        Y/rue        (,,t,t
                                                                                                                                 (          )


                                                                                                                                 (          )
                                        * * * COMPLETE 2ND
                                                           PAGE OF THIS FORM * * *
 i+cotdiry ao tE Pacr,tyrril* navcitoi Xt t t*5, i prsirrts z. rr{a)hd to rrglrytl
                                                                                   rr .
 Mrrotrunatbrh6it{.,,,&,tcoiled,i*.bo!5/ilr72 r*mor&lrat"i,iie"-u*;rrtnrra;^*tt*t-riJliJin
 lino bt rwiedng i'rtrucrrans, rearclring eri$/ryddr srrces ga*;rg                                                    av",agca)rhraet,,rrasgto,u,.,irrgth.
 %                                                         '         -a ^aai.Jry.tn aa" rr"ax, et d co,ncaling en ,,via',agllr corao,bt al bJoat,,i,,-.
                  r0055 000 I 7 12847 9 1 I             01 02 1NY3        *
                                                                                                                          rtlcoac2a3cr. t tot rocr
                  Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 16 of 28
            3sso-zr
ir"J[J,r              /1 t                            RURAL HouslNG sERVrcE

                      "\ \ au             PAYTLTENT   suBstDY    nenfffi                                                               FORM APPROVEO
                                                                                                                                       oMB NO.057$0172

       SUSAN M IGNNEDY
       .lo VALLEY VIEW ROAD
                                                                                                                               aSlultl
       SPENCER                 NY 14s93                                         'i   SEP 6           20ll
                                                                                                                               @171?8479



    iSlx;:"*.:*"j:13:.:g,:,:T::::lll..rsxEou_EsrED      TNFoBMAIoN rs Nor pRovroED,
    YOUR PAYMENT SUBSIDY REOUEST cAfIINoT BE
                                             PRocEssED!

   ne intoriiati6l'itt*l'm-pt*io"o i.                            ,"   trre uestof my (our) knowtedge. I (ure) undersrand rhar the
                                            "r.tpr"i" "rTur"
   inlormation below is being collected to determine
                                                      il I am (we          JLiui"-t, receive payment sube ldies and thai tailure ro
   otYr    complete andDyurateirorrnation can resul in criminaf   "rq      anicivir penarties.

   #ffitry#-ffi                                                                                              -              D","
                                                                                                                                                         E@
                                                                                                                                                         -
  HomePhone
                                                              AtternatephoneorWorkNo:
                                MUST RETUBNTHIS FOBU (NOTA CCjEVJ HV             MIiiL   i'i' iii'i i'\Xi
  1.   ALLADULTIIO-U-SEHOLD MEMBERS.MusT_stcN.ANjAUTHOR|ZAT|ON-TO.RELEASE.|NFORITAT|ON..FOBM
                                                                                                                                           3r'5G1_
   E PLEASE FILL OUT THE FOLLOWNG SECTION COMPLETELY:
       HOUSE}OLD MEMBER'S                  BEI.ATIONSHIP
       FULL    NAI'E. BEGIN WITH           rO THE   HEAD
              YOURSELF




                    No- Did anyone tivlrqg in your household file Federal lncome
              IYOU MUST                                                                Tax last year?
                        INCLUDE       A COPY OF LAST YEAS'S IRS FORM(S)           1O4O, TO4OEZ       rotoA, oB TELEFTLE TA)( FECORDS
              FoR ALL ADULr HousEHoLD MEMBE's              wxo   iiGr,,';-#;'+ffi-Fi^:ilr? i,
  4.    Yes                anyone living in your househoH sell-employed?
                   _\2/rs YOU
                  IF YES
              -            -       UUST INCLUDE A GOPY OF LAST-YEABIS FEDERAL INCOME
                                                                                     TAX SCHEDULE FOR C OR F.
  5'   g-                       Arnount of neal Estate Taxes due each year.
                                                                              lou Pq{         I am   eremfl trom paying.
  6'   $-                       Amount ol Property lrnurance paid each year.
                                                         4, f2, I do not traw insurance.
  ?.   ATTACH THE TWO (2) MOST RECENT AND CONSECUT'VE
       COMPLETE THE FOLLOW|NG FOR EAGH JOB:                      -' nE Yvvs IN
                                                      PAY STUBS FORr ALLJOES
                                                                             "r YOUF HOUSEHOED AND-'
        HOUSEHOLD MEMBEB'S                       AMOUNTOF               EMPLOYEB NAME AND IOONESS                       EMPLOYEB PHONE NO.
            FULL NAME                         YEARLY INCOME



                                                                                                                        (          )


                                                                                                                        (          )


                                                                                                                        (          )
                                   * * * COMPLETE zND                                                           *
                                                      PAGE OF THIS FOBM * *

                                                                          'iiJin. rron, nl   orn*rtiry &d rraierrirg ttr, cllloec.tiqrot bnontabr.
              * 0055000 L7        t28479 I I I I 02 1NY3*
                                                                                                               .llooccraaot.       ttot !oot
                        Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 17 of 28
  Form RD ssso-2l
  (oco6)                                                                 RURAL HOUSING SERVICE
                                                                                                                                                            FORM APPBOVEO
                                ({                     PA\MENT SUBSTDY RENEWAL CERN
          da.{                                                                      fl CATION                                                              oMB NO o57SOr72

       SUSAN M KENNEDY
          lo
         VALLEY VIEW ROAD
                                                                                                                                                  101?E,fi1
       SPENCEB        NY 14883
                                                                                                         No\J 0    4   20ll                       @17t?8479
                                                                                                                                                                                         :-l

      Please provite the h[owing information                                                                      'ocessing Unit
                                             in ink. tF ANy REOUESTIE
      YOUR PAYMEI{' SUBSIDY REOUEST
                                             CANNOT BE PROCESSEOI

      The inlormatbn I (we) have proviried
                                           is complete                             uT   ro   he
                                                                    best of nry (our) kmwtedge. I (ure) uncrerstand
                                                                                                                                                                                         -
                                                                    deteriline iP
      information below is being cotlected                                                                            that the
                                                               to              it tam (we
                                                                                 receive paymert sureittaes and that rairure
      nrovide comprete and accurateintormatlon can rlsun        "r") "r,grot";                                               ro
                                                         in criminarand  civir penatties.
                                                                                                                                                                                         :
                                                                                             Bonouaer Signature
                                                                                                                                              Date                                       t=t
                                                                                                                                                                                         -
     Home Phone
                                                                                      lemare phone orwork No:          (      }    .
                                                  RETURN THIS FORM (NOT A COPY) BY
                                                                                                       UAIL   DO NOT       Fo,.,         t
     I, ALL ADULT HOUSEHOLD UEMBERS
                                                                      MUST SIGN AN 'AUTHORIZATION TO
                                                                                                     FELEASE INFOFUATION' FORiI 355G1
     i. 1L18i
                         Ftuou]He                io          wrc      sEcTroN    coiipl€rELy:
          HOUSEIOLD UEUEENS                                  REI.ATONSHIP-              AGE       TXJ(;IAL SEGURTTY                          FULLTIME
          FULL NAII,E. BEGIN WITH                            TO THE IIEAD                            NUMEER                EMPLOYED          STUDEt.IT
                  YOURSELF                                                                                                                                             olsABr Fn
      _ )tt,V,^t         tal Yet,,:ozdlv                                                                                           O         YES/NO                    YES/NO
                                             I                                                                                                                          t/




                                                                                                                                        r.        r                t         I
     3'   Yes
                 L     Io--tNcLrroE A
                 you irusT
                                         Di-d-aruone rMng in your househord fire Federar
                                                                                         rncome Tax rast year?
                                      COpy oF t-AsT
                                                                              It!:!     rns   ronmlifiooo, , *o= r o.oA oR TELERLE                    TA)( RECORDS
                  FoR ALL AoULT HousEt{oLD uEuBERs wHo
                                                       FTLED. oo                                    fuor seuo FyRM B4ss!!!
    4. Yes                    Nqx rs anyone riving in your househord settemproyed?
          -              lF YEs  - You tilusr lNcLuoE A coPY oF lasryEAn's                             FEDEnAL rNcoIuE Tal( scHEDuLE FoR
                                                                                                                                         c oR F.
    5. $i/oL5'3-                          Amount oI Real Estate Taxes due each                year.                 lam exempt from    pa.ying.
    a. g.J"r)J.lL2_                       Amount ot property lnsurame pald each                year.                ldo nor harre irnurance.
    7. ATTACH THE TWO (2I UOST RECENT  AND CONSECTMVE PAY STUBS FOR ALL
          COMPLETE THE FOLLOYNNG FOR EACH                               JOBS IN YOUR HOUSEHOLD AND
                                          JOE:
          HOUSEHOLO MEMBER'S
                                                                                              EMPLOYER NAME ANO ADDRESS
               FULL NAME




                                                 * * T COMPLETE
                                                                                2ND PAGE OF THIS FORM * * *
,Wing      to   ttt   Paptvork Ra<t.liiry. M d,       ffi,
           tt
@r'ot tt'nn"t          thk     to*br t ogieoiifr n* ;q;kd ;;;i;ffiArrdir;;t*l&;
                             it{on*tbt
t"nlt*'ni*,e                                                                        i'iiirrfi,, **q s m*utetpt aspt.o-,,ahdi,ts
                      "s"n',o,n*"t*rrcawia"'rir*l.i*iil"&'i* i&'ii[n"r,*aa,rra*rrrni,vadDy**,,vth,,  etdbtditonaiqr.
                                                                                                                                                                                   tto
                  * 00s s 000 77 128479
                                        I                       1   I I 02 6NY1   i
                                                                                                                                                      I   ro r   taot
                         Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 18 of 28
Form    80355G2t                                                    RURAL HOUSING SERVICE
(03-06 )                                                                                                                                             FORM APPROVED
                                                     PAY'IITENT SU BSIDY RENEWAL CERTIFICATION                                                       oMB NO. o57S0172
                           lD
    SUSAN M KENNEDY
    .to VALLEY V|EW RD
                                                                            RECEIVEF                                                        11l1Ol1t

    SPENCER          NY 14883
                                                                        i       Novzzzour*-                                                 oo17128479


    Plsase provide the following information in , J maet BE,R aqess,nc.lJail..
                                                                                                          rtoN ts NoT PROVIOEO,
    YOUR PAYMEITTT SUBSIDY REOUEST CANNOT BE PROCESSEDT
                                                                                                                                                                             -
    The inlormation I (we) hanre provided is complete and true to the best of
                                                                              rry (our) knowledge. I (we) understand th6t the
    information bebw is being colbcted to determina il l_am (we are)
                                                                      aligible to receive payment subsuies and that lailure to                                               =-=
                                                                                                                                                                             :-
    woyde conolelf antry;curate inlormation can result in crimini anicivil penalties.


                                                                                        Borrower Signature                               Date                                -
                                                                                                                                                                             l@

   HornePhone             N":                                       neorworkNo:                                  (     )     -
                              YOU TI'IUST RETUFNTHIS FORM (NOT A COPY} BY                         MAIL DO NOT FA)(t
   1. ALL ADULT HOUSEFIOLD MEMBERS MUST SIGN AN 'AUTHORIZATION
                                                               TO RELEASE INFORMATION' FORiN 355GT
   2. PLEASE FILL OUTTHE FOLLOWING SECTION COMPLETELY:
        HOUSEI.il)LO MEMBER'S                         REUTIONSHIP                     AGE       socrALsEcuRtw                        FULL TIME
        FULL NA,ttE - BEGIN WITH                      TO THE HEAD                                NUMBER              EMPLOYED        STUDENT                DISABLED
            YOURSELF
        5vl*.t m Yz,'rl)                                                                                              YES/NO             YES/NO              YES/ NO
                                              ,/].
                                                                                                                                                            ;-r-l--


                     /
        Yes     y!         No-         Did anyone living in your household file Federal lncome Tax last year?

                 I:: LYTIS::Y?:::.o.I_o-i_T:I_trA1's
                 FOR ALL
                                                        rRS FoRM(s) 1o4q ro4oEz, lo4oA oR TELEFTLETA)(
                         ADULT HOUSEHOLD ilEriiBEFS WHO FILED. N NOr ;Li;-ilAiiG,iI.I
                                                                                           LbLr .LE A^ REcoRErs
                                                                                                       ^Er'\''NL
                                                                                                                                 I              I

                                       /
         Yes     _         Nog]ts anyone living in your househoH setf-employed?
                         lF \fES   -   YOU MUST INCLUDE A CoPY OF LASTYEAR'S FEDERAL INCOME
                                                                                            TA)( SCHEOULE FoR C OR F.
  5'  $                                    Amount o{ Beal Estate Taxes due each yeat. you
                                                                                       l\ave                 I   am exemfl from paying.
   6' s                                    Amount ol Propeo lnsurarrce paid each y"u{A'^
                                                                      I do not have insurance.
  7.    ATTACH THE TWO (2) MOST RECEMT AND CONSECUTIVE PAY
                                                           STUBSI FOR ALL JOBS IN YOUF HOUSEHOLD AND
        COi'PLETETHE FOTJ.OWING FOR EACH JOB:
        HOUSEHOLD MEMBERS                                   AMOUNTOF                        EMPLOYER NAME ANO ADDRESS                EMPLoYER PHONE NO.
             FULL NAME                                   YEARLY INCOME



                                                                                                                                     (          )


                                                                                                                                     (          )


                                                                                                                                     (          )
                                              * * * COMPLETE
                                                             2ND PAGE OF THIS FOBM * * *
&rding     to   tl* Pap,',ot* Mrdq rg d gfi. ro          ,4,t*trs   u. tqufud   ,o   oEpd a ,
                                       .l
Wtffi:Xffigfl-ffi:fl:-i:i..y,yg:y-;i;;il"ii**,*;;;;i.Gn&b*oog,',ntr*es',r,,sp,,.,i,.no,ine                                                                             ,rp

                 * 0055000 L7                t284791     11   I 02 1NY3*
                                                                                                                            .t30000tttoti           r tot tooa
                       Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 19 of 28
Form RD 355o2t
(oso6                                                RURAL HOUSING SERVICE                                                                             FORM APPBOVED
         )
                                              PAYMENT s u &sl Dy R EN EWAL                                 r'fi#E?0l.,,                                oMB NO.057$0172
                                                                                                ".ro
    SUSAN M KENNEOY
    40 VALIEY VIEW RO                    b                                                       tr          sEPloao
                                                                                                            Efuor*e';"*
                                                                                                                                                  oglul13



                                                                                            {\ v
    SPENCER                       NYl 4883                                                                                                        00171 28479



    Please provide the lollowing inlormation in lnl.lF ANY EEouEsTED INFoRMAT|ON tS
                                                                                    NOT PROVIDED,
    YOUR PAYMEiIT SUBSIDY REOUEST CANNOT BE PROCESSEOI
                                                                                                                                                                         --
                                                                                                                                                                         :
                                                                                                                                                                         =-
                                                                                                                                                                         @
   The inlormation I (we) have provided is complete and tnre lo the best of my (our) knowledge. (we)
                                                                                                 I    understand that the
   inlormation below is being collected to detelmine il I am (we are) eligibh to receive p"yr*r rrLui""
                                                                                                        and that lailure to
           complete and accurale in{ormation can result in criminal and civil penalties.

                                                                            3
                                                                                  Borrower Signature                                          Date

   Horne Phone No:                                                         Ahennre phone or work No:             (       -   t    -
                                                                         (NOT A COpy) By         MA|L Do       NOT FA)(l

   t ' ALL ADULT HousEHoLD ttlEMBERs                           itusT slcN fx 'awxontzATlor               TCi RELEAsE lNFoRitATtoN. FonM                      3ssal
   2. PI-EASE FILL OUTTHE FOLLOWING SECTION COMPLETELY:
        HOUSEI.OLD MEMBEB'S                       NELATIONSHIP                  AGE         SOCIi{L SECURITY                                FULLTIME
        FULL NAI'E. BEGIN WtI},|                  TO THE HEAD                                  NUMEER                   EMPLOYED             STUDET{T         O]SABLEO
            YOURSELF
                                                                                                                         YES/ NO             YES INO
                                                                                                                                 lr                tr         rYES/NO




         Yes               No(
                           No2l       DU anyone living in your househord
                                                               household rile
                                                                         lile Federar
                                                                              Federal lncomE Tax rast
                                                                                                 last year?
                   -
                   I9Y MUSTIryLUOE A COPY OF IAST YEAR',S tRS FORM(S) 'to4o, ro4oEz ro4oA, oR TELEFTLE TAX RECORDS
                   FOR ALL ADI'LT HOTJSEHOLD IIIEUBERS WHO FILED. DO NOT SENO FORM 54531!I

    4.       Yes           Not ts anyone living in your household            self-employed?
                   -     lF YES   -   YOU MUST INCLUOE A CoPY oF IAST YEARIS FEDERALINCO]T|ETAI( SCHEOULE
                                                                                                          FOR C OF F.

   5.    g-{t e@&/--                   Amounl of Real Estate Taxes due each year.                                lam exempt from paying.
   6.                                  Amount of Property lnsurance paid each year.                              I   do not have insurance.
   7.
         .COMPLETE       THE TIy_O (2) ilosT RECENT AND CONSECTmVE PAY STUBS FOR ALL JOBS tN YOUA HOUSEHOLD AND
         -ATIACH
                           THE'FOLLOWING FOR EACH JOB:'
                                                                            -
             HOUSEHOLD MEMBEB'S                                AMOUNT OF              EMPLOYER NAME AND ADDRESS                               EUPLOYEB PHONE NO.
                 FULL NAME                                   YEABLY INCOME



                                                                                                                                                       )


                                                                                                                                              (        )



                                                                                                                                              (        )

                                            * * T COMPLETE 2ND PAGE                                                                   *
                                                                    OF THIS FOBM * *
 rrffi'dirolotrrPac;*orh Bd.nlr,l N d           1995,   m prsE,rrsae,€qtiradto,letr,tltoa   .x,lledic,,ro! htornrdr,,rulassitdisy'ays e
                                                                                                  t*dowg@,nd
#
inalot      i*#**2y!,                  :: y *yy!;"*y!: y yyryy gryi* a
    mtevbvirpins,rxla',.,*achiogeiarnoddos)rc.s,glte,irq.,nmrtl&irqfi-aaarr,ilA,anmnfringtn  i' w*ry n ^ti", p,,,sp,,,n.
                                                                                                                  ^"r*r,ffi il'rrlitv ilE
                                                                                            r*-.,;;ff;r;;;;3r;;ffi;
                                                                                                                      is   in.'e,ei


                       1005 5000 L7 12847           9    I   13   I 02 lNY3 *
                                                                                                                                      ratoaca!a tet.   t lat roor
               Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 20 of 28
Form BD 3550-21                                    RURAL HOUSING SERVICE
(0$06)                                    PAYTIIENT SUBSI DY HEN EWAL CERn fl CATI ON
                                                                                                                                     FOSM APPROVED
                                                                                                                                     oMB NO. os7$0r72
                tg
    SUSAN M KENNEDY
                                                                                 FIECEIVEtT       t                              oa/2z14
    €VAIIEYVIEWRD
    SPENCER
                                                                                 sEP   08   \np?                                 @1718479
                              NY 148S3
                                                                               EFMtUFEFS                                                                   l=-!



   Please provide the lollowing inlorrnation in ink.lF AHY REoUESTED lNFoBtrtATtoN ts NoT pRovtDED,
   YOUR PAYMENT SUBSIDV REOUEST CANNOT 8E PHOCESSEDT
                                                                                                                                                           &

   The inlornation I (ue) have provided is comflete and true to the best of my (ou{ knowbdge. I (we) understand that the
   information below is being colbcted to deiermine if I am (we are) eligible to receive paymem subsidies and that failure io
   proyide completg and accura$:fnformation can result in qrimiml and civil penalties"



                                                                             Borrower Sagnature                               Date

   Home Phone        n,                                                 Ahemate phone or Work No:     ()
                          you Mu         BETURN TH|S FORM (ilOT A COpy) By             irAlL   DO NOT FA)(t

   1.   ALL ADULT HOUSEHOLD MEMBERS MUST SIGN AN 'AUTHORIZATION TO RELEASE INFORIiIATION' FORM 355G1
   2. PLEASE FILL OUTTHE FOLLOWNG SECTION COMPLETELY:
      HOUSEFOLD MEMBER'S      REIATIONSHIP    AGE   SOCLAL SECUBTTY                                                         FULL TIME
        FULL                                                                                                      OYED      STUDENT             OISABLED
                                                                                                                  / NO       YESI NO             YES/NO
                                                                                                                                     r


        Yes            Noyt
                              r Ord anyone lMng in your household tile Federal
               .        y-                                      lrrcome Tax last year?
               YOU MUST INCLUDE A COPY OF I-AST YEAR'S rRS FORM(S) l0r4o, 104oF7i lo/urA, oH TELERLE TAX RECOBDS
               FOR ALL ADULT HOUSEHOLD MEMBESS WHO FTLED. DA NOT SEND FOAM 8453!!!
                              ./
   4. Yes _            No /       ls arryone living in your household self-employed?
                    IF YES    -    YOU MUST INCLUDE A COPY OF i.AST YEAR'S FEDEFAL INCOT,IE TAX SCHEDULE FOR C OR F.

   s.   $IbLtlSa-u,t-              Amount of Real Estate Taxes due each year.                         lam exemg lrom payirq.
   6.   ?ao €<t QoU                 Amount ol Property lnsurarrce paid each year.                     I   do not have hsurance.
   7.    ATTACH THE TWO (2) MOST RECET{I AND CONSECUNVE PAY STUBS FOR ALL JOBS !N YOI'IR HOUSEHOLD AND
         COMPL.ETE THE FOLLOVNNG FOR EACH JOB:

         HOUSEHOLO MEMBER'S                              AMOUNTOF               EMPLOYER NAME ANO ADDRESS                    EMPLOYER PHONE NO.
                   FULL NAME                           YEAHLY INCOME



                                                                                                                             (       )

                                                                                                                             (       )


                                                                                                                             (       )

                                        * * * COMPLETE 2ND PAGE
                                                                OF THIS FORM * * *



                * 00   55000 t7 1284          7g   I   14   1   02   lNY3*
                                                                                                                      ,rtos020aar.       I to! toat
                    Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 21 of 28
(oo.o.)
Form RD 35EO-21

                                            ,^*=-'i'iHrt'rT:l[?,,ii1'fiiFrcATroN
                                                                                                                                             FOBM APPROVEO



       $uslttMKENNEDy
                                                                                                                      ),u  0
                                                                                                                                             oMB NO.067S0172


                                                                                                                                       12p1/15
       .IOVALLEYVIEW BD
                                                                                                                      IV
                                                                                                                                       @171?f'479



      ffi;-#,[':y:,:]{,rrrnEouEsrED^,"r*#::---,Hr,=r,
      YOUR PAYtr'ENT SUBSIDY REOUEST CANNOT
                                            BE PROCESSEDT

     The inlormation I (we) have provided is complete and kue to the
                                                                       best ol my (our) knowledge. I (wE) understrand that the
     inlormation below is being collected to delermine if l_am (we
                                                                   arel erigit e io receive paynrent subsidies and that failure to
     govide complete and accurate inlormalion can result in
                                                                                  panatries.
                                                                      "ririn"iaricivit
       ao3,      '*odt illr/"
       a,nad//.6cppe0tf          ,t^                                                                                    ,. {:: -   .

     ilonow"rsignature t 't --fD.t"
                                                                            aorro*rs6ilill-                          -:/' ;oit"
    Home Phone        No                                            Alernate Phone or Work No:            (__)         -                 _
                         YOU MUST RETURNTHTS FORit (NOTA COpy)                      ByMA|L       DO NOT FA)(t
          ALL ADULT HOUSEHOI-D MEMBERS MUST SIGN AN 'AUTHORIZATION
    .1.                                                            TO RELEESC TNFORMATION' rONM 355O.'I
     A PLEASE FILL       OUT THE FOLLOI'YTNG SECNON COMPLETELY:
          HOUSEHOLD MEMBER'S          RE1ATIONSHIP             soctiALsEcunlw
                                                        AGE                                                                    FULL TIME
          FULL NAI\,IE - BEGIN WITH   TO THE HEAD                NUMER                                         :MPLOYED        STUOENT            DEABLED
              YOURSELF
                                                                                                               YES/NO          YES / NO           YES / NO
                                   _=T                                                                                                       t/   ,{



     3'   Yes          No- Did anyone living in your household file Federal lncome Tax last year?
                -
                YOU MUST INCLUDE A COPY OF I-AST
                FoR ALL ADULT HOUSEHOLD MEI*BERS       -YEAR'S
                                                               tRS FORU(S) ro4o, luoaro4oA, oR TELEFTLE TA)( RECORDS
                                                                                                  '
                                                                  n Ho FtLEo.     oo fuor     servo ro'au aasbu
    4.    Yes   _      no r/      b arryon€ living
                                              in your househoH sefl.employed?
                     IF YES   -   YOU MUST INCLUDE A COPY OF IAST YEAR'S FEDERAL
                                                                                 INCOME TAX SCHEDULE FOR C OR F.

    5.    $ t(Cf-oL/                Amount ol Real Estate Taxes due each year.                        I   am exemfl from paying.

t6. S!{L ep_$/._                    Amount ol proper$ lnsurance paid each year.                           l do not have insurance.
lt.       THE TYI'O (2) IIOST  BECENT AND CINSECUTIVE PAY STI'BS FOH ALL JOBS
          1TTCH                                                               IN YOUB HOUSEHOLD AND
          COMPLETETHE FOLLOWTNG FOR EACH JOB:

          HC|USEHOLD MEMBER'S                          AMOUNTOF               EMP OYER NAMEANDADDRESS                          EMPLOYER PHONE NO.
                    FULL NAME                        YEABLY INCOME




                                                                                                                                         )


                                                                                                                               (         )


                                                                                                                               (         )
                                        * * * COMPLETE
                                                       2ND PAGE OF                          THISFORM***
        b rfg Ptryr*ork n(,dt{lrrcn t*, d I egs. tro
.rctfrdi,hg                                                    an regdred lo rcrpd to *l
cotdtdrun&rfotthtsttto,mattoncatt*l'onbo'lflirz             t*tirn,qrir"atiiZiiiu*'*-"ret*-l*rro,t,.mal
                                                     'f,,tsoas                       "
                                                                                                                     o.av.,rage3,)mirutaso,rcs,oil,-,it*tudivtta

                *005s000 L7 L2847 911512.31NY2 *
                                                                                                                       .ctcoo€oatot. I tot loot
                    Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 22 of 28
Form BD gttso-z1
(03.06 )
                                               RURAL HOUSING SERVICE                                                                  FORII APPROVED
                                        PAYMENT SUBSIDY RENEWAL CERN HCATION                                                          oMB NO. o5-r$,0172

         SUSAN M KENNEDY
\        40 VALLEY VIEW RD
                                                                                                                                 o8l22l1A

         SPENCER         NY 14883                                                                                                oo17128,475

                                                                Souso
     Please provide the following inlormation in ink.lF
     YOUR PAYMET.TT SUBSIDY REOUEST CANNOT
                                                        ANy REoUESTED tNFoRuATtoN ts                       Nor pRovtDED,                                        :
                                                         BE PROCESSEDT
                                                                                                                                                                =l==t

                                                            1r,.yr*
     The in{ormatiorr I (we) have provided is complete
                                                                  to the best ol my (our) knowledge. I (we) understand
                                                                                                                        that the
     HlXt:S:::I':::jPt,e1                 to_determlne ,
     provide comphte and a,pcurate information can
                                                                   G     J*,0*
                                                                     "*r aicivil       il
                                                                                    receive payment subsidiess ano
                                                                                                               and ulal
                                                                                                                   rhat raiture
                                                                                                                        ]allure Ito                             -
                                                     result in crirninaf                penalties
                                                                                                                                                                -
                                                                                                                                                                E

    BonowerSignature                   '/           /oue/ /              e"rffi                                                D"t.-
                                                                                                                 -                                              -
    Home phone n
                                                                  Alternate Phcne or Work No:
                        YOU MUST RETURN TH|S EOBM (NOT A COpy} By
                                                                                      MAIL    DO NOT FAXI
    1.   ALL ADULT HOUSEHOLD MEMEERS MUST SIGN AN 'AUTHORIZATION
                                                                 TO RELEASE INFORMA]ION' FOBM 3550.1
    z    PLEASE F|LL OUT THE FOLLOW|N9 sEcTtoN coMpLETELy:
         HOUSEI{OLD MEMBERS        RELATONSHIP     AGE    SOClql. SECUFIITY                                                  FULL TIME
         FULL NArrrE - BEetN WlTr{ TO THE HEAD              NUMBER          EMPLOYEO                                         STUDEITT
             YOUBSELF                                                                                                                        DISABLED
           5us^p, hil. Kcolcd.t                                                                             YES/ NO           YES/ NO        YES/NO
                                                                                                                                     y/      v
                       -=7--

          t*t                                                         fite Federar rncome Tax           year?
                     .,1u,:4,o^':.:g"f^,::g
                vou uusi   rxcLUDE a copv oFl-vpyt-P.r="tntd                     tast
                -^,,                            r-Asr        i'1".TffiS,Tffi,'il#U:11"^                           oR TELEF,LE       rAx REcoRDs
                FOR                          ""iH:3
                     ALLAOULT HOUSEHOLD MEMBERS WHO FILED.                      oo fiOr    SLUO FORM 8459!!!
          Yes   _     tlol/ b anyone    living in your household selt-employed?
                    IF YES   -   YOU MUST INCLUOE A COPY OF ISSTVEAR'S FEDERAL
                                                                                INCOI/IE TAX SCHEOULE FOF C OR F.
    s,   S/o, fry [*nrtuAmountot Reat Esrate Taxes due each year.                                  lam exempt from paying.
    6.   gJ-lcCaJrz-- Amount of Property lnsurance pairl each year.
                                                                                                    I   do not have lnsurance.
    7.    AfiAcHTHE 'lwo (2, Mos't EECEN r AND cotsEcurruE pAy
                                                                                    sruas FoR ALL JoBs            iN \-o{JR HousEHoLD Ar.D
          COMPLETE THE FOLLOWNG FOB EACH JOB:

                                                                            EMPLOYEB NAME AND ADOBESS                        EMPLOYER PHONE NO,




                                         * * * CONIPLETE
                                                                   2ND PAGE OF THIS FORM T * *
 &cordi,lg to ilE paptwrk     Redlrtirn M d, y
cotttot                                          f *
                    t*s i,norm'.iotl @ltetiot""oslsoiii-rt*1i,n r'q,.,iriti"iiiiiluii.,a-, *n* a * ;i,rra;,u.w.ge.g) r,,ute,
        ^ttttu(bt
'                                                                                                                                    Fr norpase. ifttudingtt.
                                                                                           , a'd ctrltaliog ad rrviewing ttzl@ltwlio, of ittotilralior.

                 * 0 05 5 00 0 L7 12847
                                                9 tL61 0 2 lNY3 *
                                                                                                                     .rtcccc ra20t. L rot root
              Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 23 of 28

      FORM RECD       Lg44-L4
                                    UNITED STATES- D-EPARTMENT
                                                                    OF AGRIC.,LTURE O*
                       no*"y_                                                             fiSYOHE13HB
                                     s r s ?ArvcE)BE*l.HBB'ilxf;
                                  ls                             ,ExExrH;
                                        -;.irMr*i-;il;::il;i;i,;=t-       .,'io,.1"o"*"1**
      EFFEcrrvE      , ;;);;);;   ----
                                                                       -
                                                                                  AcRMr rypE; NEW
       Lc_c_ornvr NorE       NorE MoN--rNsrLroIr
                                    ;"" ;_"_::* MoMHLy
       \llglB      6itr     Ali5,H,
         tttzdstg oq"/)t/gg         ot           bin*H
                                        sb-,'iiiloo           "Sll.Hir                               no*#offi3l5r*",
                                                                                                                Ls4.9B




             iffi
  1




                                            ,ffi                                    gfrgffi
                                                   gffi]6i;$ffi              sffi             ssE.ffi ffi ffi   iii::*
  z.
             ffiw'I8*, "HI:;. d""offi*l'Ijl:,          53*
                                                              TOMPKINS COUNTY
                                                                                                       As oF 02/25/ss
                                                               MODERATE: 940, 200
                                                                              MEDIAN: $43, ebO
  3.         HOUSEHOLD AI.ID
             COMPLETE THE                                                   BY THE BORROWER.
             THE   HOUSEHOLD   "$iiSffi
                                wHo wrLLr,i"iEffisisunrr. _ E3 E8.SSHEi:'Xi* AI.L ADITLT I,IEMBERS
                                            REcErvE rNcor,rs]-
                                                               _
                                                                                                                         OF

                                      PLAIINED TNCOME
                                     NEXT   12     MOI,ITHS
 NA}48
                                  AGE   WAGES                      NN.,IES   &   ADDRESSES OF SOURCES
                                                                                                             OF   INCOME
                                                                   sr/rNT.       INCOME
                                                                   sr

                      EsrAre rA*Es-                         TER CHTLDREN)
Itgtu_+!
ANNUAIJ                                                (DwELLTNG olnij---',             lEg-rPrryc rN DWELLTNG       1
         PROPERTY rr,rSUriANEN           PREMTUM (DwELLrNc                              l_,430.59
                                                                       ovi,ii             224 . OO
                                                                        ,,ffi                     -Hiiffi
ffi l*ffiHdrffiffi                Ii * l*"i s$*    EEII$
                                                           isffi s                  ,EgHrffi$i              ,, r13ffi383"


tfl$.{fu        il+ii.ffi lii;igk"iffitItffi                   ,   3tffi 3r,r,,trilHi+^i"        rilE"m;    #il,ri,
WARNING: SECTION
                               33* 3i"ll3lE'
ffi .rytul;ytii*'                            ii$'-     H:ffi        iEiIf; fo Eff lrxltrxiBi, a, " ffi g"ffi r+" J*
                                                                                      *mffH$trI*m-
ffi$ffi s:q#:ffiffi
OR BOTH. ''                            in#:n-#r;ffi                 ilffiffi
 /,1',
  '/ /_ ,/r,
       (D,
            Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 24 of 28

   FORM RECD          Lg44-I4
                                  UNITED S?ATES, D-EPARTT.IEN? OF                                    PAGE
                                                                    AGRICULTURE                             2
                         pAvMElr As s r s rArvcEiHIil-HgH'frBg,EiEN,f
  4   .    rNcorvrE
                                  _                                         ,';;;;;]i"o"*,"**
                      o-;;;;*i-;^r;urA;;o;;:;;-;;-;;;;;;;;;-;; ;; -;;;;;il_on_resroNe.
          IgI+! ANNUAT rNcoI,tE
          DEDUCTIONS
                                             L3   , s4t .47
          eo.rusiBo-'INlr rlrcor,rE          rr,   633:   BB
          AD'rusrED ANNI'1! rNcoI"IE EeuAts-
          EeurvArJENr narn                   30.09 t oF r,EDrAN TNC.ME
                                      oF-iliieIEii"is
                                               1. oooo *


          y9l1rr,y    iiiitffiffi
          iliffili; pRopERry insuirawiE'
                                Effi'BooN
                                         bii;riruw"r
                                                          EQurvAr'Elrr RA,E oF rNrEREsr
                                                                                          t48.77
                                                                                          L19 .22
          TOTAI   PITI     BASEN OW BOUiNAGiii"RATE
                                                    OF IMTEREST                            18.67
                                                                                          286 " 55
          3p-,ry_s-TED   rNcoME   x    22* /       t2
          l19lgl{Ly NorE RArE
          MONTHLY
                                       rxsriuifruvr                                       239 .43
                      PAYIVIEMT                                                           303.75
          MOMTHLY PAYIV1ENI ASSIS?AI.ICE                                                  L48 .77
                                                                                          154.98

 5'   SUBiTECT TO THE..PROVISTONS
                                  OF           THIS AGREEMENI,
      DoLLARS         een uo:vrli-roi-ij"rq6imns-Ee-c-iffi;ffi^,                   WILL PAY
                                                       /zt-/               gs.
                                                                 os ,TIIq.BORROWERT48.'77
                                                               rsib. a,dnBeMENr MAy
      [fiYJtiB-3$ffi""""o-as-pnbrViiun Bi-diii-'isuoiiroNs LrsrEp or.r--pece : oF, BE




PUBLIC REPORTING-EUIIgN FOR THIS
                  pEn-'nr;itoll6e, CO-LLLCTION
AVERAGE 20 MrNtrrEs                            OF INFORMATION TS ES?TMATED
                                   rNcr,uoiNs-r"i                                       TO
SEARCHTNG ExrsrrNc  peie--s5uiA;;:-sertrERiiic oii6 tryg_ron nsvrEwiirc
..MPLETTNG                                               *lryrArNrNc     ine-bare',rsrRucrroNs.
                asvrEiliiie-iiii-E6ir,sciiofi-tii i-riFoiruar_tb^r. --'Ee$-cbr,o,,pmts
rHrs BURDewAND
             psrrMAiE-oil-A'rv-ofiry-alnrdt-or'-ini                                 NEEDED. ANn
                                                                                       Rrcaxpruc
TNCLUDTNG suecEsrroNs-Foif'neiuEiNc
                                        rgis-euRDii.il ggllEgTrolr-oF
.LEARAN.E oFFrcE,_orw niioii-;o;:w;_ffisnrfrEitfr)        ro                 iironMArroN,
                                                              DEpARTMEMT op aearcuLruRE.
                         -pAp;Rfroix
ffi*g$[$I$, y":TB*i .                                    ?:g. (oMB
                                      neDijciiiii'iiio,ri*     .2o2so,   ar.ro-io rHE
                                                                     No. osz!-ooss),oFFrcE oF
             Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 25 of 28

     FORM RECD              Lg44-I4
                                                T'NITED STATES DEPARTMEMI                                         PAGE       3
                                                                                 OF AGRICTIIJTURE
                              PAYIVIE}i:r                                  rNc senvrCi---.
                                                e o ? d6^ r,^FBpIl_L_ Hous"M6;"EiAI,iIr,

     6.        DEFERRED
                                            1: : I :   ly:: 1::*=;                      r,*cu       AGREEMENT
               DA?E            _-tlIyPNr cAr,cur.ArroNs
                         OF    INITIAI.         DEFERRED PAYMEN1I AGREEMENT
                                                                               1 AO/AO/OO

                    Xlii !3ffiil'rtf"rt*
               ffi''''''''''''''''.S
               ANNUAT       TIISUiTAfrEN 83:BB                         2et ?orAr ANNUAT rNcoME x
                                                                                                                        $0.00
                                         BT gq MOM.I{LY DEI!!3-89 PAYME}I.'
                                     PROPERTY
                    prrr
               AlrNUAr'l
                                         $0. oo Mofui;ili Sirunnro assisiaxcE                                           $O   OO
     7.      As REQTTESTED                                                                                 go." o0
                            BY THE-GO\TERNIMENT, THE BoRRowER
                                                                          I^IrLL- suBMrr To THE coirERNMEl,IT,
             *$$i:i{!3[!:;st'o-on-iriifriir]rp..ev-i1,             a siaiefiENr_or      rns eoHiowER,s rorAl
             DEST.NATE' ,r*r_oBrExpENsEs FoR THE pnnvriiu!.6ai^duoaa                         oR orHER
                                                                                      'EAR
     8"     THE GOVERNMENT-MAY REVTEW
                                              TH.E-BORROWER',S AlHgAl_rrycoME
            rHE         or_rsrs acii;ir,rii.h_$r.D,
            r rs Dr s cRstro* iN-ciiieiif "iBcarnsBl'
                 'ERM                                in-aEc'oio&g" wrix-ics- AND              EXPENSES DtrRrNG
                                                                                        ttEr-rr,e,rrows, MAy Ar
                                                          bi"EiW3"l-+rg
            AssrsrAN.u gn nuFrirnb6-r"loircaes--A6si's'rifr"di'cnalrruii aMouN'r oF pAyMEr\rr
            rHE covERNMENT          ar,so' ;;tyryIryr-;I#,ifi;;"T9_                ffiin-inrs acnrEMEMr.
                                                                                   gii"i
                               on
                              ^rev- bTiin-iei,EciilD    ii'e-titji"ro,.,.owrNc     A-.i6il ibo"roram, FoR rHE
            iHiS"XBiilE,trf,                                                               rse-p'iiioD    covERED By
 e   '                            GovERNMElrr MAY TERMTNATE
                                                              rHrs AcREEMEIm Ar ANy rr'rE rr
            ffrffitid$llkrT'"
            A. TTIE BORROWER I.IAS DEFAIILTEP-.UNDER
                                                     ANY TERM1OB CO,'DITIONS OF
                                 noisl' 5i'erv-i*sinffiui*lecuRrwc                 THIS
            -      iEifEffiHi,.l'"rlqs NEVER                         rHe-BoiiRowER,
                                                           occtrPrED rHE DWELLTNG AND RHs
                                                                                                            s   LoAN

            :c.    IEE !3S:*- qEASES TO OCCUpy
                   rHE BORROIE_E
                                                                                          wrLL Nor coMrrNrrE
           D   '                                   THE DWELLTNG.
                   rHE PRopEnrv srcffiiwc"rir^Lgarv-cielidiii6r.r-rns
           t       TRANS FERRTO           WrrrrOUt' irrE" COGRIIT,IENT ; ;'i6iSNN"r BEEN sor,D oR rHE
                   fr5HrEiEE"S5r#Ail3;."oiiEEn                nircGis              OR APPROVAI
                                                                          ioi"ilayMEr.m assisiei,rie. on
                                                                                                                rrrlE
                                                                                                           DEFERRED
 1   0     BF"f;*fr"?*l+ryiTitfiffi"I. 31. FffiH"isffiiffidi                                                        DArE
           3ffi;A*i3$rtl"If,H-iiME"iffi pnopenti"iE'Eoio oR  IiilrEiBH"HH,,iFFEcrrvE
                                                                  rrr,,E tiensrrnnED ARE
l-1'       THE GOVERMIEII-Y4Y AMEND
                                           oR- cAIvcEIJ THE AGREEI\,IENT
           REDUcrroN cnameo-riirlii"ni$ur,tlo-Fnoii-rfiE6fierelq_on-rwiEEffierE
                                                                         AND coLLECT Alry AMouMr oF
           A'r{ ERRoR rw^coupwAri6ii,"5*_grr
                                                    oriirii ffiilbNs-gHIgH nrsur,ilb rNrNFoRMArroN.
                                                                                         pAyMEMr
           *fi31;Iiil.;."f;"38l$flni.'rioiicaCs Ai-s-i'srffiG"'rr,or rHE BoRRoffih was rvor
T2,       UPON THE FAI-!gRP OF THE
                                   BOR*gWE!.TO
                                     '
          AGREEIVIEMT, THE COVERNilENi,        MAKE THE       -5Pt'rti         I}IYINTS PRESCRIBED IN TH]S
                                                      Ir- liS
                           rIrE Er{rrn.-lr'iijeiiiepirEss   -nuE-
                                                                          ^,r^.,g5qpdi'rO..iii. REGULATION' ,
                                                                  io-rnil'LovERNMEMT                                      MAY
          3X9H|E.                                                                             im,rrirarnly      DUE AND
13   '    NO TERMS oR               OF Trl-E
                      .-C-oIDIITONS
          I8f;ilrffifiryot            t
                                pan'riirr'bnor                 [qTE OR ANy
                                                               rnr-pAy]4iiii RELATED-,SECURrrY rNsrRLMEMr, orHER
                                                                             ;iAN, slrALL eE-ArincrED By rHrs
,-4. THIS            AGREEI{EIII-I.S..SUB.,ECT
                                                                            REqUL+II9ryS OF RHS AND TO ITS
                                     'q^TT!_-PsESENI
          X8HHEf"ffiGutArroNs-^roi-incoi'rsrsi'^rr-;;rH                     rft ExpREss pnoviEroNs oF r'rs
15.       FOR LOANS AP:3.OJE! OR ASSUI"IE!_Ory_OE
               rANcE GRANTED
          AS s r s
                             ns A-ff 's?"r - AFTER-ib'nii^ram
                                                       OqS9PJR-1                 , !g79, A}rY PAYMENT
                                            or isis
          REcA,ruRE By-rHE covaRiliG:ffi'gr11-1nii-ia6ii'iiv_                           sirB,r,cr
                                                                                     __'HALL eE'
          gjll8,#R.           rr                                           qlqggrrE iia-ioAN rsrosoLD,
                                   rs rm*sFifri#ii, o* mrui.i-ri'-ii"ri6 r,owcER  occupreD ey rnE
16' rF       THE DE.rsror .'NTATNED rN-THrs
          cANcELLArrou._op nns -as-di6riiice., F.RM REsuLT:--r-N-DENrAr,, REDUCTT.N,
                                                                                     oR
          HAVE       A   HEARTNG                            lg!-ircini6ffit_r,,rav_eppuar,_,i:iiipncrsroN
                                       on l'rav iiduira:r n niivrui'lx"iisu                                       AND
                                                                                 oF A
                                                                                           '{EARTNG.
              Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 26 of 28


          FORH RECD 19{4_14



                              ..$i***iEW[i$$!g'iE::
                                                 ::- :ff
       EPEEcrr,rE' ; ; ii i i il - - -T-;;",,";n-;,.;;    f""*:[-yv'3's:8r?3
                                                         ;.m;;;
                                                      ----         =:-   --
                                                                                 TARr6_i6e,                 E-E
           $ffiiil,,                                 xs.,ffiffi rilffiii
                                                                                              rre,{
                                                                                                            =r=l
                        onlffi,, ,dffi:.,                                            ,^*nffiHiiH,**         :==
                                                                                                            -a
                                                                                                            t::
                                                                                                            :r
                                                                                                            r:=tl
                                                                                                             :=
                                                                                                            :===
      l.                                                                                                   :-EIi
                                                                                                           :
                                                                                                           :
                                                                                                           +!

                                                                                g-i#i{li#flffi,#           E:

     .2.
      3.                                                  so oH"iT '0"""
             iisffiffi#i#ffi*Htiffik:loss-Es,ssffiilriil"rr%Brr.ffi;Rs oP
                                  ,ilHflfilsi,ffi,2

                                                          iiry;ffi*Hi,Hi#t,
                                                          -                                   ff#,,,,
     ilffitr ffiiF$tiH,*$g             ffi;.imffirs'l#ii"., *ii?.ffi rN DHEr.rrrNG               0




           [;il
     tH           #ilikft lrii$tr^iiffi &r!3. 3rffi           35   %,,rrrH,   rr, r$E"ffisr3ro}r*,
1,



                                                                                                      -,

                                   i
          Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 27 of 28


FOR!{ RECD 1944-14
                             uHrrED STATES DSIlBgtrNr oF   ACRTCULTURE                  PAG? 2
                 pAy!{EHr   AssrsrArc.}BEHHSStiBFrEXHtlBrrrn^r,cE
4   . rNcolrE -iiiiiir-4rc,8$;ffi
             e
                                       ;:6;;tffidirD.;;-rr;;ilffiAfi;
                                                                      AcRsErENr
                                                                                  DE'T'REE   .
     ffit&idiluAr. rNeoilE 23,r38.00
     AD.ru5,ifi"iun rncoro rr,138:33


     T.IONTELY INSTAI&XI
               ffiIi.EEdIE Eti"BoilLH EQuwArrsN?
     l!9lt!1!. pRopERrr                               rNrEREsr RA.E      1{9.34
     I9IIg!!
     TOTA! PIII
                         i[sui[nit'ifiiiimr                               65.62
                                                                          49.7s
                                                                         264.7L

    fiEiHdfs#ffi# ii!.{,,1;t*                                            454.76
                                                                         303.75
    HONTELY   PENIEXT ASSTSTNICE                                         303.75
                                                                           0.00


'
    ffiffi[#isi:                 ry:sgfi#'Ersffi ffili;dii,fflliHT*riftr,ir,""ii,;3              u




ffil+
                  Case 3:19-cv-00161-TJM-DEP Document 1-3 Filed 02/08/19 Page 28 of 28
           ffiut35io-r2
                                                                       rffir#ffi,3,.flflun"r*,'
                                                       .,.*_ro,,,o                                                          &




                                                                                                          il;;;ff;L
   *ffi
  ,,***,]ff']i            m*,
                          luuftarai,.
                                                  i
                                                  I         ,.,
                                                                     A:::,r'"interest rate
                                                                     flt*tt                  paid
                                                                                                    -r-" rv'r,s' Multipty
                                                                                                                          the resutrly
                                                                                                                                         ;;i;
                                                                                                                                                :
                           :#,Iil          js is 48 ;A
                                       js "iX                                                             ;;
                          #l
                          240 : iiiiI.soi3
                          llg.ns/       # iB is
                                           ';' # :i :t
                                                       ii
                                              :g :i fi i{                                                 ::    ii
                                                                                                                rl


    Ci:u.a:ing
    uiculaiing
                          ::y-zee
                          360&up
                   *r.uo*r.
                   Recapture
                                 50
                       iH;:s,/I 'ci
                              JJ7
                                .50
                          360 o I
                                ;;
                                     2gg

                                        ::
                                    45 .40
                                    ii   X2
                                        'JU  :i
                                            .;;
                                        ':i .31
                                                .rr
                                                 ,;
                                            .il .26
                                                    .24
                                                     ;;
                                                .;Z .19
                                                        ii
                                                        il
                                                              il
                                                     ?i i;i: .3i{i
                                                                                                          t1


                  vaiue (ar the time"40
                                     of rransfsl or abandonment)
                                                                                                      ,

    ,.U.lrfl*r,
          pnor liens
          RHS balaace.
          Reasonable ciosrng
                                   costs,
          :,ur!rpfl   reduction ar noie
                                        rare,
                                    *.ei.pr !r, -o
   ,o r _it1fi1;3|i%g;fl
                          Value.   (If this is a positive value,
   ,rr,afrPrrrjarion                                             continue,)
         Percentage ia par,                 (ir
         lellentaee. in   i,*lfllil
                                  !,   Snrricabre),
                 on borrower's-original equiry
  tqrotff*                                     (100%         - percentase i




eAUrrffi
;*[:ffi
        ifi iai;#:iii:t,ru,:iit#,:rt'it
Case 3:19-cv-00161-TJM-DEP Document 1-4 Filed 02/08/19 Page 1 of 2




                        Exhibit D
              Case 3:19-cv-00161-TJM-DEP    Document
                                      ocPtatEnrof ,{EAtlX 1-4 Filed 02/08/19 Page 2 of 2
                                 CERTIFICATE OF DEATH
                                                                                                                                                          ilUUEER

                      Susan                      Marie

                               tl       o tr E( tr tr- tr                                      -n

                                                                                                                                               Onon
                                                  E
                 3710953                          tr E.Cortlsnd                               Medical Ceuter, Cortland, Cortland, Ny


                                                                                                Ithaca, New York
                                                                                                       t[ffinmaE
         a,                      rEllrwa                         rEr,a,aa,ru                           rElxul r[uru5                      gEEE        BEb
         L,
         u
                                 c0rqrnr                         oErrr*                                tDp      rQlp                      cfirp       iflrar
         U
         o                                                                                             rEtrn-rr rE--+rtr                  flu
                                              rEJrod.E             rErioero                            rEratarpbts 0
              rBt frorr.E                     rBEtE                lEut*                               ?EEe15dI,                          iEer*bp,
              l0urr*r                         t0we                                                     rDor:*
                                                                                                        tdt1fi,
                                                                                                                             iEc.lrl[,[trtun
                                                                           . Eealth Care                                     Itrt,tctr,   Ithaca      New York

                                                                                                                       lE
              {0 Valley Yiew Roed,                                                                                     14883
                                             EI5l5I                                                                          8[Sr
                                        Les$e D-                        McCrac&en                                       Le{ln             B.           Chrletman
                                                                         EguErmt
-t

                                                                                                                                               Nen    lork
              lerHne Funeral &ge,_!!_!g4                                       !!t-atn S$eet,                      New York 18058                 0134{

                                                                                                                                                  108{5
     G
                                              nE l' lt@ ! ortEE          r,    oilrtD    tinEtrlr - 6 - cuuBIDOsgBt
              25^.   CIEIEICAI!$I fo
              CE&rtlUE
                                        uE   b.rdrry   hiEF,@       @r!d de atq catcd pic!,,{ dlE        el&ee
                R6bert Stoppacher. tlll
         L
         F
         L;
         L'




                                                            IEMD                  EEA                                       It tfi;tf?
                                                       84tr ffilEilE            I"EIIU                                       IO EI TqB
                      I         IEr fh                  0r      Er
                              ogttIlBlllt          IEESIETEIE| IEra cox,nm                                crlEE 0r of,rrx                  CMETUL
              !Ern:r9flFrErFtBLt uf crltmr[xn$IB,nB)




                                                                                                                                          Er   rBrs   rllmrr rEm
                                    I   o.cr-            h--!-      G--l-r--            rfr                                                                  BIE
Case 3:19-cv-00161-TJM-DEP Document 1-5 Filed 02/08/19 Page 1 of 4




                        Exhibit E
Case 3:19-cv-00161-TJM-DEP Document 1-5 Filed 02/08/19 Page 2 of 4
Case 3:19-cv-00161-TJM-DEP Document 1-5 Filed 02/08/19 Page 3 of 4
Case 3:19-cv-00161-TJM-DEP Document 1-5 Filed 02/08/19 Page 4 of 4
Case 3:19-cv-00161-TJM-DEP Document 1-6 Filed 02/08/19 Page 1 of 4




                        Exhibit F
           Case 3:19-cv-00161-TJM-DEP Document 1-6 Filed 02/08/19 Page 2 of 4

                                                                                                                Rural Development
   USDA                                                                   United Sfatos                        C entrali   zd
                                                                                                                         Servicin g Center
                                                                                                               P.O. Box668p7
                                                                          Depaftment of
                                                                          Agrlculturc                          (NO)793&6t (Voia)
                                                                                                               {ffi)   438 1832 (TDD/|TY Haanng     hptred       Onty) or
  CERTIFIED t\'AIL                                                                                             (3t4)4574450 (FAX)
   -
  BETURN  RECEIPT REOUESTED
                                                                                                                                                                            -!


                                                                                                                                                                            !-
                                                                                                                                                                            x
       SUSAN U KENNEDY                                                                                 00171?8479 12000                                                     CE
       40 VAILEY VIEW &D
       SPENCER                                           Ny 14883                                             BCP                                                           ffii
                                                                                                                                                                            m
                                                                                                                                                                            --
  SUB.JECT: NOTICE oF ACCELEMTION OF YOUR MORTGAGE LOAN(S); NOTTCE
                                                                   OF TNTENT TO
            FoREcLoSE;AND NoTlcE oFYOUR OPPORTUNITY To HAVEA HEAHTNG coNcERNtNG
            THIS ACTION.

 Dear      SUSAN      H     KENNEDY

  PLEASE TAKE NoTEthat the entire indebtedness due on the promissory
                                                                     note(s) and/or assumption
 agreement(s) which evidence the loan(s) received by you from the United Staies of
                                                                                      America, acting
 through the United $tates Deparlment of Agriculture Hural Housing Program (RHS),
                                                                                      formerly Farmlrs
 Home Admlnistration, is now declared immediatety due and payabie. lf payment ln tutt
                                                                                         is not made,
 the RHS intends to enforce its realestate mortgage(s) or deedis) of trust given to secure
                                                                                            the
 indebtedness by foreclosure of iF lien(s) on your house.

 @!         NumUes(eL                                  Date of lnslrurnents                              @Ef
  oat7 L2847    9                                               04   /2L /e9                                    s0161 .00




The recent bankruptcy proceeding filed by you has resulted in a discharge of the debt(s) owed
by you to RHS so nothing contained in this notice should be construed as an attempt by
                                                                                         RHS to
collect or enforce the debt(s) as your personalobligation. However, RHS is entiged to collect
the debi(s) by way of foreclosure of its lien(s) on your house.
This acceleration of your indebtedness is made in accordance with the authority granted in the
above'described instrument(s). Tire reason(s) for the acceleration of your inaettldness is (are)
as fotlows:

               T{OIIETARI DEFAULT



The balance of the account is $ 33436.33                 unpaid principal and
$ 6s2 -21                unpaid interest, as of ot/),6 /tg, plus additional interest accruing at the rate
of $ s .8399                per day thereafter, plus additionat advances to be made by the United States
for the protection of its security, the interest accruing on any such advances, fees, oi late charges,
and the amount of subsidy to be recaplured in accordance with the Subsidy Repayment Agreement.


                            USDA is an cqtlal opportunity provi&, and smdoyor.

                            lf you   whh to fi)s   r   Civil REhtc program complaint of di&rimindtion, complorc lho UsoA Program oiicrindnalhn comphhl
                                                                                                                                                       Form, tound
                            :,:&l{ii.ffi                   ;:fi ffl ry,9:,i'j;H*[{[ff             '#tHff##trX;ffi
                            D€Parrmcnl o{ Ao,icull{.a, Dlt€cior, otnc6 o{ A4udication, 1.100 lndapeadencsAr,onuo, s.w..
                                                                                                                                       Sf r#,:*.ro:m:
                                                                                                                        weshir€ton, o    c   &25&s410, by   fq   (20'2)
,orooooo.oor. !lor   llc,   69+7{42 or email at program.lntake@uida.gov.
             Case 3:19-cv-00161-TJM-DEP Document 1-6 Filed 02/08/19 Page 3 of 4




   Unless full payment of this indebtedness is received within 30 days from
                                                                               the date of this letter, the
   United States will take action lo foreclose its lien on your house
                                                                      and to pursue any other available
   remedies. Payment should be made by cashler's check, certifted
                                                                  check, or postal
   money orders payable to the USDA/RD and mailed to lhe followlng
                                                                     address:                                     :
                                                                                                                  =
                                                                                                                  :
                                            USDA. Rural Development                                               -
                                            3;l'                1,,   ?   e-o 1 7o
                                                                                                                  -!!
                                                   "3i1,]'ll'
  lf you submit to the Uniled States any payment insufficient to pay lhe                                          ]!B
                                                                          account in tull or insufficient         -
                                                                                                                  -Ea
  to comply with any arangements agreed to between the RHS and yourself,                                          -E-
                                                                                  the payment WLL NOT             =:
  CANCEL the effect of this nolice' li insr.rfficient payments
                                                               are received and creJiteo to your account,
  no waiver or prejudice of any rights which the United States may
                                                                      have will result and the RHS may
  proceed as though no such payments had been made.

 YoUR RIGHT To A Dlscussloil wTH FHs - You have the opportunity
                                                                            to discuss this decision
 to accelerate your loan(s) with a RHS official or have an administrative
                                                                            appeal hearing before the
 foreclosure takes place' This is an opportunity to discuss why you
                                                                        believe   the united states is in error
 in accelerating your loan(s) and proceeding with foreclosure. 'liyou
                                                                         desire to have an informal
 discussion with an RHS official or have any questions concerning thls
                                                                           decision or the facts used In
 making this decision' you shoutd contact this office in writing. Tli"
                                                                       r"qrol for an informal discussion
 must be sent to the undersigned no later than ot/3r/La-. Requests
                                                                              which are postmarked by the
 U' S' Postal service on or before that date will be considered as timely
                                                                             received. you also have the
 right to an administrative appeal hearing with a hearing officer instead
                                                                           of, or in addition ro, an informal
 discussion with this otfice' lf you request an informal discussion with
                                                                          an RHS official, and this does
 not result in a decision in which you concur, you will be given a separate
                                                                               time frame in which to
 submit your requesl for an administrative appeal. See the attachment
                                                                           for your appeal rights.)

 YoUR RIGHT To AN ADMINISTBATIVE APPEAL HEARING . lf you do
                                                                        not wish to have an informal
 discussion with an RHS offtcial as outlined above, you may request
                                                                      an administrative appeal with a
 member of the National Appea,ls Division fuea Supervisor, no later than
                                                                           30 days after the date on
 which you received this notice. Hequests which are postmarked by
                                                                      the U,S. posta1 Service on or
 before that date will be considered as timely received as requesting an
                                                                          administrative appeal.
 Please include a copy of this leHer with your request.

 lf you fail to comply with the requirernentor.rtlined, the United Siatas plans to proceed with foreclosure.
 You may avoid foreclosure by (1) refinancing your RHS loan(s) with private
                                                                          a           or comrnercial lender or
 otherwise paying your indebledness in full; (2).selling the property for
                                                                            its fair market value and applying
 the proceeds to your loan(s); (3) transferring the loan(s) and'property
                                                                             to an eligible or ineligible
 applicant with RHS approval; or (4) conveying the property to the Government
                                                                                       wi*r Rxs afprovat,
 Please contact our centralized Servicing center office at i -goGzgs-gg61,
                                                                                  if you desire to satisfy your
 loan(s) by one of the above methods.




.!tOgoOOaOOr. LtO! I tCt
          Case 3:19-cv-00161-TJM-DEP Document 1-6 Filed 02/08/19 Page 4 of 4




You cannot be discriminaled against in a credit transaction because of your race, color, religion,       re
national origln, sex, marital status, handicap, or age (if you have the legal capacity to enter into a   --
                                                                                                         i-
                                                                                                         f,
conkact). You cannot be denied a loan because all or a part of your income is from a public
assistance Program. lf you believe you have been discriminaled against for any of these reasons,         -
                                                                                                         ===!!
                                                                                                         G
you should write to the secretary of Agriculture, washington, D.c. zo25o.                                E-r!
                                                                                                         E
                                                                                                         !:==
You cannot be discrirninated against in a credit transaction because you in good faith exercised your    il

rights under the Consumer Credit Protection Act. The Federal Agency responsible for seeing this law      :
is obeyed is the Federal Trade Commission, Washington, D.C. 20590,

For questions regarding your account, please call Delault Management tollfres at 1-g0G79g-gg61
or 1-80SrB&1832 CfDD/TTY Hearing lmpaired Only), 7:00 a.m. to 5:00 p,m., Monday through Friday,
                                                                                                         -
Central Time. Please refer to your Account number when you write or call us. Thank you.




                                        UNITED STATES OF AMERICA

                                        "'l[to*
                                                          ( /lrr,,,*
                                       Thomas B Herron
                                       Director, Default Managemenl Branch
                                       Rural Development
                                       United States Department of Agriculture




Date:      ol /   L6 / LB
Attachment
CC: State         ffice

This letler was mailed certified and regular mail on    0L/t6/L8




.oroooooaooi.   !to6 I lc2
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 1 of 29




                        Exhibit G
     \.r\rt-rrr
         Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 2 of 29
                           United States Department of Agriculture

     -

    May 21,2018




    Estate of Susan M Kennedy
    40 Valley View Road
    Spencer, Ny 14893



   YOU MAY BE AT RISK OF FORECLOSURE.
                                      PLE,ASE READ THE
   FOLLOWING NOTICE CAREFULLY.


  As of 0511812018, your home loan is
                                           209 days and $2,376.4g dolars in
  under New York state Law, we are required                                     defaurt.
                                                    to send you this .";i;; to inform you
  that you are at risk of losing your
                                      home. AttacheJto this notice is a list
  government approved housing                                                    of
                                   colllse_ling agencies in ,Four *"u
  counseling. you can also ca[1he                                      *t i"h provide free
                                      Nys o]nJe oiirr. Arftorney General,s
 Homeowner protection program (Hopp)
                                               to1-fre. .on'u.er hotrine to be
 connected to free housing .o*r.iing.
 (1-855-466-34s6), or visi their
                                           rr*i.., ;; ;;r, area at I -g 5 5_H0ME_45 6
                                    weblite http,/d*.aghomehelp.com/.
 statewide listing by county is also
                                       available at
                                                                                  I
                                                                                  A
 http://www'dfs'ny'gov/consumer/mortg
                                              nys np counseling agencies.htm.
                         watch out for .o*pu.,ie, or people who                  eualified
 fi::j::Llavailabre;                                                 charge  a fee for

Housing counselors &om New York-based
                                          agencies listed on the website above
trained to help homeowners who are-                                                are
                                    having p'rour.rs nnaking their mortgage
payments and can help you find the.l.:t:rri"n
                                               for your: situa-tion. If you wish, you
may also contact us directly at3tS_477-6i23
                                             andurk t., discuss possible options.



                                                    Rural Development . New york State
                                                                                            Office
                                                          Singte Famlly Housing oivlJton
                                              441 South Satina Street,
                                         Voice (31s) 472-6423. ra      luite ssil ai;,,-cu.sr, Ny ,13202
                                                                   iassl          iii-ilei: f#j
                                                                                            80042:t-t220 (7u)
                                                 USDA is an equal opportunity provider,
                                                                                        ernployer, and lender
lf you wish to file a   civil Rights ologrlm gmnlaint   of discriminatjon, comprete the USDA program
                                                        ht"il'                                       Drscr.minauon comprainr Form (AD.3027),
                                                                           u'soriif+;;;ii*;i'isz.nes:r ro,,q,".iin!io.'.      -vo,           Found onrinB
$j,::,.Ifffi'ift::ilH:ljTlPl:'"t-nri'g-.,;t                      "'i"""v                                                           ,"y   arso write a rener
3#:i,?&ff1,t-luf$:i:#.1.,iTffi,'ffi',::i.'#Hruln:ii*r.,;jt#:frj',I?#;,',tt"*iu.:,:;iiyftBsg,gi,i;
   Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 3 of 29



 while we cannot assure that a mutually
                                        agreeable resolution is possible,
 encourage you to take immediate                                           we
                                 steps to1ry to achiev. u r.rot,lrio".
 you wait, the  fewer options you may have.                            rir. longer

 If you have not taken any actions to
                                       resolve this matter within g0 days
 date this notice was maiied, we                                          from the
                                   may commence legal action against
 if you cease to live in the dwelling as your                          you (or sooner
                                               primary residence.)
If you              hpTo,:n, prease calr the New,fork state Deparrment
         need further
Financial Services' toll-free hetpiine                                      of
                                       at 1-88ga9ii-qanor visit rn.'o.purtment,s
website at www.sfs.ny.gov.       ^




IMPoRTANT: You have-the right
                                      to remain in your rhome until you
court order telling you to leave Ih.                                       receive a
                                      prop.rty. If a forecrosure action
you in court' you still have the                                        ls filed against
                                 righi to ..muin i; thr home until
to leave' You legally remain the                                     a .ourt orders you
                                   Iwner of and are resPonsible for the properry
the properfy is sold.by you
                             or by trder of the courr at the con.rusion              until
foreclosure proceedi"gt. rrur                                             of  any
                                 noiice is not uo"ri.rion
                                                     --'    notice, and a foreclosure
action has not yet been cornmenced
                                       against you.

Sincerely,




             y Housing program Director
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 4 of 29




           New York state Iawrequires.that
                                           we send you this notice about
           process. please read it                                       tbe forecros,re
                                   carefully.



                                           Summons and Complaint
           You are in danger of rosing your
                                            home. tf you-fiir to respond
           complaint in this foreclos,re                                 to the summons and
                                          1c.tjo1 rou
                                                       ,uy tor. y.,r home. prease
           su,,no* and complaint carefully.     You should ir"i*Ai"t"fy;;;;
                                                                                      read the
           pur local legal aid office to oUtain                                        attorn€y or
                                                 aavice o'Ao* to;*&;;-J;


                                 So u   rces of   Inforuation   a   nd .drs istance
          To" state encourages you to become
                                             informed about yor:r options in
          In addition to seeking assistancr                                  forecrostne.
          govertrEetrt agencies and.
                                                  e;r;;;;ey  or Jrepr aid office, there are
                                     non-profit orgaaizations thrlt you
          information about possibr" optio*,                            rnay contact for
          during this process.
                                                    in;iltt *"g tc  work with your lender

          To locat'e an entity near yo,, you
                                              may ca[ the to[tee helprine
          New york state Deoartment                                       maintained by the
                                         ofFinanciar seJoes at (,g00)
          Deparfuent's web.it, at rtww.dfs.ny.eov.                    34L3736or   visit the



                                   RIGETS AIYD OBLTGATIONS
         YOU ARE NoT REQUngo To
                                   LBAVE YoUR HC)ME AT THIS
         HAVE TIIE RIGHT TO STAY IN                         TIME. YoU
                                   iOT,TN ITOT,re DTIRING
         FORECLOSI'RE PROCESS. YOUARETVO!39OUIRED TI{E
         HOMB UNLESS AND IAITIL VOTNFNOPENTY              TO LEAVB YOUR
         PURSUANT TO A ruDGMENT                    IS SOLD  AT AUCTION
                                  OT FOREC;OSURE AND
         REGARDLESS OF WHETIIER                            SALE.
                                 VOU CrrO5iBrO REMAIIV
         YOU AR, REQTJIRED rO            rArr                S{}O,* HO'*,
                                  CAN' Or'VOUN PROPERTY AI\rD
         PROPERTY To,."S N.I ACCORDA]TI';#rrr                 PAY
                                                                    SrArE AI.ID IOCAL LAW"
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 5 of 29




                                      Forcclosurc Rescue Srnru
           Be careful ofpeopre *h3
                                     unnr..h you witb offers to ,,save,,your
            individuals who watch fo,                                        home" There are
           from a homeowne/s dishess.
                                      ooti".,  frr;;;r*   actions io ora"r to ,ntirly
                                                                                      profit
           promises and any sugg:{o*
                                        v", "'f
                                             ri""ii u""itroory            about any such
                                         u", y", p"y
           law requires anyone offering.r.u           tm  a te or"*.fur
                                                                   sip over your deed state
                                            r*iG     ilioru, to enter into a contract which
           fr'ilXil"*H   ffi'f,lT
                                :mg any
                                          i;'r'* !1 * g"r.wi, cbarge, aud which
                                    irrimoney
           promised
                                              tom you unr:it tley tave cofrieted
                      services"                              =                      all such
                     Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 6 of 29


ffi


                                                                                                                    ;.:,li'.i.!fi,:irr:




                                                     .ox                                                     Itrf
                                                       q)                                                   r{
                                                                                                            r-l
                                                      a'tJ                                                  ol
                                                      M E-                                                  U}
                                                      kiJoo @                                               C)
                                                      a*1
                                                      -. >tt
                                                      E 6F{
                                                      f,'r^>
                                                      Eg
                                 ffi
                                   i*iu;ii**;$iil
                                                      ocdo b
                                                      9f,
                                                      S''
                                                      .nO
                                                      El
                                                    i:.- r
                                                                    6
                                                                    g.
                                                                  sca                                      sftff
                                                            i,:
                                                                                                       $ $TF
      ,lfi$                                                                                            F{
                                                                                                       H
      V.:i:L,,:ti*
                                                                                                       X
                                                                                                       H
                                                                                                       2




                                                                         rlir,;:l1fi:1,1,:i
                                                                         !!;".;iir:11,lrj,]
                                                                         il,jljJ !,+qr'r,:.,:
                                                                         !1\r,"   .11,r..)ilrr,:
                                                                         ,1.,"6,,:,rl'r
                                                                         ;1,rb;!,- ".. -           r




                                                                                  , u-r ,)"ri
                                                                                   ,a 1u.,i:P
    L/\rl-rla
      Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 7 of 29
                   United States Department of Agriculture

   -
   Certified Mail#7O I 2 I 640000 0 427                     B4B7 g

   May 21, 2018




   Estate of Susan M Kennedy
   40 Valley View Road
   Spencer, NY 14883



  YOU MAY BE AT RISK OF FORECLOSTIRE.
                                      PLEIASE READ TI{E
  FOLLOWING NOTICE CAREFULLY.


  As of 05/18/2018, your home loan is
                                          209 days and,92,376.4g dollars in default.
  under New York state Law, we are required
                                                   to send r/ou this noti.. to inform you
  that you are at risk of losing your home.
                                             AttacheJ to this notice is a list of
  govemment approved housing counseling
                                               agencies in your u..u **.h provide
  counseling. you can arso calllhe                                                     free
                                      Nys o"mJ. oi rr. r,ttorney General,s
 Homeowner protection program (Hopp)
                                              toll-fre. .onrr*er hotrine to be
 connected to free housing .o*r.iing.servicesin
                                                       you. area at l-g55-HoME-456
 (1-855-466-34s6), or visit their
                                    webiite ut ttrp,zT#**.aghomeherp.com/.
 statewide listing by county is also available                                    A
                                                 ai
 http://www.dfs.ny.gov/consumer/mortg
                                            ny;;; counseling agencies.htm. euarified
                         watch out for .ompu,i.s or peopre i"r,i
 ,ft:l::Liavailable;                                                 .rr"rge a fee for

Housing counselors from New York-based
                                             agencies lirsted on the website
                                                                              above
trained to help homeowners who are-
                                      having;*bl..s making their mortgage are
payments and can help you find the
                                     best oftion for your situa-tion. If you
may also contact us directly at 3 15-477-6i23                                wish, you
                                               anJask to discuss possible options.


                                           Rural Development. New york State
                                                                             Offlce

                               ,"o.1lluixl')ffi,!'ilril#[?,,.',f, ,si.+,i,,:lilt\,.?!ion,,
                                       USOA ls an equat opportunity provider,
                                                                              employer, and tender.


df,{,;lffii}i!l}:ff[#}lffitr{,.#',ffiJ!'f[i*,:i6i.]!:]i;ig?i.,ffifi1ir]idii.j;1,,"ffifl,ffiij{{,q::,};F,ff
3lllfi':ifl[f,f1*'-tffi:?:trt"i:,';i r. ciiir'Hiii,ilirirb r;o.iift;;;ilI;;:'d"wliw,snington,         o b. zozso.-s+J., by rax (202) 6so.tu2
                                                                                                                                             ot
   Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 8 of 29



 while we cannot assure that a
                               mufually agreeable resolution
                                                                   is possible, we
                                                u-' t' i. u. u ..; ; ;;;
 ;:, Hliiil:    t[
                 J:ftT*'#           f ;:';fl 1""* "                      n rr'. on g e r
                                                                                      r




 If you have not taken any actions
                                     to resolve this maffier within
 date this notice was maiied,                                       90 days from the
                               we may commence legal action
 if you cease to rive in the o*.riirg                             against you (or sooner
                                         as your   primary r,esidence.)
 If you need furthel inflmation, please
                                           call the New york state Deparrment
                              r'' rpii"' at r - e s8 -e e r 4 67 3 or                    of
l'ffi i,tffi:[ lrll;*:                                                vi sit tn."o.pu,r-ent,   s


IMP'RTANT: you         have.the right to remain in your
 court order telling you to leave                          home until you receive a
                                   t-h. p.op.rty. If a fore,;losur"
you in court, you still have                                        u.iionls filed against
                              trr" riehitoi.*ain i, irr. home
to leave' You legally remain
                                tn. I*n., of and are resrDonsible
                                                                    ,rtii"."urt orders you
the propeo is sord,ty yo1o.                                          for the properfy until
                                 uy oro., of the .ou.t at'the .on.rurio,
foreclosure proceeddg;'
                            Thir-rioli." is not uo"ui.tion notice,           of any
action has not yet   beei.o*.r..d                      ^-'            and  a foreclosure
                                         uguinr,   t;;
Sincerely,




             ily Housing program Director
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 9 of 29




                                  Eelp for Eomeowners in Fortclosure



           I::IJ'fi*iin--:HT'uilt *' send vou this notice about the srecrosure

                                         Summons and Comptalnt
           You are in danger of losing
                                         your home. If you.fiil
           compraint in this forecror.ir                        to respond to the s,,mmors
          suD.mons and comptaint
                                          urtior,,;;;,    p;e vorn bome. pGe
                                                                                           aad

          yonr locar regar aid
                                    caretuIly.   i"rlrrdra *i"ar"ly'.;;.ff, anread the
                                        "il; il;,
                               of'ce to                                         atrorney       or
                                                            how ro prolect yo*rserf


                                Sources of Information
                                                        and Asslstance
          The state encourages you-to
                                        become informed abort;yo,r
          In addition to seeking assistance                         options in furecrosr:re"
                                            f,".;;;;-ey    or regar aid office, there
         iilffii#ffitr::Pussible
                           ry.uon         o,ffi,i"i, ,i","r, ilrilko *,
                                         p,ort                                        are
                                 opdons, incruaing tryurg
         o*rr,n"     rryr'                                to work with your           lender
         To Iocate an entity ne

         xm*l#xi,ffi mii*fxxT,HljrlH:ff i,:rf .                                                         i



                                                                                                        I




                                  RIGFTS AI{D OBLIGATIONS


        fl
        FoREcLos uR" r*qglI.for'oiE                  ;sffifrsffi'tT'H'r*BYou
                                                    i,o!
                                            1gg uRED ro ,"ew yo uR
                                                                                                    !




        HoME uNLEss Aln
                               ^TIp
        PURSUATIT rO E TUOATUM.IT
                                    iou#rffir*r*  solDaraucrroN
                                           dilffi;SuREi
        REGARDLESs or        wned-".idd*t6se ro AND SALE.
        you ARB REourRxD.ro_raxr
        pRopERry
                     ro,cs
                                               lffifr,?o*
                                            c-ait6i                             H.ME,
                                                           ,_o_* r,Roprnry a*o pay
                              ^acco-no6rti#.                 rrorE   AND   rocar. rew.
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 10 of 29




                                        Foreclos u r€ Rescue Sca ms

            Be carefirl ofpeople w[o
                                      +rroach you with offers to ,,save,,your home.
            individuals who watch ror                                                 There are
                                       noticss               actions io ora". to *airryprofir
            from a homeownecs dishess' you    "'fi;r;;;e
                                               should u" ,*n"rury careful about
            promises and any suggestions                                          any such
            Iaw requires anyo,e offering
                                           ur, v", p.yt.,   . tru or sign over your deed"
                                         r*u  **ii.r                                       state
                                                       arory!,to enter into a contract which
                             rng ::ry**$'l,a
           *l'ilfil"*H f;i1[1T                       1I
                                                           g"r *,'                       whi.r,
                                 any money from you until they have "i[.,,oa
                                                                    *rfrtt"a            a[
           promised   services.                                                              such
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 11 of 29




                                      701,E
                                                                                                 '+EZ6 r{g?i
                                si    ts
                                $i    $$
                                                             s $rc-                                            I

                                *iFri.r'
                                                                                                          .l':
                                                                                                               I
                                f i
                                  i
                                   r_! B
                                        !e.l                 $$s$*s                                                l*3
                                )it j* sr eg'gil
                                          EctsE I                                                         ot
                                                 f                                                    EI           lF3
                                 isi-S ln
                                                              I                                                    t$s
                                                                                                                   ls-
                                 i|- i5                                                                             sF -
                                tris
                                ii-l                                                                               dI-
                                                                                                                   S--
                                ',F
                                   ir
                                ir ie*         I
                                                   I                                         I             1*      sb
                                                                                                                   i,i 'rrr

                                iNi:           I       ,\'
                                RF/                                        ,fe  -b               '\
                                                                                                      \
                                                                           rs=E

                                iilt
                                                                                                      I
                                                                                                      tl
                                                                       .t'    *l




                                iil                                ,.1

                                                                  *--ziqt,/
                                                                  L)   t
                                                                            l't
                                                                           t:   xr   Z'-,/
                                                                                                 /

                                                                                                           hd
                          Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 12 of 29




                    IT
 =h=
                    ru
 i-*            co
          -
                f                                >\
 :!-===                                         .o
                EO
                fil                              o
               rul
      =i                                        al€                         ,,... ,1.,
:==== trrl                                      \l(d
-     E!!
      Ell
--    ol:
-=-   EI,
         l:
                                                =eE
                                                E E:
--!-          .f,
              .a fi
              *li
                     h!
                                                a72
 --
 _--          ru[*
              rlH
                                                t(u)cdC)
                                                    5'r
 -,           olil                              s.6
                                                eLd
 -r.

 -
              rL lll
                                              'ffi?8
--
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 13 of 29




                         1'             N
                         CN
                         .Tl
                                                                                                       IIE
                     o ST                                                                 P
                        SO
                     a g1 6                                                     ft1       E        Afg$sg
                     o) Q'z                         -r$
                                                     t\
                                                                                 v.Y      @

                                                                                 $'E q;?E iE
                     @         35                    5                           .t-
                     :'        38'                   c\                          r\B      O.



                     I         o
                                                     \
                                                                                          @
                                                                                          o
                                                                                                   is: g $f;
                                                    i
                               ?                                                 GO
                     cr
                     e         8',                               =
                                                                 F
                                                                              \s
                                                               (sN-
                     0)        B.
                               o
                 Q             o                                                                   e iif,Er
                                                                                s\
                     N         S
                     o
                     o
                     5                                                                             Eiflfrc'ts
                                                   :*                          r
                                   al
                                                   >            -<- E
                                                                (s  (\                             '+3$   rr
                                                                                                     o.< 99.o
                                   EI
                                   IJ
                                   ru
                                                   a.
                                                   o(1
                                                   ,d'
                                                                t t             \
                                                                                                     390d9
                                                                                                       8r.- a PE
                     I                                                 \
                     I
                     o
                     @
                     o
                                   U
                                   r
                                                               F:,
                                                                G
                                                               .s
                                                               tr*
                                                                      \-\                              BE S
                     !o            Ef
                     c
                     5             EI
                     :0            trt       i                  s,)                           I         TD
                                                                                                                  XP
                     o
                 6'
                     o
                     o
                                   Ef,
                                   Et
                                             l,o
                                             t,     !: Eqs
                                                       J' ('
                                                    6@GF
                                                                <                       #*              ID
                                                                                                        (l
                                                                                                        GO
                                                                                                                       a
                                                                                                                       tE)
                                                                                                                       5
                                             a-                                        _o     E:                       l0
                                   &                                                    oQ                             c
                                             &                                          5<              $
                                   {tFru     o
                                             !!-    *f;8$                               $E             t:tt
                                                                                                                       a     it*,,;,tl   ;',,',1;.


                                                    =o                                  Ord
                                            .!r)                                                        ii
                                                                                       rE
                                                                                       <5
                                   {..E atr trEs
                                                                                                        ot
                                   G                                                   od'              Q
                                            onm
                                            !a x                                        &a              ;i
                                                    veE
                                                    93 g                                E*             ir
                                            gB                                         @9
                                                                                       E3
                                                     d=                                o-
                                                     u.e                               g5
                                                     s                                      $           s)
                 o                                       ct'                                            E'
                                                                                                        gt
                 o
                 6
                 o
                                            tr
                                                         =
                                                         e
                                                                                        trtr            cl        tr
                 &
                 N                          6            c,
                                                         il5                            rff             cl
                                                                                                              & ts
                                                                                                                 G
                                                                                                                 :,
                 =                                                                                      Ei
                 6
                 !
                 o                                       tsl
                                                         o-l
                                                                                                        gl
                                                                                                       <:
                                                                                                              il
                                                                                                              o
                                                                                                              E




                                                                            f1#::li$;}*r1il!:if    ,




                                                                                                                                         i..,r.1}],1",r;,1.-        .   .-


                                                                                                                                         .1ii.'   'li:lii   '..
                                                                                                                                                       !!..:   r,
         L/JL.r/.r,
          Case   3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 14 of 29
         -a
         S.-i
                        United States Department
                                                 of Agriculture



        Certified Mail#70 1216400000427
                                        83 67 4

        May 21,2018




        Estate of Susan         M Kennedy
        Brian Dennis
        9 Bills Way
    Freeville,         Ny     1306g


    YOU MAY BE AT RISK OF
                          FORECLOSURE. PLEIASE
    FOLLOWING NOTICE CAREFULLY.                READ TT{E


  As of 05/18/2018' your home
                                    loan is 209 days and $2,3v6.4g
  under New Yo$ Stutt La*, *e                                         donars in defaurt.
                                       are requir.d to send ysu thi.
  that you are at risk of losing'you.                                 ;;;i;e to inform you
                                        home. atta.r,.a to this notice
  government approved housing                                            is a list of
                                     toYlt-.-ling ug.nries i, your u..u
  counseling. you can arso call-the                                      *rri.h provide free
                                        Nys    o-ffi;r;ilhe A.norney General,s
  Homeowner protection program
                                       (Hoppl trir-t"" .on,rr.er hotline
  connected to free housing                                                   to be
                              .o*r.iirrg ..*i""rJn you. area atl-g55-HoME-456
 (1-8s5-46 6-34s6), or visi
 statewide listing by counfy
                               th;i.                         ;;;i;;;;,'i,l***
                                                               urhomehelp.com/. A
                                is also available at
 http:llwww.dfsny.gov/consumer/mortg
                                                ny;;; counseling agencies.htm.
 ,*:J::Havailabre;
                         watch ori r".                 Jip.opr. who .oi,;ffi;
                                                                     charge
                                                                                   eualified
                                                                               a ree ror

 Housing counselors from New
                                   York-based agencies listed on
 trained to help homeowners who                                    the website above are
                                     are having;;;l.r"s rnaking
 payments and can help you                                          their moftgage
                               find the best op"tii;fb; your situalion.
 may also contact us directl y                                          If you wish, you
                                at 3t5-477-6i2: unJu.r to discuss
                                                                      possible options.
                                                   nurat o;vgloglent.New york
                                                                              state office

                                  ,",."i11,i?tijil,inilf             ildf;?r:d,{ri[t,u;?l!;,,,,
                                               usDA is an equar opporiunity provider,
                                                                                      emproyef, and render.



*[i,m*iifr"fntYf**:,*:-,;{riffiiltrS"d[g:ffi***?:i!iji:irr":fr:';srrl!Jrr:,,r]rru."llff
                                         ,or
                        civir Rishrs, rqob rnoupu;J,n;;ffi;:'s"Jvl
emair   at'piogirilil;"[&'rfll;Tretarv                                                        ii,j".ffiH.r:t.T?ii[-!.:.Ti#,%dr$i:r.ll!:,
   Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 15 of 29




 while we cannot assure that a mutually
                                        agreeable resolution is possible,
 encourage you to take immediate                                           we
                                 steps tolry to achi,ev. u ,.rof,i,ion"
 you wait, the fewer   options you may have.                            The longer

 If you have not taken any actions
                                   to resolve this mafi:er within 90
 date this notice was maiied,                                        days from the
                              we ruy ,orn-ence lega,r action
 if vou cease to rive in the a*.rlire;r-;;;;ffi;                against you (or sooner
                                                            rr:sidence.)
 If you need further h*T"r:n, please
                                          cau the New york state Department
                              r,.rprin. at r-sas-e-ei- 4ci73or visit             of
 l'trff:i,tffi..,'f,1,:11;:;:                                        ,r,"'o"p"*ment,s

 IMPORTANT: you have.the right
                                        to remain in your home until you
 court order teliing you to leave                                            receive a
                                   t-h. prop.rfy. If a foreclos*.
you in court, you still have                                       u.tion ls fired against
                              tt. .igt i to ..rrrui, i; ;. home *.,ii     l"urt orders you
to leave' You legally remain
                                the Ewner of and are responsible "
the properry is sold,-by yol-of                                      for the property until
                                 by orae. of the .oun at the conclusion
foreclosure proceedi'gs rnis                                                 of any
                                  riotice is not un
action has not yet   been.o*rn.ed                     '-'    notice,   and a foreclosure
                                       aguins,   y","ri.ri"n
Sincerely,




Jennifer Jackson
Single Family Housing program
                              Director
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 16 of 29




            HIJf,ff*-J:Hfri,iI'*'send                    vou this notice about the rorecrosure



                                         Summons anrt Complaint
           You are in danger of losing
                                          your home. If you.fi,
           complaint in this fo1;tor,i.                           to respord to the summons
                                          ""i"*lr" ilt rr"i.al"ryl;;
                                                                                              and
           surnmo* ard compraint                                  yo,r home. pt"""" read
                                      carefirry, il,, ,i ,.ral":,                         the
           your local legal aid                                                     an a'orney or
                                office to
                                         "U",
                                                 .j*." ,n  how to protect yourself


                                Sou rres of Information
                                                           and .{ssb ta nce
          Th€ stat€ encourages you-to
                                        become inforrned abort;yo*r
          In addition to seeking assistance                            options in foreclosure.
                                            fr;.;;;-ey        or legar aid of'ce, there
          ffiffi},;Tff::           IL*n-pronr   o,ffi,io*     tr,rt you  *y   *i*,
                                                                                        are
                                                                                      ro,
          o*t*,*'ril*rriussible       options, including trving
                                                                t' ffi   ;irfr,;tu   lender
          To locate an entity ne

          rym,m,ffi                       ;#;niiHr*Ii,HyjrH,?:;Ti,:"#,
                             RIGETS AI\ID OBITGATIONS
         YOU ARE NOT RFOUIRED-TO
                                    LBAVE YOUR HO]\,IE
         }IAvE TI{E RIGHT io                           AT THIS TIIVIE" YOU
         FoREcLosuRE ,RTS!.
                             staf w           v6r]i"o*
                                                   DuRING TI{E
                                 vou-ani.itigggRED ro
         HoME uNLEss ANojryIry
         PURS UANT ro a
                                   iorrR;rffiERry rs soLD ArLEA'E youR
                        n_roar"mr.rr o, roi;cros               AUcrroN
         REGARDLESS OF WHETIfiRVCiddH]OESE        uREl AND S ALE.
                                                 rONBffi fr'?OUR HOME,
         YOUAREREQUIRED-TO-TAi;;"A;;'6;"-O-.,*,ROPER.TYATVOPAV
         PROPERTY    TN."S W ACCONO.iIIi;fr,*,,OTE
                                                                     AND IOCAL LAW.
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 17 of 29




                                       Foreclmurc Rescue Scars
           Be careful ofpeople who approach
                                               you with offers lo ,,save,, your
            individuals who watch ror noti".s                                   home. There are
           from a homeowne/s distess. you ""f
                                                 il.ile     actions in oro"r to unairty profit
                                              shourd be exbenrely carefur about
           promises and any suggestions                                           any such
                                         tbat you p.l,,n"* a ltre or sign over
           Iaw requires anyone offering,u.fr.*i.o                               your deed. State
                                                      Orpront tro enter into a contact which
                                    *,i p"'i*'lo g g"r.*rii"r,,e;, and which
           *:'#il"#: *"j'il1T'u'v                  1
                            :ug any money tom you untiil they har" .orfrl"t"d all such
           promisgd services.
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 18 of 29




                                                  J
                                                  rL
                                                  .!
                                               m
                                               {t
                                               rr
                                              ru
                                              f
                                              cl
                                              El _ . Retum Recelot Fpo
                                              Ef, (Endoreement
                                              Ef  (Enooreement usi,r-li'
                                                               FJ{rjrn6        I
                                                                                     _-
                                             I,stJl!x;,.8n[w,[?i
                                             if,
                                                       Total postag(, & Fees
                                                                               [
                                             .!
                                             rjl                                                       -,--.-'*-'.'.''   \
                                                                                                                    )
                                             Hffi;#6-D;;yrr"a
                                             Fl:;ix:;*,lr,,iilti,r-u;s
                                                                       - - iiil.*
                                                                            -
                                                                                                   ,



                                                                                                                             E    Agent


             ffi;*":n*,rru                                                                                                   tr
             1.anis1s46t#-
                     \iq,^          Aenni     j                                    "r;ffi                                     a
                                                                                                                              zg

                                                                                                                             ENo
                                                                                                                                  of Dellverv


                                                                                                                                  Yes
                                                                                                                                        l,d

                   E   b"te      of {,uau, O*rrl!
                                               J
                       I       wob-
                               B,1Q                                                g. SurrfGG;

                     frw,v;Lb t My rtjrlf
           2. Arflcto NumG
             (Transfer ftom
           ps rorm
                            s6rutce tabel)
                     3BfiF.Jffi?
                                                       ,rrEd-ffi
                                                            Dome$lo    nutril'EilEi
                                                                                    Iltnsureaual   Effi:J
                                                                                                                         E   ves




                                                                                                                    roese+oe.u.r*o
                                                                                                                                           J



                                                                                                                    ---"-)
   \rt\rLrff
      Case     3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 19 of 29
                 United States D€partment ot Agrlcuature

   -
   Certifi ed Mait #70       t}t        6400000427 847 g 4




   May 21, 2018




  Estate of SusanM Kennedy
  Amy Carl
  104 N. Main Street
  Cortland, NY I 3045


  YOU MAY BE AT zuSK OF FORECLOSURE.
                                     PLE;ASE READ THE
  FOLLOWTNG NOTICE CAREF{.ILLY.


 As of 05118/2a18, your home loan is 209
                                             days and $2,376.4g dollars in default.
 under New York state Law, we are required
                                                  to send 5iou this noti.. to inform you
 that you are at risk of losing your
                                     home. AttacheJ to this notice is a list
 goverrlment approvedhousing counseling                                         of
                                             agencies in your ur"u *hi.h provide
 counseling. You can also call the Nys                                                 free
                                         olnJ.     of the A.ttomey General,s
Homeowner protection program (Hopp)
                                            toll-free-consumer hotline to be
connected to free housing .ornr.iing.services
                                                   in you area at 1-g55_H0ME_456
(l-855-466-34s6), or visit their webiite
                                          at hup://wvnv,aghomehelp.com/.
statewide listing by counfy is also available                                    A
                                               ai
hup://www'dfs'ny'gov/consumer/mortg
                                          nys np counseling agencies.htm.
                        watch out for companies or peoprre i"rri                eualified
,*:j::ffiavailable;                                                 .r,".ge a fee for


Housing counselors from New York-based
                                        agencies lir;ted on the website above
trained to help homeowners who are                                            are
                                   having;"br.*s :making their mortgage
                                                                              orrice
                                  ,._ ^^"' *;i:'Fffi,il ;:::, J;'Jf,Hte
                           ,.,.. ill ui x','1. 3fll : Ff fu; I l;,;A I r riu ia lll 1,,,1,,,,,,,
                                                                                                 l

                                        USDA is an equal opportunity provider,
                                                                               ernployer, and lender.



#iTi-ffifll#i..t[:rffilf.[1i$]ififr.-i,fl"t,^iftiff{dfl*',i}ffitii#u"**,"",,u"s,,ffiffi{,q,,,
                              ci,,r'H,i';,l,"io%a;o;;;ft;;x.:il;:'sl#',
3I:fI f,[ff11t'i6t*:';T;1.''.,   'i''                                                    wasninston, o   b   zozsi-gqJo, by rax (zoz) 6s0.1442or
   Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 20 of 29



 payments and can help you
                              find the best option for
 may also contact us dirictly                          )/our situation. If you wish, you
                               at 315'477-6iz: unJurk
                                                          to discuss possible oprions"
 while we cannot assure that a
                                 mutually agreeable resorution is possible,
 encourage you to take immediate                                              we
                                    steps to1ry to achir:v, u."rot,i,iJn.
 you wait, the fewer options                                               The longer
                             you may have.

 If you have not taken any actions
                                     to resolve this matter within g0
 date this notice was maiied,                                         days from the
                               we *uy .ormence legall action
 if you cease to rive in the a*.rlirg                            against you (or sooner
                                        as your primary residence.)

 If you need further infglmation, please
                                         call the New'york state Department
 Financial services' toll-free                                                 of
 website at www.sfs.ny.gov.
                               t.tiin.
                                 --r-  at r -ggg-9bii-qefizor visir the Department,s


 IMPORTANT: You have-the right
                                         to remain in your ihome untir you
 court order telling you to leave                                             receive a
                                    t-h. p.op.rry. 11'a forer:los*.
you in court, you still have                                        urtio., is filed against
                              ttre rigtrito ..ruin i;;.
to leave' You legally remain                                home  until;;;urt     orders you
                                th. E*n.r of and are responsible for
the properv is sold,ty yol-or                                            the property until
                                  uy oro., of the .oun at the .on.l,rrior,
foreclosure proceedings. rrri,                                                of any
                                   noii.. i, not un ,ui.tlo,o
                                                        ^-'   notice, and a foreclosure
action has not yet   beei.o*.n..d                 t;;.
                                        "gainrt
Sincerely,




Jennifer Jackson
Single Family Housing program
                              Director
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 21 of 29




            New York State Iaw requires
                                             that we send you thisr notice
            process. pleqse read                                           about the foreclosr.re
                                 it carefully.


                                          Summoru aud Compltint
           You are in danger of losing your
                                               home. If you.&il to respond
           compraint in this forecror.*                                    to the
           sununoul and complaint          ".tioqlou  ilr r"_." your home. preasesummons
                                                                                   read  the
                                                                                             and
                                      carefuIly. vo, ,ioura ir"i"ar"fy;;;ffi
           your rocar legar aid office                                            an atrorney or
                                       to ,ut"i,
                                                 "Jri.rln oo*o,      protect   yo,rself

                                Sourccs of Information and
                                                            Cssbtance
           The state encourases you
                                     to becorne infonned abortyo,r
           ln addition to seeklg assistance                         options in foreclos,re,
           govern,ent agenci$ and.
                                             fr"r;;;;;-"v  or legar aid office, there are
                                     nonprofit o.gundrio^ that you
                                                                     rray contact for
           aT,ffiliabouti:ossibr" "pd"*, m"ffiffi          trving   1o   work w-ith your render

          To locato an entity near you,
                                        you may ca, the tor-free
          New york St t" O"o"rt                                  helprine maintained by
                                                                                        the
                                   ont ofF;r,aaciaiir""ir., at (g00i
          Deparhent's *ebsit" at www.dfr                              3a24736 orvisitthe
                                            .ny.eov.


                                     RIGETS ATID OBLIGATIONS

                                                                                             You
          FoREcLosuRE pRggT!:                    #ffilffi'tT'ffio'rlM'
                                         youAR;'i,o!319.n*r"
          HOME UNLESS AI{D_IJNTIL                    ro LEAVE youR
                                  VOUNPiO"P;*,",S SOLD
          PURSUAIvT To A JUDGMENI                      AT AUCTION
          REGARDLES' oF wHErr{ERvciri
                                             oT;oiG;;osURE               AND sALE.
         YOU ARE REQUIRED-TO
                                  cni6'smo iii,rMAs{ t}ot n H'ME,
         PROPERTY
                             TAKEtAi;6i VOUA PNOPERry AND
                      TAXES    D.I   ACCORDAI.6#," S'O'U                             PAY
                                                                          AND IOCAL LAW.
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 22 of 29




                                    Forrclmurc Rescue Scaru

            i:,'trJl"itrTI:"IT,TIffi ilHJ'i},q;,:il;.;J:ni:x,ffi:n"
            tom a honreowne/s distess" you
                                             st   ouiai"   ir"ruty   about any such
           ffiffi;H'#:;Jffifff,ffi #H Xii13:-"'"arefur     ;* ";;;ffi deed s,a,e
           *#n*il trj"f,,r,ng aoy
           promised
                              :T;;il;'##:ffi:,ff1fi
                                  money frorn you until they
                                                               ilf:ffi|?T Ii i:X
                                                             r,""    *-ii.ted
                    services.                                                   all such
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 23 of 29




                                                                                                               _
                                                                                         COMPLETE IH'S SECT,OA' ON
                                                                                                                   DELIVEBY




                                                                                                                            il
                                                                                         A
                                                                                         x                                           \ E Agent              I
                                                                                                                                               lddressee
                                                                                                                                                            i
                                                                                                                                          Datdpf Dellvery
                                                                                                                                                            I
           ,,*",ffi*"jx,                                                                     ls dellv6ry adckess Oifierent hom
                                                                                                                               ttonr t?        Yes
                                                                                             It'fes,  bnter Oe&l'dgr;ddrese biton:         E   t'to



                  E*t    r+,        ,f       ltr!       tt
                                                             ^        le,^,aaly
                    to7 N, Nrro, lVqt                                                   S.Sp,rt..Typ-
                                                                                                           ttatt E Express Mair
                                                                                          {ceruneo
                     krla,^rl ,,Jy ltlouf                                                  E   ,HSffi,                $::JH
                                                                                                                              REc€rPt ror Merchandrso


                                                                                        4, R*itlcted   Dellvery?      fexil e*l
          2. Artlcle Number                                                                                                               E    yes
            (fnnsfer frcm serule labet)                               ?B1e      lbqil      0ilDB r{P?s                 r{?1r{
         PS Form   g8l   l,E6zooc                                       Domestlc Return Rocallijir




                              IT
                              rL

                              Eo                  4'':r
                                                  j"' I
                                                        il       f.:l
                                                                 [:     :]
                              rL
                              ru                        poshgo
                              J                                                                 rt.5Tr'
                          E                        Corufled Foo
                          trr
                          E                                                                            Postmark
                          E' r*.#P#f;rsf,l5"d                                                    ltty ,t Hars
                                                                                                       .   r
                          ,=        d?,J*1fi0.8,'H"";1ffi                                                      ?0/B
                          J
                         JI          Total postage & F€es
                         r{
                         ru
                         ,-l
                         EI        Stia'oTr{ii.   ii;        Y.y_
                         rL        or PO Box No.




                                   PS Form
     \,r\Jr-lr-r
      Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 24 of 29
                       United States Department of Agriculture



     Certifi ed Mail#70               t2t   6400000 427 84800

    May 21, 2018




   Estate of Susan M Kennedy
   Jeannie Kilts
   154 Penguin Trailer park
   Cortland,         Ny      13045


   YOU MAY BE AT RISK oF FORECLOSURE.
   FOLLOWING NOTICE CAREFIILLY.       PLI,ASE READ TT{E



  As of 0511812018, your home loan
                                        is 209 days and $2,376"4g dollars
  under New York state Law, we are requirei                                  in default.
                                                    to sendYou this ;;;i;. to inform you
  that you are at risk of losing your
                                       home. Attached to this notice is a list
  govelrlment approved housing counseling                                        of
                                                agencies in your u..u *ii.h provide
  counseling" you can arso calllhe                                                       free
                                      l{ys o}nJ. of the l\.norney General,s
 Homeowner Protection Program (Hopp)
                                               toll-fre, .oo,ru*er hotline to be
 connected to free housing .o*t.iing.servicesin
                                                        you. area at 1-g55-HoME-456
 (1-855-466-3456), or visi their
                                    webrite http,ih**,.aghomehelp"com/.
 statewide listing by county is also
                                       available ai
                                                                   I              A
 http://www.dfs.ny.gov/consumerrmort!
                                                                   ;;;;
                                                      counseling agencies.htm.
                                                                                 eualified
                         watch out for .olrpuni.l o, propt.;rr,""
 ,*:J::Havailable;                                                   .rr.ree a fee  for

Housing counselors from New York-based
                                           agencies listed on the website above
trained to help homeowners who                                                     are
                                 are- having;'robl.*s making
payments and can help you find                                   their moftgage
                                the best op-tio" fb; your situaJion. If you
may also contact us directly at315-477-6423                                 wish, you
                                               andask to discuss possible options.
                                                 Rural Development. New york State
                                                                                   Offlce

                                    ,,_
                                    Voice 111 -po,l.t,':ii}n.,!ff:ll{J[t1l?
                                          (31s)
                                                                            Sil:".f.t ;;,,,*
                                                472_6423. r* ia'ssi;ii-iigii r#
                                                                                    800.421_1220 (71l)


rrloywrshronreaciv,niontspro.g;aJl,;;#;ilJilffi:ffi";#-"ff*,*"*.,comprainrFom(AD-3027),roundonrine
at http:/^'ww ascr'usoa s6vrcompiaitt-flirg-.rit.itrillJl:"ii;,
conlaining all of the informationlgqugltedl;             ul-;,i;il:";;il(ft;j"urr-n,,r,
                                                6.io'yorr.o.preted compraint iorm or.tetter ro ,equesi,r! Joi-..vo, ,"y arso wr*e a retrer
                                             the rorm:
                                f- dii,,'Hilii,'",'iiob                                     t" ,;;i;;ii"iu.i. oepartment of Agricurrure
3[:f:i'e?ffi.:llTiEt*:]rt#;'til                         rnolp.,iJ"n-J.i;J#:'s:\,,i waslinsron,   o b zozso.icio, by fax (202)6e0.7442
                                                                                                                                        or
   Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 25 of 29




 While we cannot assure that a mutually agreeable
                                                    resolution is possible, we
 encourage you to take immediate
                                  steps to try to achieve a resolution. The
 you wait, the fewer options you may                                         longer
                                     have.

 If you have not taken any actions to resolve this
                                                   matter within 90 days from the
 date this notice   was mailed, we may commence legal action
                                                                 against you (or sooner
 if you   cease to live in the dwelling as your
                                                primary residence.)

If you need further information, please call the
                                                 New'york      StateDepartment of
Financial Services' toll-free helpiine at i-888-9
                                                  95-46,73 or visit the Department,s
website at www.sfs.ny.gov

IMPORTANT: You have-the right to remain your
                                                  in       home until you receive a
court order telling you to leave ih. prop.rry.
                                                 If a foreolosure action is filed against
you in court, you still have. the righi to
                                           rernain in the home until a court orders you
to leave' You legally remain the 6wner of
                                               and are responsible for the property
the properfy is sold.by you or by order                                              until
                                           of the court at the conclusion of any
foreclo-sure proceedings. This notice
                                         is not an erirtion
                                                       -' notice, and a foreclosure
action has not yet been commenced against
                                               you.
Sincerely,




Jennifer Jackson
Single Family Housing program Director
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 26 of 29




            New York     st   t   Ir1::quires.that we send you
                                                      - --- J  this notice about the forecrosure
            process. please read
                                 it    carefully"
                                                                  I




                                             Summons and Complaint
            You are in danger of rosing your
                                             home. tf you.fiil            t.
            comptainr t * a*:Ir*,;ir.1r11", #,                                 rr5p6n6 to the summons
                                                                      p.r, yxn home. please read the
                                                                                                      and
           sullmonlr aud comp laint                    ytu
           your local legal aid office
                                         carefirlly.         rno,iru   i--.rdi;t;";ffi ;       aftorney or
                                       to          .Jrirr"oiUor" t , protect yourself
                                             "U,ul

                                 Sources of Information end
                                                             Assfutance
           Tb€ state encourages you-to
                                         become infonned abo,tyour
           In addition ro seeking assistance                         options in forecros,re.
           govenunent agencies
                                                 fioo,;;;;ey
                                                           or regar aid of'ce, there are
                                 and. norr'profit   o.g;;iio*
                                                            tlurt you rnay contact for
          ffffi1*H::ossibre "'d;;;;ffiffi                         trvins to work w-ittr
                                                                                        vour render
          To locate an entity near yorl
                                        you m&y ca, the tor-free
          New York state Deoartment                              hesrine maintained by the
                                        ofFinanciarsr*i.", at (:g00)
          Deparhent's    wbsite at www.d&.ny. gov.                    342-37360r               visitthe



                             RIGETS AND OBLTGATIONS
         YOU ARE NOT RFOUIRED
                                 TO LEAVE YO..IJR HC)ME
         }IA\E TI{E RIGHT iO-StEV                       AT THIS TIME. YOU
                                  N.r-ViI'rJi     DIIRING
         FoRFcLosrrRE pRT!,!s. you-AR;'NolSgoorRED TI{E
         HOME UNLESS AND_IJNTIL
                                                              "O*
                                                          ro LEAVE youR
                                  YOIJR;I6;BRTY IIJ SOLD AT
         PT.,RSUAIVT To A JUDcMEMToFffiii?ilsURts             AUCTTON
         REGARDLE''       qrlErr{Ervodc,i;srrc AND SALE.
                          oF
         YOU ARE REQUIRED-,O
                                          rArciAii6i                       rniltr il?o,rn Hor\,q
         pRopERTy                                     VOUN PROPERTY A}.ID PAY
                        To,.'' w      acconpellii'iorrr                rrar,     AND   rocAl   LAw.
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 27 of 29




                                        f,'oreclos   utr Rescue   Scrr ms
            Be careful ofpeople   w\o arnroach you with of*rs       b   ,,save,,you!
            individuals who watch ror                                                  home, There are
                                      notice,            actions in orae, to-unairty pror,t
           iom a homeownels distress. you       "lf"r;"il;e
                                             shourd ue       ety carefur about any such
           promises and any suggestions
                                        tr"t     p"y "xtenru or sign over yo,r
                                                y*      it*
           taw requires anyone offering,r.t.*i'..,                                deed. state
                                                        t" to
                                                       prott     enter into a contact which
           fl #n',t il ffi Xl::  i::irr Ii;":# "'auntlil
                             'mg any npney &om you
                                                   e'*,u"v *, rlffi , and wh h
                                                         they have *rStrtra all such
                                                                                                  ic
           promised  services.




                                                                                                         i

                                                                                                         I
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 28 of 29




                             U.S. Postalservice,*,
                      EI
                             CERTIFIED MAIL" R
                      trl
                      Eo
                      f
                      €
                                                                                   t
                      rr
                      ru                     Posta0e
                      J

                                        Certllled Fee
                      trl
                      tf         Rotum Receipt Fo€
                      E]    (EndoMmont R6qulEd)
                      EI
                             Restrlcl6d Oellveru Fm
                      EI
                      5
                            (Endors€ ment Fl€qiJl red)
                                                                                   7
                      J]      Iolal Postago & Foes
                      rl
                      ru
                                        J'eafiilie
                      E
                      r- i!:"i^gii!r':.
                         City,Stale,ZlP+4
                                                 Ei  n
                                                         lr::a;t"
                                                         ,   L,
                                                                  Tvia!
                                                                    '-^ '-
                                                                           r*-il
                                                                            -
Case 3:19-cv-00161-TJM-DEP Document 1-7 Filed 02/08/19 Page 29 of 29




                                                                                        z
                                                                                        H
                                                                                        x
                                                                                        H
                                                               l-r                      m
                                                          -91
                                                          -? lt
                                                          i c.l
                                                          -: il
                                                          Enr -'fr
                                                                ,",dl            6
                                                                        >, -l Ch
                                                           ?*'          Slcc
                                                                        *.if,fi
                                                                                 F
                                                                        rft /\ e
                                                           +-ul \,)         ('   o
                                                           : ollo
                                                               -l)'1                    m

                                                           lo, ril      -ft
                                                                              i6
                                                                                   La
                                                                                        P
                                                               =q) cr4rn
                                        EI
                                        EI
                                        EO
                                                          I =- €c;0t vZ
                                                                     {O
                                       f                  l-Lr       )' Fl
                                                          l -=6t xrfrEJ
                                       EO                 !-!t                              o
                                       r!                                                   o
         :-                            ru                 1 =-u)                            o
           -                                                 *,,                            o
          -- r-i                       EI
                                       a
                                                          'l
                                                             l-o                            F
         --                            a                  Itn
          -                            trt
                                                          tlll   'tc,                       F
                                                                                            ca
                                       E
         - --i                         t
              --                       "!
                                       .{
              -
             -Ir-                      ru
             --                       rjl
             -                        E
                                      rr
             -
             -
            --
                                               i.i,I{r{
           :..;i:i.      j:.
                      rr;:.    "!i'   l,,.:lrt,t#
         i;'r    ii:.;.rt
                       r.ir{irill          I
         t!i!(r.{i',;!ryi
         I'niii$Il:;
01ÿ33ÿÿÿ45678ÿ9
                       ÿCase
                                            ÿÿÿÿÿÿÿÿÿ3:19-cv-00161-TJM-DEP
                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 
                                                                                      Document 1-8 Filed 02/08/19                                                                                                                      Page 1 of 2

(
  67ÿ0%16ÿ3%3ÿ,ÿ-ÿ7ÿ#ÿ7)66ÿ!!ÿ6&6ÿ"ÿ#)$%"ÿ8"ÿÿ
                                                                6ÿ$!&ÿ&'#
                                                                            "ÿ#($(ÿ7$6"#%ÿ$,6-%ÿ"ÿ66ÿ06)$%ÿ$6#"ÿ1
                                                                           '/
 ()(!6ÿ&ÿ$"#"$*ÿ"6ÿ7ÿ%46"ÿ!66"8ÿÿÿ5677ÿ9:6;<=>;9?:6ÿ?:ÿ:7@;ÿABC7ÿ?Dÿ;E96ÿD?<FGH
                                                                                                                               6ÿ$6&6(6#$6ÿ6$ÿ&ÿÿ"!)6(ÿ(2$
                                                                                                                                                               6'6
                                                                                                                                                                 
                                                                                                                                                                 "6$ÿ"1ÿ""#6"6ÿ&!ÿ$$ÿ*1ÿ6#($"%6ÿ',
                                                                                                                                                                   %                                 !667ÿ63ÿ&3ÿ(/ÿ6!ÿ#%6+$)*!6ÿ%ÿÿ&"ÿ"66ÿ(ÿ)#!(66ÿ!&ÿÿ#"!ÿ66ÿ1
                                                                                                                                                                                                                                                                              +)646%ÿÿ,&ÿ-1
                                                                                                                                                                                                                                                                                             ÿ#)./
                                                                                                                                                                                                                                                                                                  ÿ&ÿ60ÿ"6(6"ÿ#!
                                                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                  ÿ
IJKLMNOPP                                                        ÿÿÿQPOQNO
                                                                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÌÍÄÇÂÃÿÑáÿÛ¾ÈÃÄ»¼ÎÃÊÿÂÃÿÒÄÐÎ»½ÂÈÓÿÂ¿Ç¼»Ã½ÈÂ½ÄÈÿ
º»¼½¾¿ÿÁ½Â½¾ÃÿÄÅÿÆÇ¾È¼ÉÂÊÿÆÉ½¼»ËÿÌÍÈÄÎËÍÿ½Í¾ÿÏÎÈÂÐÿÑÄÎÃ¼»ËÿÁ¾ÈÒ¼É¾ÿÄÈÿ ÄÅÿ½Í¾ÿàÃ½Â½¾ÿÄÅÿÁÎÃÂ»ÿ×áÿé¾»»¾¿Óÿ¿¾É¾ÂÃ¾¿Êÿ¾½ÿÂÐá
ÁÎÉÉ¾ÃÃÄÈÿÆË¾»ÉÓÊÿº»¼½¾¿ÿÁ½Â½¾ÃÿÔ¾ÕÂÈ½Ç¾»½ÿÄÅÿÆËÈ¼ÉÎÐ½ÎÈ¾              ÿ
  JRLÿÿÿ1)$"-ÿ&ÿ56!%6$6ÿ&ÿS!"ÿT!"6%ÿU#$"&&                      1)$"-ÿ&ÿ56!%6$6ÿ&ÿS!"ÿT!"6%ÿV6&6$%#$" ÌÄÇÕê¼»Ã
                                                 57@>7A;ÿ9:ÿ=G6GÿAWB9:;9DDÿ>B676H                                                                                                               59:ÿ=G6GÿAWB9:;9DDÿ>B676ÿ?:WXH
                                                                                                                                                                     YZ[\ `[ÿ     ]YÿT^YVÿ
                                                                                                                                                                                           1ZYV[_Y^]     ZYÿ1^1[1/ÿ21[ÿ`[ÿTZ1^]ZYÿZSÿ
                                                                                                                                                                                        5^1ÿZSÿT^YVÿ]YaZTa[V8
                                                                                                                                                                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÖÄJ
  Íb»Lÿÿ×Â
        ÿÿ^"»
            "ÅÈ$¾6¿-¼
                     !ÿ5Dcdeÿ:feghÿBiidgjjhÿfkiÿ;glgmnokgÿ:peqgdH                                                                                                    ÿ^""$6-!ÿ59rÿskotkH
×Â»ÅÈ¾¿¼ÿØÂÙÿÚÈÄÎÕÊÿÛØØÜÿÝÞßÿàáÿâã½ÍÿÁ½È¾¾½ÊÿÁÎ¼½¾ÿßÆÊÿäåÊÿäåÿâÞÞÞÝ
ÝæçÿèâæÿçÞÞè
IÿÿuNÿPÿvwQOÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ?kl}H                                                                                     Iÿÿ5~OMÿPÿMOMNÿMNÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿrodÿAlfckcrr
                                                                                                                                                       Dodÿcgdjc}ÿ>fjgjÿ?kl}H ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿfkiÿ?kgÿ{o|ÿrodÿgrgkifkHÿ
 ÿÿ2818ÿ76$'6$"                                         ÿS6%6#ÿ)6!"$              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿMP ÿÿÿQP            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿMP ÿÿÿQP
       U#$"&&                                                 5=G6GÿCogdkegkÿ:oÿfÿAfd}H
                                                                                            1"6$ÿ&ÿ!ÿ1"#"6                                 ÿ ]$(#"6%ÿodÿU$(#ÿU#6  3  3
                                                                                                                                                                ÿÿÿÿ&ÿ)!$6!!ÿ]$ÿ!ÿ1"#"6
 ÿÿ2818ÿ76$'6$"               3 ÿV76!"-                                              1"6$ÿ&ÿ^$"6ÿ1"#"6    ÿ ]$(#"6%ÿfkiÿU$(#ÿU#6    
         V6&6$%#$"                           59kicxfgÿ>ccgkjncmÿorÿAfdcgjÿckÿ9geÿ999H                                                                          &ÿ)!$6!!ÿ]$ÿ^$"6ÿ1"#"6
                                                                                            1"6$ÿÿ1),6"ÿ&ÿ#                                ÿ S6*$ÿY#"$                                                        
 

                                                                                            ÿÿÿÿS6*$ÿ1)$"-
IÿÿONwÿ
         ON
                    Pÿwÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ    ?kl}H
                                                                                                PPwMON
                                                                                                                                                        14ÿ66ÿ&\ÿY#")6ÿ&ÿ1)"ÿ1%6ÿV6!("$!8
                                                                                                                                                           uNOwM                                    ÿNw
 9ÿ]$!)#$6                 ÿÿÿÿÿMONÿOvw ÿÿÿÿÿÿMONÿOvw  
ÿV)*ÿ56#"6%ÿ16)6  3ÿ^((6#ÿÿ211ÿ  ÿS#!6ÿ1#'!ÿ^"
 9ÿ_#$6                    9ÿ^(#$6                        
ÿU6!$#ÿ]$)-ÿÿ               ÿÿ&ÿU(6"-ÿÿ211ÿ  3ÿ"%#.#                                                   
ÿ)ÿ#'ÿ4ÿ211ÿ
 9ÿ_6ÿ^"                ÿ^(#$6ÿU%)"                       ÿÿU%)"ÿT#,"-  
39ÿZ"6                                                   ÿÿÿ211ÿ                                     ÿÿ34#
 39ÿY6*"#,6ÿ]$!")'6$"              ÿÿT#,"-                
ÿ`6#"ÿ1#6                                                                                                             399ÿ1"#"6ÿ56#(("$'6$"
 9ÿ5676-ÿ&ÿZ76(#-'6$" 9ÿ^!!#)"/ÿT,6ÿ                        ÿU#'#6)"#                                                             MMÿ  39ÿ^$"")!"
     ÿÿ[$&6'6$"ÿ&ÿ0)%*'6$" ÿÿ1#$%6                                  ÿU6!$#ÿ]$)-                                                           9ÿ1(-*"!                                39ÿ#$4!ÿ#$%ÿ#$4$*
 ÿ_6%#6ÿ^"              9ÿS6%6#ÿ['(-6!                     ÿU%)"ÿT#,"-                                                        9ÿU#"6$"                                   39ÿ1''66
 ÿ5676-ÿ&ÿV6&#)"6%              ÿÿT#,"-                
ÿ^!,6!"!ÿU6!$#                                                          ÿU#"6$"ÿÿ^,,67#"6%  3
9ÿV6("#"$
     ÿ1")%6$"ÿT#$!            39ÿ_#$6                                ÿÿ]$)-ÿU%)"                                                            ÿÿÿÿÿÿÿY6.ÿV)*ÿ^((#"$  39ÿ5#46"66ÿ]$&)6$6%ÿ#$%
     ÿ4[0)%6!ÿa6"6#$!       3ÿ_#$6ÿU%)"                         ÿÿT#,"-                                                              39ÿ#%6'#4                                            ÿ1 )("ÿZ*#$#"$!
 ÿ5676-ÿ&ÿZ76(#-'6$"             ÿÿT#,"-                ÿÿMONÿMM                           Nu                             Nÿw                              39ÿ1$!)'6ÿ16%"
     ÿ&ÿa6"6#$!ÿ6$6&"! 9ÿ_"ÿa66                       9ÿZ"6ÿS#)%            9ÿS#ÿT#,ÿ1"#$%#%!  
ÿ`]^ÿ43&&                                                          339ÿ1#,61#"ÿa
 
9ÿ1"4%6!ÿ1)"!       ÿ_"ÿa66                   ÿ)"ÿ$ÿT6$%$*                ÿÿ^"                                      
ÿ#4ÿT)$*ÿ43                         9ÿ16)"6!1''%"6!
 39ÿZ"6ÿ1$"#"                      ÿU%)"ÿT#,"-  9ÿZ"6ÿU6!$#  9ÿT#,_#$#*6'6$"  
ÿV]1V]ÿ4394*                                                                               ÿÿ[0#$*6
 3ÿ1$"#"ÿU%)"ÿT#,"- 
9ÿZ"6ÿU6!$#                         ÿU(6"-ÿV#'#*6                ÿÿ56#"$!                                
3ÿ11]Vÿ"6ÿa]                           39ÿZ"6ÿ1"#")"-ÿ^"$!
 3
ÿS#$!6                          ÿ]$)-                     ÿU(6"-ÿV#'#*6  39ÿ5#.#-ÿT#,ÿ^"  
ÿ51]ÿ4394*                                                                 3ÿ^*)")#ÿ^"!
                               
ÿU6!$#ÿ]$)-ÿ                      ÿU%)"ÿT#,"- ÿS#'-ÿ#$%ÿ_6%#                                                                              3ÿ[$7$'6$"#ÿ_#""6!
                                        ÿ_6%#ÿ_#(#"6                                            ÿÿT6#76ÿ^"                                                                              3ÿS66%'ÿ&ÿ]$&'#"$
     ÿNÿMM                 ÿÿÿÿ               ÿÿMOÿMO  39ÿZ"6ÿT#,ÿT"*#"$                                   PQNÿNÿw                                     ÿÿ^"
 9ÿT#$%ÿ1$%6'$#"$        339ÿZ"6ÿ17ÿ5*"! KRKÿ                         3ÿ['(-66ÿ56"6'6$"  9ÿ#06!ÿ42818ÿU#$"&&  3
ÿ^,"#"$
 9ÿS6!)6                33ÿa"$*                         3
ÿ^6$ÿV6"#$66                 ÿ]$'6ÿ16)"-ÿ^"                               ÿÿÿV6&6$%#$"                         33ÿ^%'$!"#"76ÿU6%)6
 9ÿ56$"ÿT6#!6ÿÿ[6"'6$" 33ÿ['(-'6$"                       9ÿ_"$!ÿ"ÿa##"6                                                         ÿ]51%ÿU#"-                                      ÿ^"5676.ÿÿ^((6#ÿ&
 39ÿ"!ÿ"ÿT#$%             33ÿ`)!$*                             ÿ16$"6$6                                                                       ÿÿ
ÿ211ÿ
93                                    ÿ^*6$-ÿV6!$
 3ÿ"ÿU%)"ÿT#,"-              ÿ^''%#"$!  9ÿ6$6#                                                                                                                            39ÿ1$!"")"$#"-ÿ&
 39ÿ^ÿZ"6ÿ56#ÿU(6"- 33ÿ^'68ÿ.V!#,"6!ÿ ÿV6#"ÿU6$#"-                                 NO                                                                                      ÿ1"#"6ÿ1"#")"6!
                                        ÿ['(-'6$"                    ¡                 3
ÿY#")##"$ÿ^((#"$
                               33
ÿ^'68ÿ.V!#,"6!ÿ 39ÿ_#$%#')!ÿÿZ"6  3
ÿZ"6ÿ]''*#"$
                                        ÿZ"6                      9ÿ17ÿ5*"!             ÿÿÿÿÿÿÿ^"$!
                               33ÿ[%)#"$                      ÿU!$ÿ1$%"$
                                                                   
9ÿ17ÿV6"#$66ÿ
                                                                         ÿ1$%"$!ÿ&ÿ
                                                                         ÿ1$&$6'6$"
IÿÿOÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ?kl}H
 UZ*6$6#%$* 56
                      1"#' 76%)ÿ&"'  ÿ 56
                         "6ÿ1                       ^('#
                                                        (6$#%"66%ÿ1
                                                                    ÿ&)'"  35656
                                                                                  $(!6"$#"66%%ÿ ÿ                 6%!ÿ"&'" ÿ
 T
                                                                                                             #$"!&66ÿV                 _)"*"#%"!"$ÿ" 
                                                                                                                                                                  ÿÿÿÿÿT
                                                                                                                                                                    ÿ  _)
                                                                                                                                                                        "*"#%"!"$ÿÿ"ÿÿÿÿÿÿÿÿ
                                                                                                                                                                         
                                                                                                          ^$
                                                                                                          5jmgxcr}H                       #$!&6                  ÿÿÿV6"ÿS6
                              1"6ÿ"6ÿ2818ÿ17ÿ1"#")"6ÿ)$%6ÿ.ÿ-)ÿ#6ÿ&$*ÿ¢£¤ÿ¦¤§ÿ¨©§ªÿ«¬­©®¯©¨§©¤¦°±ÿ®§°§¬§ª®ÿ¬¦±ª®®ÿ¯©²ª­®©§³H\
IÿÿNwÿPÿNO ÿÌ¼½6Ð¾&ÿÿ%ß6ë!Êÿº» ¼½¾¿ÿÁ½Â½¾ÃÿÜÄ¿¾ÊÿÁ¾É½¼Ä»âÝæìá
                                          ("$ÿ&ÿ#)!6\
                               ÅÄÈ¾ÉÐÄÃ¾ÿÄ»ÿÇÄÈ½ËÂË¾
Iÿÿ´wQÿO  1`[1µÿ                 ]Sÿ`]1ÿ]1ÿ^ÿNÿNO QNOQÿ¶                                                    1`[1µÿ·[1ÿ$-ÿ&ÿ%6'#$%6%ÿ$ÿ'(#$"\
ÿÿÿÿÿÿÿÿÿMNO                 2YV[5ÿ52T[ÿ/ÿS858178U8                         ìèÊæçìáÝë                                    vwÿQNOQ  ·6! Y
IÿÿNQÿNJL 56ggÿckjdpxcokjH¸
ÿÿÿÿÿÿÿÿÿÿPÿNO                           02V[                                                                                                                                                                VZ1µ[ÿY2_[5
V^[                                         1]Y^25[ÿZSÿ^Z5Y[·ÿZSÿ5[1Z5V
ÞßíÞëíßÞâã
PÿPPÿwÿO
                                            íÃíÿÖÄÍ»ÿ×Â»ÅÈ¾¿¼
    5[1[]Uÿ¹                                    ^_Z2Y WAIVED                                                    ^UUT·]Yÿ]SU                                                           02V[ TJM                                           _^8ÿ02V[                       DEP
01ÿ33ÿ4565785ÿÿ9456
ÿCase 3:19-cv-00161-TJM-DEP Document 1-8 Filed 02/08/19 Page 2 of 2
                  ÿÿÿ !ÿ"ÿ"ÿ#ÿÿ$ÿ%%
                                                              &'()*7+(,ÿ-*7ÿ.+6+/ÿ.*657ÿ1)55(
0)5ÿ01ÿ33ÿ1+6+/ÿ1*657ÿ8)55(ÿ234ÿ()5ÿ+35*762(+*3ÿ1*3(2+354ÿ)575+3ÿ35+()57ÿ757/2158ÿ3*7ÿ8'77/5653(8ÿ()5ÿ5+/+388ÿ234ÿ8576+15ÿ*5ÿ7/524+38ÿ*7ÿ*()57ÿ727578ÿ28
759'+754ÿ:,ÿ/2;<ÿ5=157(ÿ28ÿ77*6+454ÿ:,ÿ/*12/ÿ7'/58ÿ*5ÿ1*'7(
ÿÿ0)+8ÿ5*76<ÿ2777*654ÿ:,ÿ()5ÿ0'4+1+2/ÿ.*35575315ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58ÿ+3ÿ157(56:57ÿ?3<ÿ+8
759'+754ÿ5*7ÿ()5ÿ'85ÿ*5ÿ()5ÿ./57@ÿ*5ÿ.*'7(ÿ5*7ÿ()5ÿ7'77*85ÿ*5ÿ+3+(+2(+38ÿ()5ÿ1+6+/ÿ4*1@5(ÿ8)55(
ÿÿ.*3859'53(/,<ÿ2ÿ1+6+/ÿ1*657ÿ8)55(ÿ+8ÿ8':6+((54ÿ(*ÿ()5ÿ./57@ÿ*5
.*'7(ÿ5*7ÿ521)ÿ1+6+/ÿ1*67/2+3(ÿ5+/54
ÿÿ0)5ÿ2((*735,ÿ5+/+38ÿ2ÿ1285ÿ8)*'/4ÿ1*67/5(5ÿ()5ÿ5*76ÿ28ÿ5*//*;8A
BCDEÿ FDGHIGJJKLMNJNHODHIKBÿÿP3(57ÿ32658ÿ9/28(<ÿ5+78(<ÿ6+44/5ÿ+3+(+2/ÿ*5ÿ7/2+3(+55ÿ234ÿ45553423(
ÿÿQ5ÿ()5ÿ7/2+3(+55ÿ*7ÿ45553423(ÿ+8ÿ2ÿ8*6573653(ÿ28531,<ÿ'85ÿ
        *3/,ÿ()5ÿ5'//ÿ3265ÿ*7ÿ8(234274ÿ2::756+2(+*38
ÿÿQ5ÿ()5ÿ7/2+3(+55ÿ*7ÿ45553423(ÿ+8ÿ23ÿ*55+1+2/ÿ;+()+3ÿ2ÿ8*6573653(ÿ28531,<ÿ+453(+5,ÿ5+78(ÿ()5ÿ28531,ÿ234ÿ
        ()53ÿ()5ÿ*55+1+2/<ÿ8+6+38ÿ:*()ÿ3265ÿ234ÿ(+(/5

ÿÿÿCRE STHIUÿSJÿNKGONHVNBÿÿ-*7ÿ521)ÿ1+6+/ÿ1285ÿ5+/54<ÿ5=157(ÿ>
1
ÿ7/2+3(+55ÿ12858<ÿ53(57ÿ()5ÿ3265ÿ*5ÿ()5ÿ1*'3(,ÿ;)575ÿ()5ÿ5+78(ÿ/+8(54ÿ7/2+3(+55ÿ758+458ÿ2(ÿ()5ÿ
        (+65ÿ*5ÿ5+/+38
ÿÿQ3ÿ>
1
ÿ7/2+3(+55ÿ12858<ÿ53(57ÿ()5ÿ3265ÿ*5ÿ()5ÿ1*'3(,ÿ+3ÿ;)+1)ÿ()5ÿ5+78(ÿ/+8(54ÿ45553423(ÿ758+458ÿ2(ÿ()5ÿ(+65ÿ*5ÿ5+/+38
ÿÿ9WX0PAÿQ3ÿ/234ÿ
        1*345632(+*3ÿ12858<ÿ()5ÿ1*'3(,ÿ*5ÿ758+45315ÿ*5ÿ()5ÿY45553423(Yÿ+8ÿ()5ÿ/*12(+*3ÿ*5ÿ()5ÿ(721(ÿ*5ÿ/234ÿ+36*/654

ÿÿÿCVE IISZHNUKBÿÿP3(57ÿ()5ÿ5+76ÿ3265<ÿ2447588<ÿ(5/57)*35ÿ3'6:57<ÿ234ÿ2((*735,ÿ*5ÿ751*74
ÿÿQ5ÿ()575ÿ275ÿ856572/ÿ2((*735,8<ÿ/+8(ÿ()56ÿ*3ÿ23ÿ2((21)653(<ÿ3*(+38
        +3ÿ()+8ÿ851(+*3ÿY9855ÿ2((21)653(Y

Bÿÿ $TZGKOGVIGSHBÿÿ0)5ÿ:28+8ÿ*5ÿ['7+84+1(+*3ÿ+8ÿ85(ÿ5*7()ÿ'3457ÿ4'/5ÿ\92<ÿ-
4
.6
]
<ÿ;)+1)ÿ759'+758ÿ()2(ÿ['7+84+1(+*38ÿ:5ÿ8)*;3ÿ+3ÿ7/524+388
ÿÿ]/215ÿ23ÿY^Yÿ
        +3ÿ*35ÿ*5ÿ()5ÿ:*=58
ÿÿQ5ÿ()575ÿ+8ÿ6*75ÿ()23ÿ*35ÿ:28+8ÿ*5ÿ['7+84+1(+*3<ÿ7751545315ÿ+8ÿ8+653ÿ+3ÿ()5ÿ*7457ÿ8)*;3ÿ:5/*;

        >3+(54ÿ1(2(58ÿ7/2+3(+55
ÿÿ9ÿ0'7+84+1(+*3ÿ:2854ÿ*3ÿ_\ÿ>
1
.
ÿ`3aÿ234ÿ`3\
ÿÿ1'+(8ÿ:,ÿ28531+58ÿ234ÿ*55+1578ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58ÿ275ÿ+31/'454ÿ)575

        >3+(54ÿ1(2(58ÿ45553423(
ÿÿ9_ÿb)53ÿ()5ÿ7/2+3(+55ÿ+8ÿ8'+38ÿ()5ÿ>3+(54ÿ1(2(58<ÿ+(8ÿ*55+1578ÿ*7ÿ28531+58<ÿ7/215ÿ23ÿY^Yÿ+3ÿ()+8ÿ:*=

        -54572/ÿ9'58(+*3
ÿÿ9`ÿ0)+8ÿ755578ÿ(*ÿ8'+(8ÿ'3457ÿ_\ÿ>
1
.
ÿ``<ÿ;)575ÿ['7+84+1(+*3ÿ27+858ÿ'3457ÿ()5ÿ.*38(+('(+*3ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58<ÿ23ÿ26534653(ÿ
        (*ÿ()5ÿ.*38(+('(+*3<ÿ23ÿ21(ÿ*5ÿ.*387588ÿ*7ÿ2ÿ(752(,ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58
ÿÿQ3ÿ12858ÿ;)575ÿ()5ÿ>
1
ÿ+8ÿ2ÿ727(,<ÿ()5ÿ>
1
ÿ7/2+3(+55ÿ*7ÿ45553423(ÿ1*45ÿ(2@58ÿ
        7751545315<ÿ234ÿ:*=ÿÿ*7ÿ_ÿ8)*'/4ÿ:5ÿ627@54

        c+6578+(,ÿ*5ÿ1+(+d538)+7
ÿÿ93ÿ0)+8ÿ755578ÿ(*ÿ8'+(8ÿ'3457ÿ_\ÿ>
1
.
ÿ``_<ÿ;)575ÿ727(+58ÿ275ÿ1+(+d538ÿ*5ÿ4+555753(ÿ8(2(58
ÿÿb)53ÿe*=ÿ3ÿ+8ÿ1)51@54<ÿ()5ÿ
        1+(+d538)+7ÿ*5ÿ()5ÿ4+555753(ÿ727(+58ÿ6'8(ÿ:5ÿ1)51@54Bÿÿ9155ÿ151(+*3ÿQQQÿ:5/*;fÿgÿJNONZDFÿhTNKIGSHÿDVIGSHKÿIDiNÿjZNVNONHVNÿSkNZÿOGkNZKGIUÿ
        VDKNKB
Bÿÿ NKGONHVNÿCVGIGlNHKmGjEÿSJÿZGHVGjDFÿDZIGNKBÿÿ0)+8ÿ851(+*3ÿ*5ÿ()5ÿ01ÿ33ÿ+8ÿ(*ÿ:5ÿ1*67/5(54ÿ+5ÿ4+6578+(,ÿ*5ÿ1+(+d538)+7ÿ;28ÿ+34+12(54ÿ2:*65
ÿÿn27@ÿ()+8
        851(+*3ÿ5*7ÿ521)ÿ77+31+72/ÿ727(,

"B DITZNÿSJÿTGIBÿÿ]/215ÿ23ÿY^Yÿ+3ÿ()5ÿ2777*77+2(5ÿ:*=
ÿÿQ5ÿ()575ÿ275ÿ6'/(+7/5ÿ32('75ÿ*5ÿ8'+(ÿ1*458ÿ288*1+2(54ÿ;+()ÿ()5ÿ1285<ÿ7+1@ÿ()5ÿ32('75ÿ*5ÿ8'+(ÿ1*45ÿ
        ()2(ÿ+8ÿ6*8(ÿ277/+12:/5
ÿÿ./+1@ÿ)575ÿ5*7AÿW2('75ÿ*5ÿ1'+(ÿ.*45ÿc5817+7(+*38
ÿÿ
"Bÿ ZGoGHBÿÿ]/215ÿ23ÿY^Yÿ+3ÿ*35ÿ*5ÿ()5ÿ85653ÿ:*=58

        X7+8+32/ÿ]7*1554+388
ÿÿ9ÿ.2858ÿ;)+1)ÿ*7+8+32(5ÿ+3ÿ()5ÿ>3+(54ÿ1(2(58ÿ4+8(7+1(ÿ1*'7(8

        456*654ÿ57*6ÿ1(2(5ÿ.*'7(
ÿÿ9_ÿ]7*1554+388ÿ+3+(+2(54ÿ+3ÿ8(2(5ÿ1*'7(8ÿ62,ÿ:5ÿ756*654ÿ(*ÿ()5ÿ4+8(7+1(ÿ1*'7(8ÿ'3457ÿ0+(/5ÿ_\ÿ>
1
.
<ÿ151(+*3ÿ33
ÿÿ
        b)53ÿ()5ÿ75(+(+*3ÿ5*7ÿ756*62/ÿ+8ÿ8723(54<ÿ1)51@ÿ()+8ÿ:*=

        45623454ÿ57*6ÿ&775//2(5ÿ.*'7(
ÿÿ9`ÿ.)51@ÿ()+8ÿ:*=ÿ5*7ÿ12858ÿ75623454ÿ(*ÿ()5ÿ4+8(7+1(ÿ1*'7(ÿ5*7ÿ5'7()57ÿ21(+*3
ÿÿ>85ÿ()5ÿ42(5ÿ*5ÿ756234ÿ28ÿ()5ÿ5+/+38ÿ
        42(5

        45+38(2(54ÿ*7ÿ45*75354
ÿÿ93ÿ.)51@ÿ()+8ÿ:*=ÿ5*7ÿ12858ÿ75+38(2(54ÿ*7ÿ75*75354ÿ+3ÿ()5ÿ4+8(7+1(ÿ1*'7(
ÿÿ>85ÿ()5ÿ75*753+38ÿ42(5ÿ28ÿ()5ÿ5+/+38ÿ42(5

        07238557754ÿ57*6ÿ&3*()57ÿc+8(7+1(
ÿÿ9aÿ-*7ÿ12858ÿ(7238557754ÿ'3457ÿ0+(/5ÿ_\ÿ>
1
.
ÿ151(+*3ÿ3392
ÿÿc*ÿ3*(ÿ'85ÿ()+8ÿ5*7ÿ;+()+3ÿ4+8(7+1(ÿ(72385578ÿ*7ÿ
        6'/(+4+8(7+1(ÿ/+(+82(+*3ÿ(72385578

        n'/(+4+8(7+1(ÿp+(+82(+*3ÿqÿ07238557
ÿÿ9ÿ.)51@ÿ()+8ÿ:*=ÿ;)53ÿ2ÿ6'/(+4+8(7+1(ÿ1285ÿ+8ÿ(7238557754ÿ+3(*ÿ()5ÿ4+8(7+1(ÿ'3457ÿ2'()*7+(,ÿ*5ÿ0+(/5ÿ_\ÿ>
1
.
ÿ
        151(+*3ÿ3
ÿ
        n'/(+4+8(7+1(ÿp+(+82(+*3ÿqÿc+751(ÿ-+/5
ÿÿ9\ÿ.)51@ÿ()+8ÿ:*=ÿ;)53ÿ2ÿ6'/(+4+8(7+1(ÿ1285ÿ+8ÿ5+/54ÿ+3ÿ()5ÿ8265ÿ4+8(7+1(ÿ28ÿ()5ÿn28(57ÿncpÿ4*1@5(
ÿ
         ÿÿ#ÿ#ÿÿÿÿ!ÿMÿrBÿÿX7+8+3ÿ.*45ÿÿ;28ÿ'854ÿ5*7ÿ)+8(*7+12/ÿ751*748ÿ234ÿ+8ÿ3*ÿ/*3857ÿ75/5623(ÿ4'5ÿ(*ÿ
        1)23858ÿ+3ÿ8(2('5

"Bÿ DTKNÿSJÿVIGSHBÿÿ457*7(ÿ()5ÿ1+6+/ÿ8(2('(5ÿ4+751(/,ÿ75/2(54ÿ(*ÿ()5ÿ12'85ÿ*5ÿ21(+*3ÿ234ÿ8+65ÿ2ÿ:7+55ÿ45817+7(+*3ÿ*5ÿ()5ÿ12'85
ÿÿMSÿHSIÿVGINÿsTZGKOGVIGSHDFÿ
        KIDITINKÿTHFNKKÿOGkNZKGIUBÿÿP=267/5Aÿ>
1
ÿ.+6+/ÿ1(2('(5Aÿ3ÿ>1.ÿaa`ÿÿe7+55ÿc5817+7(+*3Aÿ>32'()*7+d54ÿ75157(+*3ÿ*5ÿ12:/5ÿ8576+15
"Bÿ NhTNKINOÿGHÿStjFDGHIBÿÿ./288ÿ&1(+*3
ÿÿ]/215ÿ23ÿY^Yÿ+3ÿ()+8ÿ:*=ÿ+5ÿ,*'ÿ275ÿ5+/+38ÿ2ÿ1/288ÿ21(+*3ÿ'3457ÿ4'/5ÿ_`<ÿ-
4
.6
]

        c56234
ÿÿQ3ÿ()+8ÿ87215ÿ53(57ÿ()5ÿ21('2/ÿ4*//27ÿ26*'3(ÿ:5+38ÿ45623454ÿ*7ÿ+34+12(5ÿ*()57ÿ456234<ÿ8'1)ÿ28ÿ2ÿ775/+6+327,ÿ+3['31(+*3

        0'7,ÿc56234
ÿÿ.)51@ÿ()5ÿ2777*77+2(5ÿ:*=ÿ(*ÿ+34+12(5ÿ;)5()57ÿ*7ÿ3*(ÿ2ÿ['7,ÿ+8ÿ:5+38ÿ45623454

"BÿNFDINOÿDKNKBÿÿ0)+8ÿ851(+*3ÿ*5ÿ()5ÿ01ÿ33ÿ+8ÿ'854ÿ(*ÿ755575315ÿ75/2(54ÿ7534+38ÿ12858<ÿ+5ÿ23,
ÿÿQ5ÿ()575ÿ275ÿ75/2(54ÿ7534+38ÿ12858<ÿ+3857(ÿ()5ÿ4*1@5(ÿ
        3'6:578ÿ234ÿ()5ÿ1*77587*34+38ÿ['485ÿ32658ÿ5*7ÿ8'1)ÿ12858

MDINÿDHOÿIISZHNUÿGoHDITZNBÿÿc2(5ÿ234ÿ8+83ÿ()5ÿ1+6+/ÿ1*657ÿ8)55(

